EXHIBIT 10.8

PURCHASE AND ASSUMPTION AGREEMENT

MODIFIED WHOLE BANK ALL DEPOSITS

AMONG FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF PEOPLES FIRST COMMUNITY BANK, PANAMA CITY,

FLORIDA FEDERAL DEPOSIT INSURANCE CORPORATION

and

HANCOCK BANK

DATED AS OF DECEMBER 18, 2009



--------------------------------------------------------------------------------

PURCHASE AND ASSUMPTION AGREEMENT

MODIFIED WHOLE BANK

ALL DEPOSITS

THIS AGREEMENT, made and entered into as of the 18th day of December, 2009, by
and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF PEOPLES FIRST
COMMUNITY BANK, PANAMA CITY, FLORIDA (the “Receiver”), HANCOCK BANK, organized
under the laws of the state of Mississippi, and having its principal place of
business in Gulfport, MS (the “Assuming Bank”), and the FEDERAL DEPOSIT
INSURANCE CORPORATION, organized under the laws of the United States of America
and having its principal office in Washington, D.C., acting in its corporate
capacity (the “Corporation”).

WITNESSETH:

WHEREAS, on Bank Closing, the Chartering Authority closed Peoples First
Community Bank (the “Failed Bank”) pursuant to applicable law and the
Corporation was appointed Receiver thereof; and

WHEREAS, the Assuming Bank desires to purchase certain assets and assume certain
deposit and other liabilities of the Failed Bank on the terms and conditions set
forth in this Agreement; and

WHEREAS, pursuant to 12 U.S.C. Section 1823(c)(2)(A), the Corporation may
provide assistance to the Assuming Bank to facilitate the transactions
contemplated by this Agreement, which assistance may include indemnification
pursuant to Article XII; and

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
to provide assistance to the Assuming Bank on the terms and subject to the
conditions set forth in this Agreement; and

WHEREAS, the Board has determined pursuant to 12 U.S.C. Section 1823(c)(4)(A)
that such assistance is necessary to meet the obligation of the Corporation to
provide insurance coverage for the insured deposits in the Failed Bank.

NOW THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used in this Agreement shall have the meanings set forth in
this Article I, or elsewhere in this Agreement. As used herein, words imparting
the singular include the plural and vice versa.



--------------------------------------------------------------------------------

“Accounting Records” means the general ledger and subsidiary ledgers and
supporting schedules which support the general ledger balances.

“Acquired Subsidiaries” means Subsidiaries of the Failed Bank acquired pursuant
to Section 3.1.

“Affiliate” of any Person means any director, officer, or employee of that
Person and any other Person (i) who is directly or indirectly controlling, or
controlled by, or under direct or indirect common control with, such Person, or
(ii) who is an affiliate of such Person as the term “affiliate” is defined in
Section 2 of the Bank Holding Company Act of 1956, as amended, 12 U.S.C.
Section 1841.

“Agreement” means this Purchase and Assumption Agreement by and among the
Assuming Bank, the Corporation and the Receiver, as amended or otherwise
modified from time to time.

“Assets” means all assets of the Failed Bank purchased pursuant to Section 3.1.
Assets owned by Subsidiaries of the Failed Bank are not “Assets” within the
meaning of this definition.

“Assumed Deposits” means Deposits.

“Bank Closing” means the close of business of the Failed Bank on the date on
which the Chartering Authority closed such institution.

“Bank Premises” means the banking houses, drive-in banking facilities, and
teller facilities (staffed or automated) together with adjacent parking, storage
and service facilities and structures connecting remote facilities to banking
houses, and land on which the foregoing are located, and unimproved land that
are owned or leased by the Failed Bank and that have formerly been utilized, are
currently utilized, or are intended to be utilized in the future by the Failed
Bank as shown on the Accounting Record of the Failed Bank as of Bank Closing.

“Bid Valuation Date” means September 30, 2009.

“Book Value” means, with respect to any Asset and any Liability Assumed, the
dollar amount thereof stated on the Accounting Records of the Failed Bank. The
Book Value of any item shall be determined as of Bank Closing after adjustments
made by the Receiver for differences in accounts, suspense items, unposted
debits and credits, and other similar adjustments or corrections and for
setoffs, whether voluntary or involuntary. The Book Value of a Subsidiary of the
Failed Bank acquired by the Assuming Bank shall be determined from the
investment in subsidiary and related accounts on the “bank only”
(unconsolidated) balance sheet of the Failed Bank based on the equity method of
accounting. Without limiting the generality of the foregoing, (i) the Book Value
of a Liability Assumed shall include all accrued and unpaid interest thereon as
of Bank Closing, and (ii) the Book Value of a Loan shall reflect adjustments for
earned interest, or unearned interest (as it relates to the “rule of 78s” or
add-on-interest loans, as applicable), if any, as of Bank Closing, adjustments
for the portion of earned or unearned loan-related credit life and/or disability
insurance premiums, if any, attributable to the Failed Bank as of Bank Closing,
and adjustments for Failed Bank Advances, if any, in each case as determined for
financial reporting purposes. The Book Value of an Asset shall not include any
adjustment for loan premiums, discounts or any related deferred income, fees or
expenses, or general or specific reserves on the Accounting Records of the
Failed Bank.

 

2



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday, Federal legal holiday
or legal holiday under the laws of the State where the Failed Bank is located,
or a day on which the principal office of the Corporation is closed.

“Chartering Authority” means (i) with respect to a national bank, the Office of
the Comptroller of the Currency, (ii) with respect to a Federal savings
association or savings bank, the Office of Thrift Supervision, (iii) with
respect to a bank or savings institution chartered by a State, the agency of
such State charged with primary responsibility for regulating and/or closing
banks or savings institutions, as the case may be, (iv) the Corporation in
accordance with 12 U.S.C. Section 1821(c), with regard to self appointment, or
(v) the appropriate Federal banking agency in accordance with 12 U.S.C.
1821(c)(9).

“Commitment” means the unfunded portion of a line of credit or other commitment
reflected on the books and records of the Failed Bank to make an extension of
credit (or additional advances with respect to a Loan) that was legally binding
on the Failed Bank as of Bank Closing, other than extensions of credit pursuant
to the credit card business and overdraft protection plans of the Failed Bank,
if any.

“Credit Documents” mean the agreements, instruments, certificates or other
documents at any time evidencing or otherwise relating to, governing or executed
in connection with or as security for, a Loan, including without limitation
notes, bonds, loan agreements, letter of credit applications, lease financing
contracts, banker’s acceptances, drafts, interest protection agreements,
currency exchange agreements, repurchase agreements, reverse repurchase
agreements, guarantees, deeds of trust, mortgages, assignments, security
agreements, pledges, subordination or priority agreements, lien priority
agreements, undertakings, security instruments, certificates, documents, legal
opinions, participation agreements and intercreditor agreements, and all
amendments, modifications, renewals, extensions, rearrangements, and
substitutions with respect to any of the foregoing.

“Credit File” means all Credit Documents and all other credit, collateral, or
insurance documents in the possession or custody of the Assuming Bank, or any of
its Subsidiaries or Affiliates, relating to an Asset or a Loan included in a Put
Notice, or copies of any thereof.

“Data Processing Lease” means any lease or licensing agreement, binding on the
Failed Bank as of Bank Closing, the subject of which is data processing
equipment or computer hardware or software used in connection with data
processing activities. A lease or licensing agreement for computer software used
in connection with data processing activities shall constitute a Data Processing
Lease regardless of whether such lease or licensing agreement also covers data
processing equipment.

“Deposit” means a deposit as defined in 12 U.S.C. Section 1813(l), including
without limitation, outstanding cashier’s checks and other official checks and
all uncollected items included in the depositors’ balances and credited on the
books and records of the Failed Bank; provided, that the term “Deposit” shall
not include all or any portion of those deposit balances which, in the
discretion of the Receiver or the Corporation, (i) may be required to satisfy it
for any liquidated or contingent liability of any depositor arising from an
unauthorized or unlawful transaction, or (ii) may be needed to provide payment
of any liability of any depositor to the Failed Bank or the Receiver, including
the liability of any depositor as a director or officer of the Failed Bank,
whether or not the amount of the liability is or can be determined as of Bank
Closing.

 

3



--------------------------------------------------------------------------------

“Deposit Secured Loan” means a loan in which the only collateral securing the
loan is Assumed Deposits or deposits at other insured depository institutions

“Equity Adjustment” means the dollar amount resulting by subtracting the Book
Value, as of Bank Closing, of all Liabilities Assumed under this Agreement by
the Assuming Bank from the purchase price, as determined in accordance with this
Agreement, as of Bank Closing, of all Assets acquired under this Agreement by
the Assuming Bank, which may be a positive or a negative number.

“Failed Bank Advances” means the total sums paid by the Failed Bank to
(i) protect its lien position, (ii) pay ad valorem taxes and hazard insurance,
and (iii) pay credit life insurance, accident and health insurance, and vendor’s
single interest insurance.

“Fair Market Value” means (i)(a) “Market Value” as defined in the regulation
prescribing the standards for real estate appraisals used in federally related
transactions, 12

C.F.R. § 323.2(g), and accordingly shall mean the most probable price which a
property should bring in a competitive and open market under all conditions
requisite to a fair sale, the buyer and seller each acting prudently and
knowledgeably, and assuming the price is not affected by undue stimulus.
Implicit in this definition is the consummation of a sale as of a specified date
and the passing of title from seller to buyer under conditions whereby:

(1) Buyer and seller are typically motivated;

(2) Both parties are well informed or well advised, and acting in what they
consider their own best interests;

(3) A reasonable time is allowed for exposure in the open market;

(4) Payment is made in terms of cash in U.S. dollars or in terms of financial
arrangements comparable thereto; and

(5) The price represents the normal consideration for the property sold
unaffected by special or creative financing or sales concessions granted by
anyone associated with the sale;

as determined as of Bank Closing by an appraiser chosen by the Assuming Bank
from a list of acceptable appraisers provided by the Receiver; any costs and
fees associated with such determination shall be shared equally by the Receiver
and the Assuming Bank, and (b) which, with respect to Bank Premises (to the
extent, if any, that Bank Premises are purchased utilizing this valuation
method), shall be determined not later than sixty (60) days after Bank Closing
by an appraiser selected by the Receiver and the Assuming Bank within seven
(7) days after Bank Closing; or (ii) with respect to property other than Bank
Premises purchased utilizing this valuation method, the price therefore as
established by the Receiver and agreed to by the Assuming Bank, or in the
absence of such agreement, as determined in accordance with clause (i)(a) above.

 

4



--------------------------------------------------------------------------------

“First Loss Tranche” means the dollar amount of liability that the Assuming Bank
will incur prior to the commencement of loss sharing, which is the sum of
(i) the Assuming Bank’s asset premium (discount) bid, as reflected on the
Assuming Bank’s bid form, plus (ii) the Assuming Bank’s Deposit premium bid, as
reflected on the Assuming Bank’s bid form, plus (iii) the Equity Adjustment. The
First Loss Tranche may be a positive or negative number.

“Fixtures” means those leasehold improvements, additions, alterations and
installations constituting all or a part of Bank Premises and which were
acquired, added, built, installed or purchased at the expense of the Failed
Bank, regardless of the holder of legal title thereto as of Bank Closing.

“Furniture and Equipment” means the furniture and equipment, other than motor
vehicles, leased or owned by the Failed Bank and reflected on the books of the
Failed Bank as of Bank Closing and located on or at Bank Premises, including
without limitation automated teller machines, carpeting, furniture, office
machinery (including personal computers), shelving, office supplies, telephone,
surveillance, security systems and artwork. Motor vehicles shall be considered
other assets and pass at Book Value. Furniture and equipment located at a
storage facility not adjacent to a Bank Premises are excluded from this
definition.

“Indemnitees” means, except as provided in paragraph (11) of Section 12.1,
(i) the Assuming Bank, (ii) the Subsidiaries and Affiliates of the Assuming Bank
other than any Subsidiaries or Affiliates of the Failed Bank that are or become
Subsidiaries or Affiliates of the Assuming Bank, and (iii) the directors,
officers, employees and agents of the Assuming Bank and its Subsidiaries and
Affiliates who are not also present or former directors, officers, employees or
agents of the Failed Bank or of any Subsidiary or Affiliate of the Failed Bank.

“Legal Balance” means the amount of indebtedness legally owed by an Obligor with
respect to a Loan, including principal and accrued and unpaid interest, late
fees, attorneys’ fees and expenses, taxes, insurance premiums, and similar
charges, if any.

“Liabilities Assumed” has the meaning provided in Section 2.1.

“Lien” means any mortgage, lien, pledge, charge, assignment for security
purposes, security interest, or encumbrance of any kind with respect to an
Asset, including any conditional sale agreement or capital lease or other title
retention agreement relating to such Asset.

“Loans” means all of the following owed to or held by the Failed Bank as of Bank
Closing:

(a) loans (including loans which have been charged off the Accounting Records of
the Failed Bank in whole or in part prior to and including the Bid Valuation
Date), participation agreements, interests in participations, overdrafts of
customers (including but not limited to overdrafts made pursuant to an overdraft
protection plan or similar extensions of credit in connection with a deposit
account), revolving commercial lines of credit, home equity lines of credit,
Commitments, United States and/or State-guaranteed student loans, and lease
financing contracts;

 

5



--------------------------------------------------------------------------------

(b) all Liens, rights (including rights of set-off), remedies, powers,
privileges, demands, claims, priorities, equities and benefits owned or held by,
or accruing or to accrue to or for the benefit of, the holder of the obligations
or instruments referred to in clause (i) above, including but not limited to
those arising under or based upon Credit Documents, casualty insurance policies
and binders, standby letters of credit, mortgagee title insurance policies and
binders, payment bonds and performance bonds at any time and from time to time
existing with respect to any of the obligations or instruments referred to in
clause (i) above; and

(c) all amendments, modifications, renewals, extensions, refinancings, and
refundings of or for any of the foregoing.

“Obligor” means each Person liable for the full or partial payment or
performance of any Loan, whether such Person is obligated directly, indirectly,
primarily, secondarily, jointly, or severally.

“Other Real Estate” means all interests in real estate (other than Bank Premises
and Fixtures), including but not limited to mineral rights, leasehold rights,
condominium and cooperative interests, air rights and development rights that
are owned by the Failed Bank.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, or
government or any agency or political subdivision thereof, excluding the
Corporation.

“Primary Indemnitor” means any Person (other than the Assuming Bank or any of
its Affiliates) who is obligated to indemnify or insure, or otherwise make
payments (including payments on account of claims made against) to or on behalf
of any Person in connection with the claims covered under Article XII, including
without limitation any insurer issuing any directors and officers liability
policy or any Person issuing a financial institution bond or banker’s blanket
bond.

“Proforma” means producing a balance sheet that reflects a reasonably accurate
financial statement of the Failed bank through the date of closing. The Proforma
financial statements serve as a basis for the opening entries of both the
Assuming Bank and the Receiver.

“Put Date” has the meaning provided in Section 3.4.

“Put Notice” has the meaning provided in Section 3.4.

“Qualified Financial Contract” means a qualified financial contract as defined
in 12 U.S.C. Section 1821(e)(8)(D).

 

6



--------------------------------------------------------------------------------

“Record” means any document, microfiche, microfilm and computer records
(including but not limited to magnetic tape, disc storage, card forms and
printed copy) of the Failed Bank generated or maintained by the Failed Bank that
is owned by or in the possession of the Receiver at Bank Closing.

“Related Liability” with respect to any Asset means any liability existing and
reflected on the Accounting Records of the Failed Bank as of Bank Closing for
(i) indebtedness secured by mortgages, deeds of trust, chattel mortgages,
security interests or other liens on or affecting such Asset, (ii) ad valorem
taxes applicable to such Asset, and (iii) any other obligation determined by the
Receiver to be directly related to such Asset.

“Related Liability Amount” with respect to any Related Liability on the books of
the Assuming Bank, means the amount of such Related Liability as stated on the
Accounting Records of the Assuming Bank (as maintained in accordance with
generally accepted accounting principles) as of the date as of which the Related
Liability Amount is being determined. With respect to a liability that relates
to more than one asset, the amount of such Related Liability shall be allocated
among such assets for the purpose of determining the Related Liability Amount
with respect to any one of such assets. Such allocation shall be made by
specific allocation, where determinable, and otherwise shall be pro rata based
upon the dollar amount of such assets stated on the Accounting Records of the
entity that owns such asset.

“Repurchase Price” means, with respect to any Loan the Book Value, adjusted to
reflect changes to Book Value after Bank Closing, plus (i) any advances and
interest on such Loan after Bank Closing, minus (ii) the total of amounts
received by the Assuming Bank for such Loan, regardless of how applied, after
Bank Closing, plus (iii) advances made by Assuming Bank, plus (iv) total
disbursements of principal made by Receiver that are not included in the Book
Value.

“Safe Deposit Boxes” means the safe deposit boxes of the Failed Bank, if any,
including the removable safe deposit boxes and safe deposit stacks in the Failed
Bank’s vault(s), all rights and benefits under rental agreements with respect to
such safe deposit boxes, and all keys and combinations thereto.

“Settlement Date” means the first Business Day immediately prior to the day
which is one hundred eighty (180) days after Bank Closing, or such other date
prior thereto as may be agreed upon by the Receiver and the Assuming Bank. The
Receiver, in its discretion, may extend the Settlement Date.

“Settlement Interest Rate” means, for the first calendar quarter or portion
thereof during which interest accrues, the rate determined by the Receiver to be
equal to the equivalent coupon issue yield on twenty-six (26)-week United States
Treasury Bills in effect as of Bank Closing as published in The Wall Street
Journal; provided, that if no such equivalent coupon issue yield is available as
of Bank Closing, the equivalent coupon issue yield for such Treasury Bills most
recently published in The Wall Street Journal prior to Bank Closing shall be
used. Thereafter, the rate shall be adjusted to the rate determined by the
Receiver to be equal to the equivalent coupon issue yield on such Treasury Bills
in effect as of the first day of each succeeding calendar quarter during which
interest accrues as published in The Wall Street Journal.

 

7



--------------------------------------------------------------------------------

“Subsidiary” has the meaning set forth in Section 3(w)(4) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(w)(4), as amended.

ARTICLE II

ASSUMPTION OF LIABILITIES

Section 2.1 Liabilities Assumed by Assuming Bank. The Assuming Bank expressly
assumes at Book Value (subject to adjustment pursuant to Article VIII) and
agrees to pay, perform, and discharge all of the following liabilities of the
Failed Bank as of Bank Closing, except as otherwise provided in this Agreement
(such liabilities referred to as “Liabilities Assumed”):

(a) Assumed Deposits, except those Deposits specifically listed on Schedule
2.1(a); provided, that as to any Deposits of public money which are Assumed
Deposits, the Assuming Bank agrees to properly secure such Deposits with such
Assets as appropriate which, prior to Bank Closing, were pledged as security by
the Failed Bank, or with assets of the Assuming Bank, if such securing Assets,
if any, are insufficient to properly secure such Deposits;

(b) liabilities for indebtedness secured by mortgages, deeds of trust, chattel
mortgages, security interests or other liens on or affecting any Assets, if any;
provided, that the assumption of any liability pursuant to this paragraph shall
be limited to the market value of the Assets securing such liability as
determined by the Receiver;

(c) borrowings from Federal Reserve Banks and Federal Home Loan Banks, if any,
provided, that the assumption of any liability pursuant to this paragraph shall
be limited to the market value of the assets securing such liability as
determined by the Receiver; and overdrafts, debit balances, service charges,
reclamations, and adjustments to accounts with the Federal Reserve Banks as
reflected on the books and records of any such Federal Reserve Bank within
ninety (90) days after Bank Closing, if any;

(d) ad valorem taxes applicable to any Asset, if any; provided, that the
assumption of any ad valorem taxes pursuant to this paragraph shall be limited
to an amount equal to the market value of the Asset to which such taxes apply as
determined by the Receiver;

(e) liabilities, if any, for federal funds purchased, repurchase agreements and
overdrafts in accounts maintained with other depository institutions (including
any accrued and unpaid interest thereon computed to and including Bank Closing);
provided, that the assumption of any liability pursuant to this paragraph shall
be limited to the market value of the Assets securing such liability as
determined by the Receiver;

(f) United States Treasury tax and loan note option accounts, if any;

(g) liabilities for any acceptance or commercial letter of credit (other than
“standby letters of credit” as defined in 12 C.F.R. Section 337.2(a)); provided,
that the assumption of any liability pursuant to this paragraph shall be limited
to the market value of the Assets securing such liability as determined by the
Receiver;

 

8



--------------------------------------------------------------------------------

(h) duties and obligations assumed pursuant to this Agreement including without
limitation those relating to the Failed Bank’s Records, credit card business,
overdraft protection plans, safe deposit business, safekeeping business or trust
business, if any;

(i) liabilities, if any, for Commitments;

(j) liabilities, if any, for amounts owed to any Subsidiary of the Failed Bank
acquired under Section 3.1;

(k) liabilities, if any, with respect to Qualified Financial Contracts;

(l) duties and obligations under any contract pursuant to which the Failed Bank
provides mortgage servicing for others, or mortgage servicing is provided to the
Failed Bank by others; and

(m) all asset-related offensive litigation liabilities and all asset-related
defensive litigation liabilities, but only to the extent such liabilities relate
to assets subject to a loss share agreement, and provided that all other
defensive litigation and any class actions with respect to credit card business
are retained by the Receiver.

Schedule 2.1 attached hereto and incorporated herein sets forth certain
categories of Liabilities Assumed and the aggregate Book Value of the
Liabilities Assumed in such categories. Such schedule is based upon the best
information available to the Receiver and may be adjusted as provided in Article
VIII.

Section 2.2 Interest on Deposit Liabilities. The Assuming Bank agrees that, from
and after Bank Closing, it will accrue and pay interest on Deposit liabilities
assumed pursuant to Section 2.1 at a rate(s) it shall determine; provided, that
for non-transaction Deposit liabilities such rate(s) shall not be less than the
lowest rate offered by the Assuming Bank to its depositors for non-transaction
deposit accounts. The Assuming Bank shall permit each depositor to withdraw,
without penalty for early withdrawal, all or any portion of such depositor’s
Deposit, whether or not the Assuming Bank elects to pay interest in accordance
with any deposit agreement formerly existing between the Failed Bank and such
depositor; and further provided, that if such Deposit has been pledged to secure
an obligation of the depositor or other party, any withdrawal thereof shall be
subject to the terms of the agreement governing such pledge. The Assuming Bank
shall give notice to such depositors as provided in Section 5.3 of the rate(s)
of interest which it has determined to pay and of such withdrawal rights.

Section 2.3 Unclaimed Deposits. Fifteen (15) months following the Bank Closing
Date, the Assuming Bank will provide the Receiver a listing of all deposit
accounts, including the type of account, not claimed by the depositor. The
Receiver will review the list and authorize the Assuming Bank to act on behalf
of the Receiver to send a “Final Legal Notice” in a form substantially similar
to Exhibit 2.3A to the owner(s) of the unclaimed deposits reminding them of the
need to claim or arrange to continue their account(s) with the Assuming Bank.
The Assuming Bank will send the “Final Legal Notice” to the depositors within
thirty (30) days following notification of the Receiver’s authorization. The
Assuming Bank will prepare an Affidavit of Mailing and will forward the
Affidavit of Mailing to the Receiver after mailing out the “Final Legal Notice”
in a form substantially similar to Exhibit 2.3B to the owner(s) of unclaimed
deposit accounts.

 

9



--------------------------------------------------------------------------------

If, within eighteen (18) months after Bank Closing, any depositor of the Failed
Bank does not claim or arrange to continue such depositor’s Deposit assumed
pursuant to Section 2.1 at the Assuming Bank, the Assuming Bank shall, within
fifteen (15) Business Days after the end of such eighteen (18) month period,
(i) refund to the Receiver the full amount of each such deposit (without
reduction for service charges), (ii) provide to the Receiver a schedule of all
such refunded Deposits in such form as may be prescribed by the Receiver, and
(iii) assign, transfer, convey, and deliver to the Receiver, all right, title,
and interest of the Assuming Bank in and to the Records previously transferred
to the Assuming Bank and other records generated or maintained by the Assuming
Bank pertaining to such Deposits. During such eighteen (18) month period, at the
request of the Receiver, the Assuming Bank promptly shall provide to the
Receiver schedules of unclaimed deposits in such form as may be prescribed by
the Receiver.

Section 2.4 Employee Plans. Except as provided in Section 4.12, the Assuming
Bank shall have no liabilities, obligations or responsibilities under the Failed
Bank’s health care, bonus, vacation, pension, profit sharing, deferred
compensation, 401K or stock purchase plans or similar plans, if any, unless the
Receiver and the Assuming Bank agree otherwise subsequent to the date of this
Agreement.

ARTICLE III

PURCHASE OF ASSETS

Section 3.1 Assets Purchased by Assuming Bank. With the exception of certain
assets expressly excluded in Sections 3.5 and 3.6, the Assuming Bank hereby
purchases from the Receiver, and the Receiver hereby sells, assigns, transfers,
conveys, and delivers to the Assuming Bank, all right, title, and interest of
the Receiver in and to all of the assets (real, personal and mixed, wherever
located and however acquired) including all subsidiaries, joint ventures,
partnerships, and any and all other business combinations or arrangements,
whether active, inactive, dissolved or terminated, of the Failed Bank whether or
not reflected on the books of the Failed Bank as of Bank Closing. Schedule 3.1
attached hereto and incorporated herein sets forth certain categories of Assets
purchased hereunder. Such schedule is based upon the best information available
to the Receiver and may be adjusted as provided in Article VIII. Assets are
purchased hereunder by the Assuming Bank subject to all liabilities for
indebtedness collateralized by Liens affecting such Assets to the extent
provided in Section 2.1. Notwithstanding Section 4.8, the Assuming Bank
specifically purchases all mortgage servicing rights and obligations of the
Failed Bank.

Section 3.2 Asset Purchase Price.

(a) All Assets and assets of the Failed Bank subject to an option to purchase by
the Assuming Bank shall be purchased for the amount, or the amount resulting
from the method specified for determining the amount, as specified on Schedule
3.2, except as otherwise may be provided herein. Any Asset, asset of the Failed
Bank subject to an option to purchase or other asset purchased for which no
purchase price is specified on Schedule 3.2 or otherwise herein shall be
purchased at its Book Value. Loans or other assets charged off the Accounting
Records of the Failed Bank before the Bid Valuation Date shall be purchased at a
price of zero.

 

10



--------------------------------------------------------------------------------

(b) The purchase price for securities (other than the capital stock of any
Acquired Subsidiary and FRB and FHLB stock) purchased under Section 3.1 by the
Assuming Bank shall be the market value thereof as of Bank Closing, which market
value shall be (i) the market price for each such security quoted at the close
of the trading day effective on Bank Closing as published electronically by
Bloomberg, L.P., or alternatively, at the discretion of the Receiver,
IDC/Financial Times (FT) Interactive Data; (ii) provided, that if such market
price is not available for any such security, the Assuming Bank will submit a
bid for each such security within three days of notification/bid request by the
Receiver (unless a different time period is agreed to by the Assuming Bank and
the Receiver) and the Receiver, in its sole discretion will accept or reject
each such bid; and (iii) further provided in the absence of an acceptable bid
from the Assuming Bank, each such security shall not pass to the Assuming Bank
and shall be deemed to be an excluded asset hereunder.

(c) Qualified Financial Contracts shall be purchased at market value determined
in accordance with the terms of Exhibit 3.2(c). Any costs associated with such
valuation shall be shared equally by the Receiver and the Assuming Bank.

Section 3.3 Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. THE
CONVEYANCE OF ALL ASSETS, INCLUDING REAL AND PERSONAL PROPERTY INTERESTS,
PURCHASED BY THE ASSUMING BANK UNDER THIS AGREEMENT SHALL BE MADE, AS NECESSARY,
BY RECEIVER’S DEED OR RECEIVER’S BILL OF SALE, “AS IS”, “WHERE IS”, WITHOUT
RECOURSE AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT,
WITHOUT ANY WARRANTIES WHATSOEVER WITH RESPECT TO SUCH ASSETS, EXPRESS OR
IMPLIED, WITH RESPECT TO TITLE, ENFORCEABILITY, COLLECTIBILITY, DOCUMENTATION OR
FREEDOM FROM LIENS OR ENCUMBRANCES (IN WHOLE OR IN PART), OR ANY OTHER MATTERS.

Section 3.4 Puts of Assets to the Receiver.

(a) Puts Within 30 Days After Bank Closing. During the thirty (30)-day period
following Bank Closing and only during such period (which thirty (30)-day period
may be extended in writing in the sole absolute discretion of the Receiver for
any Loan), in accordance with this Section 3.4, the Assuming Bank shall be
entitled to require the Receiver to purchase any Deposit Secured Loan
transferred to the Assuming Bank pursuant to Section 3.1 which is not fully
secured by Assumed Deposits or deposits at other insured depository institutions
due to either insufficient Assumed Deposit or deposit collateral or deficient
documentation regarding such collateral; provided with regard to any Deposit
Secured Loan secured by an Assumed Deposit, no such purchase may be required
until any Deposit setoff determination, whether voluntary or involuntary, has
been made; and, at the end of the thirty (30)-day period following Bank Closing
and at that time only, in accordance with this Section 3.4, the Assuming Bank
shall be entitled to require the Receiver to purchase any remaining overdraft
transferred to the Assuming Bank pursuant to 3.1 which both was made after the
Bid Valuation Date and was not made pursuant to an overdraft protection plan or
similar extension of credit.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Assuming Bank shall not have the right to
require the Receiver to purchase any Loan if (i) the Obligor with respect to
such Loan is an Acquired Subsidiary, or (ii) the Assuming Bank has:

(i) made any advance in accordance with the terms of a Commitment or otherwise
with respect to such Loan;

(ii) taken any action that increased the amount of a Related Liability with
respect to such Loan over the amount of such liability immediately prior to the
time of such action;

(iii) created or permitted to be created any Lien on such Loan which secures
indebtedness for money borrowed or which constitutes a conditional sales
agreement, capital lease or other title retention agreement;

(iv) entered into, agreed to make, grant or permit, or made, granted or
permitted any modification or amendment to, any waiver or extension with respect
to, or any renewal, refinancing or refunding of, such Loan or related Credit
Documents or collateral, including, without limitation, any act or omission
which diminished such collateral; or

(v) sold, assigned or transferred all or a portion of such Loan to a third party
(whether with or without recourse).

The Assuming Bank shall transfer all such Assets to the Receiver without
recourse, and shall indemnify the Receiver against any and all claims of any
Person claiming by, through or under the Assuming Bank with respect to any such
Asset, as provided in Section 12.4.

(b) Notices to the Receiver. In the event that the Assuming Bank elects to
require the Receiver to purchase one or more Assets, the Assuming Bank shall
deliver to the Receiver a notice (a “Put Notice”) which shall include:

(i) a list of all Assets that the Assuming Bank requires the Receiver to
purchase;

(ii) a list of all Related Liabilities with respect to the Assets identified
pursuant to (i) above; and

(iii) a statement of the estimated Repurchase Price of each Asset identified
pursuant to (i) above as of the applicable Put Date.

Such notice shall be in the form prescribed by the Receiver or such other form
to which the Receiver shall consent. As provided in Section 9.6, the Assuming
Bank shall deliver to the Receiver such documents, Credit Files and such
additional information relating to the subject matter of the Put Notice as the
Receiver may request and shall provide to the Receiver full access to all other
relevant books and records.

 

12



--------------------------------------------------------------------------------

(c) Purchase by Receiver. The Receiver shall purchase Assets that are specified
in the Put Notice and shall assume Related Liabilities with respect to such
Assets, and the transfer of such Assets and Related Liabilities shall be
effective as of a date determined by the Receiver which date shall not be later
than thirty (30) days after receipt by the Receiver of the Put Notice (the “Put
Date”).

(d) Purchase Price and Payment Date. Each Asset purchased by the Receiver
pursuant to this Section 3.4 shall be purchased at a price equal to the
Repurchase Price of such Asset less the Related Liability Amount applicable to
such Asset, in each case determined as of the applicable Put Date. If the
difference between such Repurchase Price and such Related Liability Amount is
positive, then the Receiver shall pay to the Assuming Bank the amount of such
difference; if the difference between such amounts is negative, then the
Assuming Bank shall pay to the Receiver the amount of such difference. The
Assuming Bank or the Receiver, as the case may be, shall pay the purchase price
determined pursuant to this Section 3.4(d) not later than the twentieth
(20th) Business Day following the applicable Put Date, together with interest on
such amount at the Settlement Interest Rate for the period from and including
such Put Date to and including the day preceding the date upon which payment is
made.

(e) Servicing. The Assuming Bank shall administer and manage any Asset subject
to purchase by the Receiver in accordance with usual and prudent banking
standards and business practices until such time as such Asset is purchased by
the Receiver.

(f) Reversals. In the event that the Receiver purchases an Asset (and assumes
the Related Liability) that it is not required to purchase pursuant to this
Section 3.4, the Assuming Bank shall repurchase such Asset (and assume such
Related Liability) from the Receiver at a price computed so as to achieve the
same economic result as would apply if the Receiver had never purchased such
Asset pursuant to this Section 3.4.

Section 3.5 Assets Not Purchased by Assuming Bank. The Assuming Bank does not
purchase, acquire or assume, or (except as otherwise expressly provided in this
Agreement) obtain an option to purchase, acquire or assume under this Agreement:

(a) any financial institution bonds, banker’s blanket bonds, or public
liability, fire, extended coverage insurance policy, bank owned life insurance
or any other insurance policy of the Failed Bank, or premium refund, unearned
premium derived from cancellation, or any proceeds payable with respect to any
of the foregoing;

(b) any interest, right, action, claim, or judgment against (i) any officer,
director, employee, accountant, attorney, or any other Person employed or
retained by the Failed Bank or any Subsidiary of the Failed Bank on or prior to
Bank Closing arising out of any act or omission of such Person in such capacity,
(ii) any underwriter of financial institution bonds, banker’s blanket bonds or
any other insurance policy of the Failed Bank, (iii) any shareholder or holding
company of the Failed Bank, or (iv) any other Person whose action or inaction
may be related to any loss (exclusive of any loss resulting from such Person’s
failure to pay on a Loan made by the Failed Bank) incurred by the Failed Bank;
provided, that for the purposes hereof, the acts, omissions or other events
giving rise to any such claim shall have occurred on or before Bank Closing,
regardless of when any such claim is discovered and regardless of whether any
such claim is made with respect to a financial institution bond, banker’s
blanket bond, or any other insurance policy of the Failed Bank in force as of
Bank Closing;

 

13



--------------------------------------------------------------------------------

(c) prepaid regulatory assessments of the Failed Bank, if any;

(d) legal or equitable interests in tax receivables of the Failed Bank, if any,
including any claims arising as a result of the Failed Bank having entered into
any agreement or otherwise being joined with another Person with respect to the
filing of tax returns or the payment of taxes;

(e) amounts reflected on the Accounting Records of the Failed Bank as of Bank
Closing as a general or specific loss reserve or contingency account, if any;

(f) leased or owned Bank Premises and leased or owned Furniture and Equipment
and Fixtures and data processing equipment (including hardware and software)
located on leased or owned Bank Premises, if any; provided, that the Assuming
Bank does obtain an option under Section 4.6, Section 4.7 or Section 4.8, as the
case may be, with respect thereto;

(g) owned Bank Premises which the Receiver, in its discretion, determines may
contain environmentally hazardous substances;

(h) any “goodwill,” as such term is defined in the instructions to the report of
condition prepared by banks examined by the Corporation in accordance with 12
C.F.R. Section 304.4, and other intangibles;

(i) any criminal restitution or forfeiture orders issued in favor of the Failed
Bank;

(j) reserved;

(k) assets essential to the Receiver in accordance with Section 3.6;

(l) the securities listed on the attached Schedule 3.5(l);

(m) prepaid accounts associated with any contract or agreement that the Assuming
Bank either does not directly assume pursuant to the terms of this Agreement nor
has an option to assume under Section 4.8; and

(n) Other Real Estate, including but not limited to, those parcels listed on
Schedule 3.5(n).

Section 3.6 Retention or Repurchase of Assets Essential to Receiver.

(a) The Receiver may refuse to sell to the Assuming Bank, or the Assuming Bank
agrees, at the request of the Receiver set forth in a written notice to the
Assuming Bank, to assign, transfer, convey, and deliver to the Receiver all of
the Assuming Bank’s right, title and interest in and to, any Asset or asset
essential to the Receiver as determined by the Receiver in its discretion
(together with all Credit Documents evidencing or pertaining thereto), which may
include any Asset or asset that the Receiver determines to be:

(i) made to an officer, director, or other Person engaging in the affairs of the
Failed Bank, its Subsidiaries or Affiliates or any related entities of any of
the foregoing;

 

14



--------------------------------------------------------------------------------

(ii) the subject of any investigation relating to any claim with respect to any
item described in Section 3.5(a) or (b), or the subject of, or potentially the
subject of, any legal proceedings;

(iii) made to a Person who is an Obligor on a loan owned by the Receiver or the
Corporation in its corporate capacity or its capacity as receiver of any
institution;

(iv) secured by collateral which also secures any asset owned by the Receiver;
or

(v) related to any asset of the Failed Bank not purchased by the Assuming Bank
under this Article III or any liability of the Failed Bank not assumed by the
Assuming Bank under Article II.

(b) Each such Asset or asset purchased by the Receiver shall be purchased at a
price equal to the Repurchase Price thereof less the Related Liability Amount
with respect to any Related Liabilities related to such Asset or asset, in each
case determined as of the date of the notice provided by the Receiver pursuant
to Section 3.6(a). The Receiver shall pay the Assuming Bank not later than the
twentieth (20th) Business Day following receipt of related Credit Documents and
Credit Files together with interest on such amount at the Settlement Interest
Rate for the period from and including the date of receipt of such documents to
and including the day preceding the day on which payment is made. The Assuming
Bank agrees to administer and manage each such Asset or asset in accordance with
usual and prudent banking standards and business practices until each such Asset
or asset is purchased by the Receiver. All transfers with respect to Asset or
assets under this Section 3.6 shall be made as provided in Section 9.6. The
Assuming Bank shall transfer all such Asset or assets and Related Liabilities to
the Receiver without recourse, and shall indemnify the Receiver against any and
all claims of any Person claiming by, through or under the Assuming Bank with
respect to any such Asset or asset, as provided in Section 12.4.

ARTICLE IV

ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS

The Assuming Bank agrees with the Receiver and the Corporation as follows:

Section 4.1 Continuation of Banking Business. For the period commencing the
first banking Business Day after Bank Closing and ending no earlier than the
first anniversary of Bank Closing, the Assuming Bank will provide full service
banking in the trade area of the Failed Bank. Thereafter, the Assuming Bank may
cease providing such banking services in the trade area of the Failed Bank,
provided the Assuming Bank has received all necessary regulatory approvals. At
the option of the Assuming Bank, such banking services may be provided at any or
all of the Bank Premises, or at other premises within such trade area. The trade
area shall be determined by the Receiver. For the avoidance of doubt, the
foregoing shall not restrict the Assuming Bank from opening, closing or selling
branches upon receipt of the necessary regulatory approvals, if the Assuming
Bank or its successors continue to provide banking services in the trade area.
Assuming Bank will pay to the Receiver, upon the sale of a branch or branches
within the year following the date of this agreement, fifty percent (50%) of any
franchise premium in excess of the franchise premium paid by the Assuming Bank
with respect to such branch or branches.

 

15



--------------------------------------------------------------------------------

Section 4.2 Agreement with Respect to Credit Card Business. The Assuming Bank
agrees to honor and perform, from and after Bank Closing, all duties and
obligations with respect to the Failed Bank’s credit card business, and/or
processing related to credit cards, if any, and assumes all outstanding
extensions of credit with respect thereto.

Section 4.3 Agreement with Respect to Safe Deposit Business. The Assuming Bank
assumes and agrees to discharge, from and after Bank Closing, in the usual
course of conducting a banking business, the duties and obligations of the
Failed Bank with respect to all Safe Deposit Boxes, if any, of the Failed Bank
and to maintain all of the necessary facilities for the use of such boxes by the
renters thereof during the period for which such boxes have been rented and the
rent therefore paid to the Failed Bank, subject to the provisions of the rental
agreements between the Failed Bank and the respective renters of such boxes;
provided, that the Assuming Bank may relocate the Safe Deposit Boxes of the
Failed Bank to any office of the Assuming Bank located in the trade area of the
Failed Bank. The Safe Deposit Boxes shall be located and maintained in the trade
area of the Failed Bank for a minimum of one year from Bank Closing. The trade
area shall be determined by the Receiver. Fees related to the safe deposit
business earned prior to the Bank Closing Date shall be for the benefit of the
Receiver and fees earned after the Bank Closing Date shall be for the benefit of
the Assuming Bank.

Section 4.4 Agreement with Respect to Safekeeping Business. The Receiver
transfers, conveys and delivers to the Assuming Bank and the Assuming Bank
accepts all securities and other items, if any, held by the Failed Bank in
safekeeping for its customers as of Bank Closing. The Assuming Bank assumes and
agrees to honor and discharge, from and after Bank Closing, the duties and
obligations of the Failed Bank with respect to such securities and items held in
safekeeping. The Assuming Bank shall be entitled to all rights and benefits
heretofore accrued or hereafter accruing with respect thereto. The Assuming Bank
shall provide to the Receiver written verification of all assets held by the
Failed Bank for safekeeping within sixty (60) days after Bank Closing. The
assets held for safekeeping by the Failed Bank shall be held and maintained by
the Assuming Bank in the trade area of the Failed Bank for a minimum of one year
from Bank Closing. At the option of the Assuming Bank, the safekeeping business
may be provided at any or all of the Bank Premises, or at other premises within
such trade area. The trade area shall be determined by the Receiver. Fees
related to the safekeeping business earned prior to the Bank Closing Date shall
be for the benefit of the Receiver and fees earned after the Bank Closing Date
shall be for the benefit of the Assuming Bank.

Section 4.5 Agreement with Respect to Trust Business.

(a) The Assuming Bank shall, without further transfer, substitution, act or
deed, to the full extent permitted by law, succeed to the rights, obligations,
properties, assets, investments, deposits, agreements, and trusts of the Failed
Bank under trusts, executorships, administrations, guardianships, and agencies,
and other fiduciary or representative capacities, all to the same extent as
though the Assuming Bank had assumed the same from the Failed Bank prior to Bank
Closing; provided, that any liability based on the misfeasance, malfeasance or
nonfeasance of the Failed Bank, its directors, officers, employees or agents
with respect to the trust business is not assumed hereunder.

 

16



--------------------------------------------------------------------------------

(b) The Assuming Bank shall, to the full extent permitted by law, succeed to,
and be entitled to take and execute, the appointment to all executorships,
trusteeships, guardianships and other fiduciary or representative capacities to
which the Failed Bank is or may be named in wills, whenever probated, or to
which the Failed Bank is or may be named or appointed by any other instrument.

(c) In the event additional proceedings of any kind are necessary to accomplish
the transfer of such trust business, the Assuming Bank agrees that, at its own
expense, it will take whatever action is necessary to accomplish such transfer.
The Receiver agrees to use reasonable efforts to assist the Assuming Bank in
accomplishing such transfer.

(d) The Assuming Bank shall provide to the Receiver written verification of the
assets held in connection with the Failed Bank’s trust business within sixty
(60) days after Bank Closing.

Section 4.6 Agreement with Respect to Bank Premises.

(a) Option to Purchase. Subject to Section 3.5, the Receiver hereby grants to
the Assuming Bank an exclusive option for the period of ninety (90) days
commencing the day after Bank Closing to purchase any or all owned Bank
Premises, including all Furniture, Fixtures and Equipment located on the Bank
Premises. The Assuming Bank shall give written notice to the Receiver within the
option period of its election to purchase or not to purchase any of the owned
Bank Premises. Any purchase of such premises shall be effective as of the date
of Bank Closing and such purchase shall be consummated as soon as practicable
thereafter, and in no event later than the Settlement Date. If the Assuming Bank
gives notice of its election not to purchase one or more of the owned Bank
Premises within seven (7) days of Bank Closing, then, not withstanding any other
provision of this Agreement to the contrary, the Assuming Bank shall not be
liable for any of the costs or fees associated with appraisals for such Bank
Premises.

(b) Option to Lease. The Receiver hereby grants to the Assuming Bank an
exclusive option for the period of ninety (90) days commencing the day after
Bank Closing to cause the Receiver to assign to the Assuming Bank any or all
leases for leased Bank Premises, if any, which have been continuously occupied
by the Assuming Bank from Bank Closing to the date it elects to accept an
assignment of the leases with respect thereto to the extent such leases can be
assigned; provided, that the exercise of this option with respect to any lease
must be as to all premises or other property subject to the lease. If an
assignment cannot be made of any such leases, the Receiver may, in its
discretion, enter into subleases with the Assuming Bank containing the same
terms and conditions provided under such existing leases for such leased Bank
Premises or other property. The Assuming Bank shall give notice to the Receiver
within the option period of its election to accept or not to accept an
assignment of any or all leases (or enter into subleases or new leases in lieu
thereof). The Assuming Bank agrees to assume all leases assigned (or enter into
subleases or new leases in lieu thereof) pursuant to this Section 4.6.

 

17



--------------------------------------------------------------------------------

(c) Facilitation. The Receiver agrees to facilitate the assumption, assignment
or sublease of leases or the negotiation of new leases by the Assuming Bank;
provided, that neither the Receiver nor the Corporation shall be obligated to
engage in litigation, make payments to the Assuming Bank or to any third party
in connection with facilitating any such assumption, assignment, sublease or
negotiation or commit to any other obligations to third parties.

(d) Occupancy. The Assuming Bank shall give the Receiver fifteen (15) days’
prior written notice of its intention to vacate prior to vacating any leased
Bank Premises with respect to which the Assuming Bank has not exercised the
option provided in Section 4.6(b). Any such notice shall be deemed to terminate
the Assuming Bank’s option with respect to such leased Bank Premises.

(e) Occupancy Costs.

(i) The Assuming Bank agrees to pay to the Receiver, or to appropriate third
parties at the direction of the Receiver, during and for the period of any
occupancy by it of (x) owned Bank Premises the market rental value, as
determined by the appraiser selected in accordance with the definition of Fair
Market Value, and all operating costs, and (y) leased Bank Premises, all
operating costs with respect thereto and to comply with all relevant terms of
applicable leases entered into by the Failed Bank, including without limitation
the timely payment of all rent. Operating costs include, without limitation all
taxes, fees, charges, utilities, insurance and assessments, to the extent not
included in the rental value or rent. If the Assuming Bank elects to purchase
any owned Bank Premises in accordance with Section 4.6(a), the amount of any
rent paid (and taxes paid to the Receiver which have not been paid to the taxing
authority and for which the Assuming Bank assumes liability) by the Assuming
Bank with respect thereto shall be applied as an offset against the purchase
price thereof.

(ii) The Assuming Bank agrees during the period of occupancy by it of owned or
leased Bank Premises, to pay to the Receiver rent for the use of all owned or
leased Furniture and Equipment and all owned or leased Fixtures located on such
Bank Premises for the period of such occupancy. Rent for such property owned by
the Failed Bank shall be the market rental value thereof, as determined by the
Receiver within sixty (60) days after Bank Closing. Rent for such leased
property shall be an amount equal to any and all rent and other amounts which
the Receiver incurs or accrues as an obligation or is obligated to pay for such
period of occupancy pursuant to all leases and contracts with respect to such
property. If the Assuming Bank purchases any owned Furniture and Equipment or
owned Fixtures in accordance with Section 4.6(f) or 4.6(h), the amount of any
rents paid by the Assuming Bank with respect thereto shall be applied as an
offset against the purchase price thereof.

(f) Certain Requirements as to Furniture, Equipment and Fixtures. If the
Assuming Bank purchases owned Bank Premises or accepts an assignment of the
lease (or enters into a sublease or a new lease in lieu thereof) for leased Bank
Premises as provided in Section 4.6(a) or 4.6(b), or if the Assuming Bank does
not exercise such option but within twelve (12) months following Bank Closing
obtains the right to occupy such premises (whether by assignment, lease,
sublease, purchase or otherwise), other than in accordance with Section 4.6(a)
or (b), the Assuming Bank shall (i) effective as of the date of Bank Closing,
purchase from the Receiver all Furniture and Equipment and Fixtures owned by the
Failed Bank at Fair Market Value and located thereon as of Bank Closing,
(ii) accept an assignment or a sublease of the leases or negotiate new leases
for all Furniture and Equipment and Fixtures leased by the Failed Bank and
located thereon, and (iii) if applicable, accept an assignment or a sublease of
any ground lease or negotiate a new ground lease with respect to any land on
which such Bank Premises are located; provided, that the Receiver shall not have
disposed of such Furniture and Equipment and Fixtures or repudiated the leases
specified in clause (ii) or (iii).

 

18



--------------------------------------------------------------------------------

(g) Vacating Premises.

(i) If the Assuming Bank elects not to purchase any owned Bank Premises, the
notice of such election in accordance with Section 4.6(a) shall specify the date
upon which the Assuming Bank’s occupancy of such premises shall terminate, which
date shall not be later than ninety (90) days after the date of the Assuming
Bank’s notice not to exercise such option. The Assuming Bank promptly shall
relinquish and release to the Receiver such premises and the Furniture and
Equipment and Fixtures located thereon in the same condition as at Bank Closing,
normal wear and tear excepted. By occupying any such premises after the
expiration of such ninety (90)-day period, the Assuming Bank shall, at the
Receiver’s option, (x) be deemed to have agreed to purchase such Bank Premises,
and to assume all leases, obligations and liabilities with respect to leased
Furniture and Equipment and leased Fixtures located thereon and any ground lease
with respect to the land on which such premises are located, and (y) be required
to purchase all Furniture and Equipment and Fixtures owned by the Failed Bank
and located on such premises as of Bank Closing.

(ii) If the Assuming Bank elects not to accept an assignment of the lease or
sublease any leased Bank Premises, the notice of such election in accordance
with Section 4.6(b) shall specify the date upon which the Assuming Bank’s
occupancy of such leased Bank Premises shall terminate, which date shall not be
later than the date which is one hundred eighty (180) days after Bank Closing.
Upon vacating such premises, the Assuming Bank shall relinquish and release to
the Receiver such premises and the Fixtures and the Furniture and Equipment
located thereon in the same condition as at Bank Closing, normal wear and tear
excepted. By failing to provide notice of its intention to vacate such premises
prior to the expiration of the option period specified in Section 4.6(b), or by
occupying such premises after the one hundred eighty (180)¬day period specified
above in this paragraph (ii), the Assuming Bank shall, at the Receiver’s option,
(x) be deemed to have assumed all leases, obligations and liabilities with
respect to such premises (including any ground lease with respect to the land on
which premises are located), and leased Furniture and Equipment and leased
Fixtures located thereon in accordance with this Section 4.6 (unless the
Receiver previously repudiated any such lease), and (y) be required to purchase
all Furniture and Equipment and Fixtures owned by the Failed Bank at Fair Market
Value and located on such premises as of Bank Closing.

(h) Furniture and Equipment and Certain Other Equipment. The Receiver hereby
grants to the Assuming Bank an option to purchase all Furniture and Equipment or
any telecommunications, data processing equipment (including hardware and
software) and check processing and similar operating equipment owned by the
Failed Bank at Fair Market Value and located at any leased Bank Premises that
the Assuming Bank elects to vacate or which it could have, but did not occupy,
pursuant to this Section 4.6; provided, that, the Assuming Bank shall give the
Receiver notice of its election to purchase such property at the time it gives
notice of its intention to vacate such Bank Premises or within ten (10) days
after Bank Closing for Bank Premises it could have, but did not, occupy.

 

19



--------------------------------------------------------------------------------

Section 4.7 Agreement with Respect to Leased Data Processing Equipment.

(a) The Receiver hereby grants to the Assuming Bank an exclusive option for the
period of ninety (90) days commencing the day after Bank Closing to accept an
assignment from the Receiver of any or all Data Processing Leases to the extent
that such Data Processing Leases can be assigned.

(b) The Assuming Bank shall (i) give written notice to the Receiver within the
option period specified in Section 4.7(a) of its intent to accept or decline an
assignment or sublease of any or all Data Processing Leases and promptly accept
an assignment or sublease of such Data Processing Leases, and (ii) give written
notice to the appropriate lessor(s) that it has accepted an assignment or
sublease of any such Data Processing Leases.

(c) The Receiver agrees to facilitate the assignment or sublease of Data
Processing Leases or the negotiation of new leases or license agreements by the
Assuming Bank; provided, that neither the Receiver nor the Corporation shall be
obligated to engage in litigation or make payments to the Assuming Bank or to
any third party in connection with facilitating any such assumption, assignment,
sublease or negotiation.

(d) The Assuming Bank agrees, during its period of use of any property subject
to a Data Processing Lease, to pay to the Receiver or to appropriate third
parties at the direction of the Receiver all operating costs with respect
thereto and to comply with all relevant terms of the applicable Data Processing
Leases entered into by the Failed Bank, including without limitation the timely
payment of all rent, taxes, fees, charges, utilities, insurance and assessments.

(e) The Assuming Bank shall, not later than fifty (50) days after giving the
notice provided in Section 4.7(b), (i) relinquish and release to the Receiver
all property subject to the relevant Data Processing Lease, in the same
condition as at Bank Closing, normal wear and tear excepted, or (ii) accept an
assignment or a sublease thereof or negotiate a new lease or license agreement
under this Section 4.7.

Section 4.8 Agreement with Respect to Certain Existing Agreements.

(a) Subject to the provisions of Section 4.8(b), with respect to agreements
existing as of Bank Closing which provide for the rendering of services by or to
the Failed Bank, within thirty (30) days after Bank Closing, the Assuming Bank
shall give the Receiver written notice specifying whether it elects to assume or
not to assume each such agreement. Except as may be otherwise provided in this
Article IV, the Assuming Bank agrees to comply with the terms of each such
agreement for a period commencing on the day after Bank Closing and ending on:
(i) in the case of an agreement that provides for the rendering of services by
the Failed Bank, the date which is ninety (90) days after Bank Closing, and
(ii) in the case of an agreement that provides for the rendering of services to
the Failed Bank, the date which is thirty (30) days after the Assuming Bank has
given notice to the Receiver of its election not to assume such agreement;
provided, that the Receiver can reasonably make such service agreements
available to the Assuming Bank. The Assuming Bank shall be deemed by the
Receiver to have assumed agreements for which no notification is timely given.
The Receiver agrees to assign, transfer, convey, and deliver to the Assuming
Bank all right, title and interest of the Receiver, if any, in and to agreements
the Assuming Bank assumes hereunder. In the event the Assuming Bank elects not
to accept an assignment of any lease (or sublease) or negotiate a new lease for
leased Bank Premises under Section 4.6 and does not otherwise occupy such
premises, the provisions of this Section 4.8(a) shall not apply to service
agreements related to such premises. The Assuming Bank agrees, during the period
it has the use or benefit of any such agreement, promptly to pay to the Receiver
or to appropriate third parties at the direction of the Receiver all operating
costs with respect thereto and to comply with all relevant terms of such
agreement.

 

20



--------------------------------------------------------------------------------

(b) The provisions of Section 4.8(a) regarding the Assuming Bank’s election to
assume or not assume certain agreements shall not apply to (i) agreements
pursuant to which the Failed Bank provides mortgage servicing for others or
mortgage servicing is provided to the Failed Bank by others, (ii) agreements
that are subject to Sections 4.1 through 4.7 and any insurance policy or bond
referred to in Section 3.5(a) or other agreement specified in Section 3.5, and
(iii) consulting, management or employment agreements, if any, between the
Failed Bank and its employees or other Persons. Except as otherwise expressly
set forth elsewhere in this Agreement, the Assuming Bank does not assume any
liabilities or acquire any rights under any of the agreements described in this
Section 4.8(b).

Section 4.9 Informational Tax Reporting. The Assuming Bank agrees to perform all
obligations of the Failed Bank with respect to Federal and State income tax
informational reporting related to (i) the Assets and the Liabilities Assumed,
(ii) deposit accounts that were closed and loans that were paid off or
collateral obtained with respect thereto prior to Bank Closing,
(iii) miscellaneous payments made to vendors of the Failed Bank, and (iv) any
other asset or liability of the Failed Bank, including, without limitation,
loans not purchased and Deposits not assumed by the Assuming Bank, as may be
required by the Receiver.

Section 4.10 Insurance. The Assuming Bank agrees to obtain insurance coverage
effective from and after Bank Closing, including public liability, fire and
extended coverage insurance acceptable to the Receiver with respect to owned or
leased Bank Premises that it occupies, and all owned or leased Furniture and
Equipment and Fixtures and leased data processing equipment (including hardware
and software) located thereon, in the event such insurance coverage is not
already in force and effect with respect to the Assuming Bank as the insured as
of Bank Closing. All such insurance shall, where appropriate (as determined by
the Receiver), name the Receiver as an additional insured.

Section 4.11 Office Space for Receiver and Corporation. For the period
commencing on the day following Bank Closing and ending on the one hundred
eightieth (180th) day thereafter, the Assuming Bank agrees to provide to the
Receiver and the Corporation, without charge, adequate and suitable office space
(including parking facilities and vault space), furniture, equipment (including
photocopying and telecopying machines), email accounts, network access and
technology resources (such as shared drive) and utilities (including local
telephone service and fax machines) at the Bank Premises occupied by the
Assuming Bank for their use in the discharge of their respective functions with
respect to the Failed Bank. In the event the Receiver and the Corporation
determine that the space provided is inadequate or unsuitable, the Receiver and
the Corporation may relocate to other quarters having adequate and suitable
space and the costs of relocation and any rental and utility costs for the
balance of the period of occupancy by the Receiver and the Corporation shall be
borne by the Assuming Bank. Additionally, the Assuming Bank agrees to pay such
bills and invoices on behalf of the Receiver and Corporation as the Receiver or
Corporation may direct for the period beginning on the date of Bank Closing and
ending on Settlement Date. Assuming Bank shall submit it requests for
reimbursement of such expenditures pursuant to Article VIII of this Agreement.

 

21



--------------------------------------------------------------------------------

Section 4.12 Agreement with Respect to Continuation of Group Health Plan
Coverage for Former Employees of the Failed Bank.

(a) The Assuming Bank agrees to assist the Receiver, as provided in this
Section 4.12, in offering individuals who were employees or former employees of
the Failed Bank, or any of its Subsidiaries, and who, immediately prior to Bank
Closing, were receiving, or were eligible to receive, health insurance coverage
or health insurance continuation coverage from the Failed Bank (“Eligible
Individuals”), the opportunity to obtain health insurance coverage in the
Corporation’s FIA Continuation Coverage Plan which provides for health insurance
continuation coverage to such Eligible Individuals who are qualified
beneficiaries of the Failed Bank as defined in Section 607 of the Employee
Retirement Income Security Act of 1974, as amended (respectively, “qualified
beneficiaries” and “ERISA”). The Assuming Bank shall consult with the Receiver
and not later than five (5) Business Days after Bank Closing shall provide
written notice to the Receiver of the number (if available), identity (if
available) and addresses (if available) of the Eligible Individuals who are
qualified beneficiaries of the Failed Bank and for whom a “qualifying event” (as
defined in Section 603 of ERISA) has occurred and with respect to whom the
Failed Bank’s obligations under Part 6 of Subtitle B of Title I of ERISA have
not been satisfied in full, and such other information as the Receiver may
reasonably require. The Receiver shall cooperate with the Assuming Bank in order
to permit it to prepare such notice and shall provide to the Assuming Bank such
data in its possession as may be reasonably required for purposes of preparing
such notice.

(b) The Assuming Bank shall take such further action to assist the Receiver in
offering the Eligible Individuals who are qualified beneficiaries of the Failed
Bank the opportunity to obtain health insurance coverage in the Corporation’s
FIA Continuation Coverage Plan as the Receiver may direct. All expenses incurred
and paid by the Assuming Bank (i) in connection with the obligations of the
Assuming Bank under this Section 4.12, and (ii) in providing health insurance
continuation coverage to any Eligible Individuals who are hired by the Assuming
Bank and such employees’ qualified beneficiaries shall be borne by the Assuming
Bank.

(c) No later than five (5) Business Days after Bank Closing, the Assuming Bank
shall provide the Receiver with a list of all Failed Bank employees the Assuming
Bank will not hire. Unless agreed to otherwise by the Assuming Bank and the
Receiver, the Assuming Bank shall be responsible for all costs and expenses
(i.e. salary, benefits, etc.) associated with all other employees not on that
list from and after the date of delivery of the list to the Receiver. The
Assuming Bank shall offer to the Failed Bank employees it retains employment
benefits comparable to those the Assuming Bank offers its current employees.

 

22



--------------------------------------------------------------------------------

(d) This Section 4.12 is for the sole and exclusive benefit of the parties to
this Agreement, and for the benefit of no other Person (including any former
employee of the Failed Bank or any Subsidiary thereof or qualified beneficiary
of such former employee). Nothing in this Section 4.12 is intended by the
parties, or shall be construed, to give any Person (including any former
employee of the Failed Bank or any Subsidiary thereof or qualified beneficiary
of such former employee) other than the Corporation, the Receiver and the
Assuming Bank any legal or equitable right, remedy or claim under or with
respect to the provisions of this Section.

Section 4.13 Agreement with Respect to Interim Asset Servicing. At any time
after Bank Closing, the Receiver may establish on its books an asset pool(s) and
may transfer to such asset pool(s) (by means of accounting entries on the books
of the Receiver) all or any assets and liabilities of the Failed Bank which are
not acquired by the Assuming Bank, including, without limitation, wholly
unfunded Commitments and assets and liabilities which may be acquired, funded or
originated by the Receiver subsequent to Bank Closing. The Receiver may remove
assets (and liabilities) from or add assets (and liabilities) to such pool(s) at
any time in its discretion. At the option of the Receiver, the Assuming Bank
agrees to service, administer, and collect such pool assets in accordance with
and for the term set forth in Exhibit 4.13 “Interim Asset Servicing
Arrangement”.

Section 4.14 Reserved.

Section 4.15 Agreement with Respect to Loss Sharing. The Assuming Bank shall be
entitled to require reimbursement from the Receiver for loss sharing on certain
loans in accordance with the Single Family Shared-Loss Agreement attached hereto
as Exhibit 4.15A and the Non-SF Shared-Loss Agreement attached hereto as Exhibit
4.15B, collectively, the “Shared-Loss Agreements.” The Loans that shall be
subject to the Shared-Loss Agreements are identified on the Schedule of Loans
4.15A and 4.15B attached hereto.

ARTICLE V

DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK

Section 5.1 Payment of Checks, Drafts and Orders. Subject to Section 9.5, the
Assuming Bank agrees to pay all properly drawn checks, drafts and withdrawal
orders of depositors of the Failed Bank presented for payment, whether drawn on
the check or draft forms provided by the Failed Bank or by the Assuming Bank, to
the extent that the Deposit balances to the credit of the respective makers or
drawers assumed by the Assuming Bank under this Agreement are sufficient to
permit the payment thereof, and in all other respects to discharge, in the usual
course of conducting a banking business, the duties and obligations of the
Failed Bank with respect to the Deposit balances due and owing to the depositors
of the Failed Bank assumed by the Assuming Bank under this Agreement.

Section 5.2 Certain Agreements Related to Deposits. Subject to Section 2.2, the
Assuming Bank agrees to honor the terms and conditions of any written escrow or
mortgage servicing agreement or other similar agreement relating to a Deposit
liability assumed by the Assuming Bank pursuant to this Agreement.

 

23



--------------------------------------------------------------------------------

Section 5.3 Notice to Depositors.

(a) Within thirty (30) days after Bank Closing, the Assuming Bank shall give
(i) notice to depositors of the Failed Bank of its assumption of the Deposit
liabilities of the Failed Bank, and (ii) any notice required under Section 2.2,
by mailing to each such depositor a notice with respect to such assumption and
by advertising in a newspaper of general circulation in the county or counties
in which the Failed Bank was located. The Assuming Bank agrees that it will
obtain prior approval of all such notices and advertisements from counsel for
the Receiver and that such notices and advertisements shall not be mailed or
published until such approval is received.

(b) The Assuming Bank shall give notice by mail to depositors of the Failed Bank
concerning the procedures to claim their deposits, which notice shall be
provided to the Assuming Bank by the Receiver or the Corporation. Such notice
shall be included with the notice to depositors to be mailed by the Assuming
Bank pursuant to Section 5.3(a).

(c) If the Assuming Bank proposes to charge fees different from those charged by
the Failed Bank before it establishes new deposit account relationships with the
depositors of the Failed Bank, the Assuming Bank shall give notice by mail of
such changed fees to such depositors.

ARTICLE VI

RECORDS

Section 6.1 Transfer of Records.

(a) In accordance with Sections 2.1 and 3.1, the Receiver assigns, transfers,
conveys and delivers to the Assuming Bank the following:

(i) all Records pertaining to the Deposit liabilities of the Failed Bank assumed
by the Assuming Bank under this Agreement, including, but not limited to, the
following:

(1) signature cards, orders, contracts between the Failed Bank and its
depositors and Records of similar character;

(2) passbooks of depositors held by the Failed Bank, deposit slips, cancelled
checks and withdrawal orders representing charges to accounts of depositors; and

(ii) all Records pertaining to the Assets, including, but not limited to, the
following:

(1) records of deposit balances carried with other banks, bankers or trust
companies;

 

24



--------------------------------------------------------------------------------

(2) Loan and collateral records and Credit Files and other documents;

(3) deeds, mortgages, abstracts, surveys, and other instruments or records of
title pertaining to real estate or real estate mortgages;

(4) signature cards, agreements and records pertaining to Safe Deposit Boxes, if
any; and

(5) records pertaining to the credit card business, trust business or
safekeeping.

business of the Failed Bank, if any.

(b) The Receiver, at its option, may assign and transfer to the Assuming Bank by
a single blanket assignment or otherwise, as soon as practicable after Bank
Closing, any other Records not assigned and transferred to the Assuming Bank as
provided in this Agreement, including but not limited to loan disbursement
checks, general ledger tickets, official bank checks, proof transactions
(including proof tapes) and paid out loan files.

Section 6.2 Delivery of Assigned Records. The Receiver shall deliver to the
Assuming Bank all Records described in (i) Section 6.1(a) as soon as practicable
on or after the date of this Agreement, and (ii) Section 6.1(b) as soon as
practicable after making any assignment described therein.

Section 6.3 Preservation of Records. The Assuming Bank agrees that it will
preserve and maintain for the joint benefit of the Receiver, the Corporation and
the Assuming Bank, all Records of which it has custody for such period as either
the Receiver or the Corporation in its discretion may require, until directed
otherwise, in writing, by the Receiver or Corporation. The Assuming Bank shall
have the primary responsibility to respond to subpoenas, discovery requests, and
other similar official inquiries and customer requests for lien releases with
respect to the Records of which it has custody.

Section 6.4 Access to Records; Copies. The Assuming Bank agrees to permit the
Receiver and the Corporation access to all Records of which the Assuming Bank
has custody, and to use, inspect, make extracts from or request copies of any
such Records in the manner and to the extent requested, and to duplicate, in the
discretion of the Receiver or the Corporation, any Record in the form of
microfilm or microfiche pertaining to Deposit account relationships; provided,
that in the event that the Failed Bank maintained one or more duplicate copies
of such microfilm or microfiche Records, the Assuming Bank hereby assigns,
transfers, and conveys to the Corporation one such duplicate copy of each such
Record without cost to the Corporation, and agrees to deliver to the Corporation
all Records assigned and transferred to the Corporation under this Article VI as
soon as practicable on or after the date of this Agreement. The party requesting
a copy of any Record shall bear the cost (based on standard accepted industry
charges to the extent applicable, as determined by the Receiver) for providing
such duplicate Records. A copy of each Record requested shall be provided as
soon as practicable by the party having custody thereof.

 

25



--------------------------------------------------------------------------------

ARTICLE VII

FIRST LOSS TRANCHE

The Assuming Bank has submitted to the Receiver an asset premium (discount) bid
of ($236,000,000.00) and a positive Deposit premium bid of 1%. The Deposit
premium bid will be applied to the total of all Assumed Deposits except for
brokered, CDARS, and any market place or similar subscription services Deposits.
The First Loss Tranche shall be determined by adding (i) the asset premium
(discount) bid, (ii) the Deposit premium bid, and (iii) the Equity Adjustment.
If the First Loss Tranche is a positive number, then this is the Losses on
Single Family Shared-Loss Loans and Net Charge-offs on Shared Loss Assets that
the Assuming Bank will incur before loss-sharing commences under Exhibits 4.15A
and 4.15B. If the First Loss Tranche is a negative number, the Corporation shall
pay such amount by wire transfer to the Assuming Bank by the end of the first
business day following Bank Closing, together with interest determined in
accordance with Section 8.4, and loss sharing shall commence immediately.

ARTICLE VIII

ADJUSTMENTS

Section 8.1 Pro Forma Statement. The Receiver, as soon as practicable after Bank
Closing, in accordance with the best information then available, shall provide
to the Assuming Bank a pro forma statement reflecting any adjustments of such
liabilities and assets as may be necessary. Such pro forma statement shall take
into account, to the extent possible, (i) liabilities and assets of a nature
similar to those contemplated by Section 2.1 or Section 3.1, respectively, which
at Bank Closing were carried in the Failed Bank’s suspense accounts,
(ii) accruals as of Bank Closing for all income related to the assets and
business of the Failed Bank acquired by the Assuming Bank hereunder, whether or
not such accruals were reflected on the Accounting Records of the Failed Bank in
the normal course of its operations, and (iii) adjustments to determine the Book
Value of any investment in an Acquired Subsidiary and related accounts on the
“bank only” (unconsolidated) balance sheet of the Failed Bank based on the
equity method of accounting, whether or not the Failed Bank used the equity
method of accounting for investments in subsidiaries, except that the resulting
amount cannot be less than the Acquired Subsidiary’s recorded equity as of Bank
Closing as reflected on the Accounting Records of the Acquired Subsidiary. Any
Loan purchased by the Assuming Bank pursuant to Section 3.1 which the Failed
Bank charged off during the period beginning the day after the Bid Valuation
Date to the date of Bank Closing shall be deemed not to be charged off for the
purposes of the pro forma statement, and the purchase price shall be determined
pursuant to Section 3.2.

Section 8.2 Correction of Errors and Omissions; Other Liabilities.

(a) In the event any bookkeeping omissions or errors are discovered in preparing
any pro forma statement or in completing the transfers and assumptions
contemplated hereby, the parties hereto agree to correct such errors and
omissions, it being understood that, as far as practicable, all adjustments will
be made consistent with the judgments, methods, policies or accounting
principles utilized by the Failed Bank in preparing and maintaining Accounting
Records, except that adjustments made pursuant to this Section 8.2(a) are not
intended to bring the Accounting Records of the Failed Bank into accordance with
generally accepted accounting principles.

 

26



--------------------------------------------------------------------------------

(b) If the Receiver discovers at any time subsequent to the date of this
Agreement that any claim exists against the Failed Bank which is of such a
nature that it would have been included in the liabilities assumed under Article
II had the existence of such claim or the facts giving rise thereto been known
as of Bank Closing, the Receiver may, in its discretion, at any time, require
that such claim be assumed by the Assuming Bank in a manner consistent with the
intent of this Agreement. The Receiver will make appropriate adjustments to the
pro forma statement provided by the Receiver to the Assuming Bank pursuant to
Section 8.1 as may be necessary.

Section 8.3 Payments. The Receiver agrees to cause to be paid to the Assuming
Bank, or the Assuming Bank agrees to pay to the Receiver, as the case may be, on
the Settlement Date, a payment in an amount which reflects net adjustments
(including any costs, expenses and fees associated with determinations of value
as provided in this Agreement) made pursuant to Section 8.1 or Section 8.2, plus
interest as provided in Section 8.4. The Receiver and the Assuming Bank agree to
effect on the Settlement Date any further transfer of assets to or assumption of
liabilities or claims by the Assuming Bank as may be necessary in accordance
with Section 8.1 or Section 8.2.

Section 8.4 Interest. Any amounts paid under Section 8.3 or Section 8.5, shall
bear interest for the period from and including the day following Bank Closing
to and including the day preceding the payment at the Settlement Interest Rate.

Section 8.5 Subsequent Adjustments. In the event that the Assuming Bank or the
Receiver discovers any errors or omissions as contemplated by Section 8.2 or any
error with respect to the payment made under Section 8.3 after the Settlement
Date, the Assuming Bank and the Receiver agree to promptly correct any such
errors or omissions, make any payments and effect any transfers or assumptions
as may be necessary to reflect any such correction plus interest as provided in
Section 8.4.

ARTICLE IX

CONTINUING COOPERATION

Section 9.1 General Matters. The parties hereto agree that they will, in good
faith and with their best efforts, cooperate with each other to carry out the
transactions contemplated by this Agreement and to effect the purposes hereof.

Section 9.2 Additional Title Documents. The Receiver, the Corporation and the
Assuming Bank each agree, at any time, and from time to time, upon the request
of any party hereto, to execute and deliver such additional instruments and
documents of conveyance as shall be reasonably necessary to vest in the
appropriate party its full legal or equitable title in and to the property
transferred pursuant to this Agreement or to be transferred in accordance
herewith. The Assuming Bank shall prepare such instruments and documents of
conveyance (in form and substance satisfactory to the Receiver) as shall be
necessary to vest title to the Assets in the Assuming Bank. The Assuming Bank
shall be responsible for recording such instruments and documents of conveyance
at its own expense.

 

27



--------------------------------------------------------------------------------

Section 9.3 Claims and Suits.

(a) The Receiver shall have the right, in its discretion, to (i) defend or
settle any claim or suit against the Assuming Bank with respect to which the
Receiver has indemnified the Assuming Bank in the same manner and to the same
extent as provided in Article XII, and (ii) defend or settle any claim or suit
against the Assuming Bank with respect to any Liability Assumed, which claim or
suit may result in a loss to the Receiver arising out of or related to this
Agreement, or which existed against the Failed Bank on or before Bank Closing.
The exercise by the Receiver of any rights under this Section 9.3(a) shall not
release the Assuming Bank with respect to any of its obligations under this
Agreement.

(b) In the event any action at law or in equity shall be instituted by any
Person against the Receiver and the Corporation as codefendants with respect to
any asset of the Failed Bank retained or acquired pursuant to this Agreement by
the Receiver, the Receiver agrees, at the request of the Corporation, to join
with the Corporation in a petition to remove the action to the United States
District Court for the proper district. The Receiver agrees to institute, with
or without joinder of the Corporation as co-plaintiff, any action with respect
to any such retained or acquired asset or any matter connected therewith
whenever notice requiring such action shall be given by the Corporation to the
Receiver.

Section 9.4 Payment of Deposits. In the event any depositor does not accept the
obligation of the Assuming Bank to pay any Deposit liability of the Failed Bank
assumed by the Assuming Bank pursuant to this Agreement and asserts a claim
against the Receiver for all or any portion of any such Deposit liability, the
Assuming Bank agrees on demand to provide to the Receiver funds sufficient to
pay such claim in an amount not in excess of the Deposit liability reflected on
the books of the Assuming Bank at the time such claim is made. Upon payment by
the Assuming Bank to the Receiver of such amount, the Assuming Bank shall be
discharged from any further obligation under this Agreement to pay to any such
depositor the amount of such Deposit liability paid to the Receiver.

Section 9.5 Withheld Payments. At any time, the Receiver or the Corporation may,
in its discretion, determine that all or any portion of any deposit balance
assumed by the Assuming Bank pursuant to this Agreement does not constitute a
“Deposit” (or otherwise, in its discretion, determine that it is the best
interest of the Receiver or Corporation to withhold all or any portion of any
deposit), and may direct the Assuming Bank to withhold payment of all or any
portion of any such deposit balance. Upon such direction, the Assuming Bank
agrees to hold such deposit and not to make any payment of such deposit balance
to or on behalf of the depositor, or to itself, whether by way of transfer,
set-off, or otherwise. The Assuming Bank agrees to maintain the “withheld
payment” status of any such deposit balance until directed in writing by the
Receiver or the Corporation as to its disposition. At the direction of the
Receiver or the Corporation, the Assuming Bank shall return all or any portion
of such deposit balance to the Receiver or the Corporation, as appropriate, and
thereupon the Assuming Bank shall be discharged from any further liability to
such depositor with respect to such returned deposit balance. If such deposit
balance has been paid to the depositor prior to a demand for return by the
Corporation or the Receiver, and payment of such deposit balance had not been
previously withheld pursuant to this Section, the Assuming Bank shall not be
obligated to return such deposit balance to the Receiver or the Corporation. The
Assuming Bank shall be obligated to reimburse the Corporation or the Receiver,
as the case may be, for the amount of any deposit balance or portion thereof
paid by the Assuming Bank in contravention of any previous direction to withhold
payment of such deposit balance or return such deposit balance the payment of
which was withheld pursuant to this Section.

 

28



--------------------------------------------------------------------------------

Section 9.6 Proceedings with Respect to Certain Assets and Liabilities.

(a) In connection with any investigation, proceeding or other matter with
respect to any asset or liability of the Failed Bank retained by the Receiver,
or any asset of the Failed Bank acquired by the Receiver pursuant to this
Agreement, the Assuming Bank shall cooperate to the extent reasonably required
by the Receiver.

(b) In addition to its obligations under Section 6.4, the Assuming Bank shall
provide representatives of the Receiver access at reasonable times and locations
without other limitation or qualification to (i) its directors, officers,
employees and agents and those of the Subsidiaries acquired by the Assuming
Bank, and (ii) its books and records, the books and records of such Subsidiaries
and all Credit Files, and copies thereof. Copies of books, records and Credit
Files shall be provided by the Assuming Bank as requested by the Receiver and
the costs of duplication thereof shall be borne by the Receiver.

(c) Not later than ten (10) days after the Put Notice pursuant to Section 3.4 or
the date of the notice of transfer of any Loan by the Assuming Bank to the
Receiver pursuant to Section 3.6, the Assuming Bank shall deliver to the
Receiver such documents with respect to such Loan as the Receiver may request,
including without limitation the following: (i) all related Credit Documents
(other than certificates, notices and other ancillary documents), (ii) a
certificate setting forth the principal amount on the date of the transfer and
the amount of interest, fees and other charges then accrued and unpaid thereon,
and any restrictions on transfer to which any such Loan is subject, and
(iii) all Credit Files, and all documents, microfiche, microfilm and computer
records (including but not limited to magnetic tape, disc storage, card forms
and printed copy) maintained by, owned by, or in the possession of the Assuming
Bank or any Affiliate of the Assuming Bank relating to the transferred Loan.

Section 9.7 Information. The Assuming Bank promptly shall provide to the
Corporation such other information, including financial statements and
computations, relating to the performance of the provisions of this Agreement as
the Corporation or the Receiver may request from time to time, and, at the
request of the Receiver, make available employees of the Failed Bank employed or
retained by the Assuming Bank to assist in preparation of the pro forma
statement pursuant to Section 8.1.

ARTICLE X

CONDITION PRECEDENT

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before Bank Closing evidence reasonably
satisfactory to each of any necessary approval, waiver, or other action by any
governmental authority, the board of directors of the Assuming Bank, or other
third party, with respect to this Agreement and the transactions contemplated
hereby, the closing of the Failed Bank and the appointment of the Receiver, the
chartering of the Assuming Bank, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.

 

29



--------------------------------------------------------------------------------

ARTICLE XI

REPRESENTATIONS AND WARRANTIES OF THE ASSUMING BANK

The Assuming Bank represents and warrants to the Corporation and the Receiver as
follows:

(a) Corporate Existence and Authority. The Assuming Bank (i) is duly organized,
validly existing and in good standing under the laws of its Chartering Authority
and has full power and authority to own and operate its properties and to
conduct its business as now conducted by it, and (ii) has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The Assuming Bank has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
performance of the transactions contemplated hereby.

(b) Third Party Consents. No governmental authority or other third party
consents (including but not limited to approvals, licenses, registrations or
declarations) are required in connection with the execution, delivery or
performance by the Assuming Bank of this Agreement, other than such consents as
have been duly obtained and are in full force and effect.

(c) Execution and Enforceability. This Agreement has been duly executed and
delivered by the Assuming Bank and when this Agreement has been duly authorized,
executed and delivered by the Corporation and the Receiver, this Agreement will
constitute the legal, valid and binding obligation of the Assuming Bank,
enforceable in accordance with its terms.

(d) Compliance with Law.

(i) Neither the Assuming Bank nor any of its Subsidiaries is in violation of any
statute, regulation, order, decision, judgment or decree of, or any restriction
imposed by, the United States of America, any State, municipality or other
political subdivision or any agency of any of the foregoing, or any court or
other tribunal having jurisdiction over the Assuming Bank or any of its
Subsidiaries or any assets of any such Person, or any foreign government or
agency thereof having such jurisdiction, with respect to the conduct of the
business of the Assuming Bank or of any of its Subsidiaries, or the ownership of
the properties of the Assuming Bank or any of its Subsidiaries, which, either
individually or in the aggregate with all other such violations, would
materially and adversely affect the business, operations or condition (financial
or otherwise) of the Assuming Bank or the ability of the Assuming Bank to
perform, satisfy or observe any obligation or condition under this Agreement.

(ii) Neither the execution and delivery nor the performance by the Assuming Bank
of this Agreement will result in any violation by the Assuming Bank of, or be in
conflict with, any provision of any applicable law or regulation, or any order,
writ or decree of any court or governmental authority.

 

30



--------------------------------------------------------------------------------

(e) Representations Remain True. The Assuming Bank represents and warrants that
it has executed and delivered to the Corporation a Purchaser Eligibility
Certification and Confidentiality Agreement and that all information provided
and representations made by or on behalf of the Assuming Bank in connection with
this Agreement and the transactions contemplated hereby, including, but not
limited to, the Purchaser Eligibility Certification and Confidentiality
Agreement (which are affirmed and ratified hereby) are and remain true and
correct in all material respects and do not fail to state any fact required to
make the information contained therein not misleading.

ARTICLE XII

INDEMNIFICATION

Section 12.1 Indemnification of Indemnitees. From and after Bank Closing and
subject to the limitations set forth in this Section and Section 12.6 and
compliance by the Indemnitees with Section 12.2, the Receiver agrees to
indemnify and hold harmless the Indemnitees against any and all costs, losses,
liabilities, expenses (including attorneys’ fees) incurred prior to the
assumption of defense by the Receiver pursuant to paragraph (d) of Section 12.2,
judgments, fines and amounts paid in settlement actually and reasonably incurred
in connection with claims against any Indemnitee based on liabilities of the
Failed Bank that are not assumed by the Assuming Bank pursuant to this Agreement
or subsequent to the execution hereof by the Assuming Bank or any Subsidiary or
Affiliate of the Assuming Bank for which indemnification is provided hereunder
in (a) of this Section 12.1, subject to certain exclusions as provided in (b) of
this Section 12.1:

(a) (1) claims based on the rights of any shareholder or former shareholder as
such of the Failed Bank, or (y) any Subsidiary or Affiliate of the Failed Bank;

(2) claims based on the rights of any creditor as such of the Failed Bank, or
any creditor as such of any director, officer, employee or agent of the Failed
Bank, with respect to any indebtedness or other obligation of the Failed Bank
arising prior to Bank Closing;

(3) claims based on the rights of any present or former director, officer,
employee or agent as such of the Failed Bank or of any Subsidiary or Affiliate
of the Failed Bank;

(4) claims based on any action or inaction prior to Bank Closing of the Failed
Bank, its directors, officers, employees or agents as such, or any Subsidiary or
Affiliate of the Failed Bank, or the directors, officers, employees or agents as
such of such Subsidiary or Affiliate;

(5) claims based on any malfeasance, misfeasance or nonfeasance of the Failed
Bank, its directors, officers, employees or agents with respect to the trust
business of the Failed Bank, if any;

 

31



--------------------------------------------------------------------------------

(6) claims based on any failure or alleged failure (not in violation of law) by
the Assuming Bank to continue to perform any service or activity previously
performed by the Failed Bank which the Assuming Bank is not required to perform
pursuant to this Agreement or which arise under any contract to which the Failed
Bank was a party which the Assuming Bank elected not to assume in accordance
with this Agreement and which neither the Assuming Bank nor any Subsidiary or
Affiliate of the Assuming Bank has assumed subsequent to the execution hereof;

(7) claims arising from any action or inaction of any Indemnitee, including for
purposes of this Section 12.1(a)(7) the former officers or employees of the
Failed Bank or of any Subsidiary or Affiliate of the Failed Bank that is taken
upon the specific written direction of the Corporation or the Receiver, other
than any action or inaction taken in a manner constituting bad faith, gross
negligence or willful misconduct; and

(8) claims based on the rights of any depositor of the Failed Bank whose deposit
has been accorded “withheld payment” status and/or returned to the Receiver or
Corporation in accordance with Section 9.5 and/or has become an “unclaimed
deposit” or has been returned to the Corporation or the Receiver in accordance
with Section 2.3;

(b) provided, that, with respect to this Agreement, except for paragraphs
(7) and (8) of Section 12.1(a), no indemnification will be provided under this
Agreement for any:

(1) judgment or fine against, or any amount paid in settlement (without the
written approval of the Receiver) by, any Indemnitee in connection with any
action that seeks damages against any Indemnitee (a “counterclaim”) arising with
respect to any Asset and based on any action or inaction of either the Failed
Bank, its directors, officers, employees or agents as such prior to Bank
Closing, unless any such judgment, fine or amount paid in settlement exceeds the
greater of (i) the Repurchase Price of such Asset, or (ii) the monetary recovery
sought on such Asset by the Assuming Bank in the cause of action from which the
counterclaim arises; and in such event the Receiver will provide indemnification
only in the amount of such excess; and no indemnification will be provided for
any costs or expenses other than any costs or expenses (including attorneys’
fees) which, in the determination of the Receiver, have been actually and
reasonably incurred by such Indemnitee in connection with the defense of any
such counterclaim; and it is expressly agreed that the Receiver reserves the
right to intervene, in its discretion, on its behalf and/or on behalf of the
Receiver, in the defense of any such counterclaim;

(2) claims with respect to any liability or obligation of the Failed Bank that
is expressly assumed by the Assuming Bank pursuant to this Agreement or
subsequent to the execution hereof by the Assuming Bank or any Subsidiary or
Affiliate of the Assuming Bank;

 

32



--------------------------------------------------------------------------------

(3) claims with respect to any liability of the Failed Bank to any present or
former employee as such of the Failed Bank or of any Subsidiary or Affiliate of
the Failed Bank, which liability is expressly assumed by the Assuming Bank
pursuant to this Agreement or subsequent to the execution hereof by the Assuming
Bank or any Subsidiary or Affiliate of the Assuming Bank;

(4) claims based on the failure of any Indemnitee to seek recovery of damages
from the Receiver for any claims based upon any action or inaction of the Failed
Bank, its directors, officers, employees or agents as fiduciary, agent or
custodian prior to Bank Closing;

(5) claims based on any violation or alleged violation by any Indemnitee of the
antitrust, branching, banking or bank holding company or securities laws of the
United States of America or any State thereof;

(6) claims based on the rights of any present or former creditor, customer, or
supplier as such of the Assuming Bank or any Subsidiary or Affiliate of the
Assuming Bank;

(7) claims based on the rights of any present or former shareholder as such of
the Assuming Bank or any Subsidiary or Affiliate of the Assuming Bank regardless
of whether any such present or former shareholder is also a present or former
shareholder of the Failed Bank;

(8) claims, if the Receiver determines that the effect of providing such
indemnification would be to (i) expand or alter the provisions of any warranty
or disclaimer thereof provided in Section 3.3 or any other provision of this
Agreement, or (ii) create any warranty not expressly provided under this
Agreement;

(9) claims which could have been enforced against any Indemnitee had the
Assuming Bank not entered into this Agreement;

(10) claims based on any liability for taxes or fees assessed with respect to
the consummation of the transactions contemplated by this Agreement, including
without limitation any subsequent transfer of any Assets or Liabilities Assumed
to any Subsidiary or Affiliate of the Assuming Bank;

(11) except as expressly provided in this Article XII, claims based on any
action or inaction of any Indemnitee, and nothing in this Agreement shall be
construed to provide indemnification for (i) the Failed Bank, (ii) any
Subsidiary or Affiliate of the Failed Bank, or (iii) any present or former
director, officer, employee or agent of the Failed Bank or its Subsidiaries or
Affiliates; provided, that the Receiver, in its discretion, may provide
indemnification hereunder for any present or former director, officer, employee
or agent of the Failed Bank or its Subsidiaries or Affiliates who is also or
becomes a director, officer, employee or agent of the Assuming Bank or its
Subsidiaries or Affiliates;

 

33



--------------------------------------------------------------------------------

(12) claims or actions which constitute a breach by the Assuming Bank of the
representations and warranties contained in Article XI;

(13) claims arising out of or relating to the condition of or generated by an
Asset arising from or relating to the presence, storage or release of any
hazardous or toxic substance, or any pollutant or contaminant, or condition of
such Asset which violate any applicable Federal, State or local law or
regulation concerning environmental protection; and

(14) claims based on, related to or arising from any asset, including a loan,
acquired or liability assumed by the Assuming Bank, other than pursuant to this
Agreement.

Section 12.2 Conditions Precedent to Indemnification. It shall be a condition
precedent to the obligation of the Receiver to indemnify any Person pursuant to
this Article XII that such Person shall, with respect to any claim made or
threatened against such Person for which such Person is or may be entitled to
indemnification hereunder:

(a) give written notice to the Regional Counsel (Litigation Branch) of the
Corporation in the manner and at the address provided in Section 13.7 of such
claim as soon as practicable after such claim is made or threatened; provided,
that notice must be given on or before the date which is six (6) years from the
date of this Agreement;

(b) provide to the Receiver such information and cooperation with respect to
such claim as the Receiver may reasonably require;

(c) cooperate and take all steps, as the Receiver may reasonably require, to
preserve and protect any defense to such claim;

(d) in the event suit is brought with respect to such claim, upon reasonable
prior notice, afford to the Receiver the right, which the Receiver may exercise
in its sole discretion, to conduct the investigation, control the defense and
effect settlement of such claim, including without limitation the right to
designate counsel and to control all negotiations, litigation, arbitration,
settlements, compromises and appeals of any such claim, all of which shall be at
the expense of the Receiver; provided, that the Receiver shall have notified the
Person claiming indemnification in writing that such claim is a claim with
respect to which the Person claiming indemnification is entitled to
indemnification under this Article XII;

(e) not incur any costs or expenses in connection with any response or suit with
respect to such claim, unless such costs or expenses were incurred upon the
written direction of the Receiver; provided, that the Receiver shall not be
obligated to reimburse the amount of any such costs or expenses unless such
costs or expenses were incurred upon the written direction of the Receiver;

(f) not release or settle such claim or make any payment or admission with
respect thereto, unless the Receiver consents in writing thereto, which consent
shall not be unreasonably withheld; provided, that the Receiver shall not be
obligated to reimburse the amount of any such settlement or payment unless such
settlement or payment was effected upon the written direction of the Receiver;
and

 

34



--------------------------------------------------------------------------------

(g) take reasonable action as the Receiver may request in writing as necessary
to preserve, protect or enforce the rights of the indemnified Person against any
Primary Indemnitor.

Section 12.3 No Additional Warranty. Nothing in this Article XII shall be
construed or deemed to (i) expand or otherwise alter any warranty or disclaimer
thereof provided under Section 3.3 or any other provision of this Agreement with
respect to, among other matters, the title, value, collectability, genuineness,
enforceability or condition of any (x) Asset, or (y) asset of the Failed Bank
purchased by the Assuming Bank subsequent to the execution of this Agreement by
the Assuming Bank or any Subsidiary or Affiliate of the Assuming Bank, or
(ii) create any warranty not expressly provided under this Agreement with
respect thereto.

Section 12.4 Indemnification of Receiver and Corporation. From and after Bank
Closing, the Assuming Bank agrees to indemnify and hold harmless the Corporation
and the Receiver and their respective directors, officers, employees and agents
from and against any and all costs, losses, liabilities, expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred in connection with any of the following:

(a) claims based on any and all liabilities or obligations of the Failed Bank
assumed by the Assuming Bank pursuant to this Agreement or subsequent to the
execution hereof by the Assuming Bank or any Subsidiary or Affiliate of the
Assuming Bank, whether or not any such liabilities subsequently are sold and/or
transferred, other than any claim based upon any action or inaction of any
Indemnitee as provided in paragraph (7) or (8) of Section 12.1(a); and

(b) claims based on any act or omission of any Indemnitee (including but not
limited to claims of any Person claiming any right or title by or through the
Assuming Bank with respect to Assets transferred to the Receiver pursuant to
Section 3.4 or 3.6), other than any action or inaction of any Indemnitee as
provided in paragraph (7) or (8) of Section 12.1(a).

Section 12.5 Obligations Supplemental. The obligations of the Receiver, and the
Corporation as guarantor in accordance with Section 12.7, to provide
indemnification under this Article XII are to supplement any amount payable by
any Primary Indemnitor to the Person indemnified under this Article XII.
Consistent with that intent, the Receiver agrees only to make payments pursuant
to such indemnification to the extent not payable by a Primary Indemnitor. If
the aggregate amount of payments by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, and all Primary Indemnitors with
respect to any item of indemnification under this Article XII exceeds the amount
payable with respect to such item, such Person being indemnified shall notify
the Receiver thereof and, upon the request of the Receiver, shall promptly pay
to the Receiver, or the Corporation as appropriate, the amount of the Receiver’s
(or Corporation’s) payments to the extent of such excess.

Section 12.6 Criminal Claims. Notwithstanding any provision of this Article XII
to the contrary, in the event that any Person being indemnified under this
Article XII shall become involved in any criminal action, suit or proceeding,
whether judicial, administrative or investigative, the Receiver shall have no
obligation hereunder to indemnify such Person for liability with respect to any
criminal act or to the extent any costs or expenses are attributable to the
defense against the allegation of any criminal act, unless (i) the Person is
successful on the merits or otherwise in the defense against any such action,
suit or proceeding, or (ii) such action, suit or proceeding is terminated
without the imposition of liability on such Person.

 

35



--------------------------------------------------------------------------------

Section 12.7 Limited Guaranty of the Corporation. The Corporation hereby
guarantees performance of the Receiver’s obligation to indemnify the Assuming
Bank as set forth in this Article XII. It is a condition to the Corporation’s
obligation hereunder that the Assuming Bank shall comply in all respects with
the applicable provisions of this Article XII. The Corporation shall be liable
hereunder only for such amounts, if any, as the Receiver is obligated to pay
under the terms of this Article XII but shall fail to pay. Except as otherwise
provided above in this Section 12.7, nothing in this Article XII is intended or
shall be construed to create any liability or obligation on the part of the
Corporation, the United States of America or any department or agency thereof
under or with respect to this Article XII, or any provision hereof, it being the
intention of the parties hereto that the obligations undertaken by the Receiver
under this Article XII are the sole and exclusive responsibility of the Receiver
and no other Person or entity.

Section 12.8 Subrogation. Upon payment by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, to any Indemnitee for any claims
indemnified by the Receiver under this Article XII, the Receiver, or the
Corporation as appropriate, shall become subrogated to all rights of the
Indemnitee against any other Person to the extent of such payment.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Entire Agreement. This Agreement embodies the entire agreement of
the parties hereto in relation to the subject matter herein and supersedes all
prior understandings or agreements, oral or written, between the parties.

Section 13.2 Headings. The headings and subheadings of the Table of Contents,
Articles and Sections contained in this Agreement, except the terms identified
for definition in Article I and elsewhere in this Agreement, are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.

Section 13.3 Counterparts. This Agreement may be executed in any number of
counterparts and by the duly authorized representative of a different party
hereto on separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.

Section 13.4 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW
OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW,
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE FAILED
BANK IS LOCATED.

 

36



--------------------------------------------------------------------------------

Section 13.5 Successors. All terms and conditions of this Agreement shall be
binding on the successors and assigns of the Receiver, the Corporation and the
Assuming Bank. Except as otherwise specifically provided in this Agreement,
nothing expressed or referred to in this Agreement is intended or shall be
construed to give any Person other than the Receiver, the Corporation and the
Assuming Bank any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provisions contained herein, it being the
intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Bank and for the benefit of no other Person.

Section 13.6 Modification; Assignment. No amendment or other modification,
rescission, release, or assignment of any part of this Agreement shall be
effective except pursuant to a written agreement subscribed by the duly
authorized representatives of the parties hereto.

Section 13.7 Notice. Any notice, request, demand, consent, approval or other
communication to any party hereto shall be effective when received and shall be
given in writing, and delivered in person against receipt therefore, or sent by
certified mail, postage prepaid, courier service, telex, facsimile transmission
or email to such party (with copies as indicated below) at its address set forth
below or at such other address as it shall hereafter furnish in writing to the
other parties. All such notices and other communications shall be deemed given
on the date received by the addressee.

Assuming Bank

Hancock Bank

Attn: Mr. Carl J. Chaney, President and CEO

One Hancock Plaza, 7th Floor

Gulfport, Mississippi 39502

(228) 868 – 4627 (fax)

Receiver and Corporation

Federal Deposit Insurance Corporation

Receiver of Peoples First Community Bank

1601 Bryan Street, Suite 1700

Dallas, Texas 75201

Attention: Settlement Manager

with copy to: Regional Counsel (Litigation Branch)

and with respect to notice under Article XII:

Federal Deposit Insurance Corporation

Receiver of Peoples First Community Bank

1601 Bryan Street, Suite 1700

Dallas, Texas 75201

Attention: Regional Counsel (Litigation Branch)

Section 13.8 Manner of Payment. All payments due under this Agreement shall be
in lawful money of the United States of America in immediately available funds
as each party hereto may specify to the other parties; provided, that in the
event the Receiver or the Corporation is obligated to make any payment hereunder
in the amount of $25,000.00 or less, such payment may be made by check.

 

37



--------------------------------------------------------------------------------

Section 13.9 Costs, Fees and Expenses. Except as otherwise specifically provided
herein, each party hereto agrees to pay all costs, fees and expenses which it
has incurred in connection with or incidental to the matters contained in this
Agreement, including without limitation any fees and disbursements to its
accountants and counsel; provided, that the Assuming Bank shall pay all fees,
costs and expenses (other than attorneys’ fees incurred by the Receiver)
incurred in connection with the transfer to it of any Assets or Liabilities
Assumed hereunder or in accordance herewith.

Section 13.10 Waiver. Each of the Receiver, the Corporation and the Assuming
Bank may waive its respective rights, powers or privileges under this Agreement;
provided, that such waiver shall be in writing; and further provided, that no
failure or delay on the part of the Receiver, the Corporation or the Assuming
Bank to exercise any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor will any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege by the
Receiver, the Corporation, or the Assuming Bank under this Agreement, nor will
any such waiver operate or be construed as a future waiver of such right, power
or privilege under this Agreement.

Section 13.11 Severability. If any provision of this Agreement is declared
invalid or unenforceable, then, to the extent possible, all of the remaining
provisions of this Agreement shall remain in full force and effect and shall be
binding upon the parties hereto.

Section 13.12 Term of Agreement. This Agreement shall continue in full force and
effect until the tenth (10th) anniversary of Bank Closing; provided, that the
provisions of Section 6.3 and 6.4 shall survive the expiration of the term of
this Agreement. Provided, however, the receivership of the Failed Bank may be
terminated prior to the expiration of the term of this Agreement; in such event,
the guaranty of the Corporation, as provided in and in accordance with the
provisions of Section 12.7 shall be in effect for the remainder of the term.
Expiration of the term of this Agreement shall not affect any claim or liability
of any party with respect to any (i) amount which is owing at the time of such
expiration, regardless of when such amount becomes payable, and (ii) breach of
this Agreement occurring prior to such expiration, regardless of when such
breach is discovered.

Section 13.13 Survival of Covenants, Etc. The covenants, representations, and
warranties in this Agreement shall survive the execution of this Agreement and
the consummation of the transactions contemplated hereunder.

[Signature Page Follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

   

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF PEOPLES FIRST COMMUNITY BANK

PANAMA CITY, FLORIDA

   

By:

 

 

   

NAME:

 

Michael Spaid

   

TITLE:

 

Receiver-in-Charge

Attest:

     

 

          FEDERAL DEPOSIT INSURANCE CORPORATION    

By:

 

 

   

NAME:

 

Michael Spaid

   

TITLE:

 

Attorney-in-Fact

Attest:

     

 

          HANCOCK BANK    

By:

 

 

   

NAME:

 

Carl J. Chaney

   

TITLE:

 

President and Chief Executive Officer

Attest:

     

 

     

 

39



--------------------------------------------------------------------------------

SCHEDULE 2.1

Certain Liabilities Assumed by the Assuming Bank



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

Excluded Deposit Accounts



--------------------------------------------------------------------------------

Accounts Excluded from P&A Transaction

PEOPLES FIRST COMMUNITY BANK

Panama City, Florida

People First Community Bank has no deposits associated with the Depository
Organization (DO) Cede & Co as Nominee for DTC. The DO accounts do not pass to
the Assuming Bank and are excluded from the transaction as described in section
2.1 of the P&A Agreement. The attached Schedule 2.1.a DO Detail Report
identifies the DO accounts as of September 30, 2009. This schedule will be
updated post closing with data as of Bank Closing date.



--------------------------------------------------------------------------------

SCHEDULE 3.1

Certain Assets Purchased

SEE ATTACHED LIST

THE LIST(S) ATTACHED TO THIS SCHEDULE (OR SUBSCHEDULE(S)) AND THE INFORMATION
THEREIN, IS AS OF THE DATE OF THE MOST RECENT PERTINENT DATA MADE AVAILABLE TO
THE ASSUMING BANK AS PART OF THE INFORMATION PACKAGE. IT WILL BE ADJUSTED TO
REFLECT THE COMPOSITION AND BOOK VALUE OF THE LOANS AND ASSETS AS OF THE DATE OF
BANK CLOSING. THE LIST(S) MAY NOT INCLUDE ALL LOANS AND ASSETS (E.G., CHARGED
OFF LOANS). THE LIST(S) MAY BE REPLACED WITH A MORE ACCURATE LIST POST CLOSING.



--------------------------------------------------------------------------------

SCHEDULE 3.2

Purchase Price of Asset or Assets

 

(a)

   cash and receivables from depository institutions, including cash items in
the process of collection, plus interest thereon;   

Book Value

(b)

   securities (exclusive of the capital stock of Acquired Subsidiaries and FRB
and FHLB stock), plus interest thereon;   

As provided in Section 3.2(b)

(c)

   federal funds sold and repurchase agreements, if any, including interest
thereon;   

Book Value

(d)

   Loans;   

Book Value

(e)

   credit card business, if any, including all outstanding extensions of credit
and offensive litigation, but excluding any class action lawsuits related to the
credit card business;   

Book Value

(f)

   Safe Deposit Boxes and related business, safekeeping business and trust
business, if any;   

Book Value

(g)

   Records and other documents;   

Book Value

(h)

   Other Real Estate;   

Book Value

(i)

   boats, motor vehicles, aircraft, trailers, fire arms, repossessed collateral;
  

Book Value

(j)

   capital stock of any Acquired Subsidiaries and FRB and FHLB stock;   

Book Value

(k)

   amounts owed to the Failed Bank by any Acquired Subsidiary;   

Book Value

(l)

   assets securing Deposits of public money, to the extent not otherwise
purchased hereunder;   

Book Value

(m)

   Overdrafts of customers;   

Book Value

(n)

   rights, if any, with respect to Qualified As provided in Section 3.2(c)
Financial Contracts;   

(o)

   rights of the Failed Bank to provide Book Value mortgage servicing for others
and to have mortgage servicing provided to the Failed Bank by others and related
contracts.   

assets subject to an option to purchase:

(a) Bank Premises: Fair Market Value

(b) Furniture and Equipment: Fair Market Value

(c) Fixtures: Fair Market Value

(d) Other Equipment: Fair Market Value



--------------------------------------------------------------------------------

SCHEDULE 3.5(l)

Excluded Securities

 

CUSIP

  

DESCRIPTION

   ORIGINAL
FACE VALUE    MARKET
VALUE

313400301

  

FEDERAL HOME LN MTG CORP

      $ 6,287.04

313586109

  

FEDERAL NATL MTG ASSN

      $ 110.40

92826C201

  

VISA Common Stock

        

City of Callaway - Municipal

   $ 2,415,246.00   

Peoples First Community Bank, Panama City FL



--------------------------------------------------------------------------------

SCHEDULE 3.5(n)

Excluded Owned Real Estate

 

     Peoples First Community Bank                REO Status as of: 11/30/2009   
      

Property

Number

   Account
Number    Date of
Foreclosure    Balance as of
11/30/09    Type

1

      10/20/92    0.00    Res/Lot

2

   421277    12/30/99    0.00    Res/Lot

4

      06/08/04       Comm

5

      06/08/04       Comm

6

   520525581    11/30/04    21,160.00    Comm

7

   4744835    11/29/05    40,500.00    SFD

8

   4587127    08/30/06    87,295.00    Res/Lot

9

   4737185    11/28/06    151,800.00    Res/Lot

10

   4734927    12/13/06    464,600.00    Comm

11

   4751822    12/28/06    45,000.00    Res/Lot

12

   4613766    12/28/06    105,780.00    Res/Lot

13

   4677241    12/28/06    43,240.00    Res/Lot

18

   4912259    02/26/07    62,560.00    Res/Lot

21

   4740528    06/30/07    36,800.00    Res/Lot

22

   4190443 1st    07/31/07    469,182.30    SFD

22a

   4800074 2nd    07/31/07    25,777.70    SFD

24

   4624011    07/31/07    168,360.00    Res/Lot

25

   4785267    07/31/07    32,394.45    Res/Lot

26

   4950044    07/31/07    42,482.00    Res/Lot

27

   4618229    07/31/07    930,579.99    Res/Lot

27a

   4618252    07/31/07    365,420.01    Res/Lot

28

   520574901    08/30/07    129,888.37    Comm

28a

   520580734    08/30/07    11,339.32    Comm

32

   4871422    10/26/07    121,500.00    Res/Lot

33

   4871422    10/26/07    0.00    Res/Lot

35

   4441358    10/26/07    219,532.00    Comm

37

   4520326    10/30/07    117,000.00    Res/Lot

39

   4671327    10/30/07    5,850.00    Res/Lot

44

   4411005    11/27/07    22,500.00    Res/Lot

45

   4662573    11/27/07    9,900.00    Res/Lot

46

   4662888    11/27/07    14,400.00    Res/Lot

47

   4590071    11/27/07    41,400.00    Res/Lot

48

   4368627    11/29/07    207,000.00    Res/Lot

49

   4736823    11/29/07    40,500.00    Res/Lot

54

   4251492    12/31/07    900,000.00    Res/Lot

62

   4664454    01/28/08    40,500.00    Res/Lot

66

   5063698    02/27/08    193,500.00    SFD/Condo

68

   4374914    02/28/08    180,000.00    Res/Lot

69

   4375721    02/28/08    180,000.00    Res/Lot

70

   4526885    02/27/08    117,000.00    Res/Lot

75

   4985974    02/29/08    139,500.00    Comm



--------------------------------------------------------------------------------

76

   5079421    02/29/08    189,000.00    Comm

77

   4810974    03/26/08    25,200.00    Res/Lot

80

   520425567    03/26/08    178,323.36    SFD

81

   4371738    03/26/08    180,000.00    SFD

83

   5149232    03/28/08    355,132.51    SFD

84

   4810669    03/31/08    41,400.00    SFD

88

   4580809    04/29/08    1,723,000.00    Comm

91

   5240502    04/29/08    149,960.00    SFD

92

   5263678    04/29/08    121,233.66    SFD

93

   4965778    04/29/08    19,990.00    Res/Lot

94

   4773966    05/22/08    58,300.00    Res/Lot

95

   4774212    05/22/08    58,300.00    Res/Lot

98

   4589362    05/29/08    455,400.00    SFD

100

   5073515    05/22/08    851,525.22    U/C

101

   5247168    05/22/08    143,520.00    SFD

103

   4601449    06/26/08    4,819,000.00    Comm

104

   4611943    06/26/08    157,320.00    SFD

105

   4945515    06/25/08    173,124.46    SFD

106

   4940052    06/24/08    119,425.00    Res/Lot

107

   5007414    06/24/08    519,800.00    SFD

108

   4782066    06/25/08    39,560.00    Res/Lot

111

   4894580    07/10/08    381,800.00    SFD

112

   4801445    07/17/08    20,760.00    Res/Lot

113

   4754966    07/22/08    157,864.27    SFD

116

   5148242    07/29/08    113,160.00    SFD

117

   4498101    07/29/08    161,000.00    SFD

119

   3691466    07/30/08    82,626.78    Res/Lot

120

   4817607    07/30/08    13,790.00    Res/Lot

121

   4835450    07/30/08    11,500.00    Res/Lot

123

   4635710    07/31/08    745,000.00    Comm.

124

   4962171    07/31/08    141,198.85    SFD

125

   4962247    07/31/08    149,040.00    SFD

126

   5103908    07/31/08    61,640.00    Res/Lot

130

   4672036    07/31/08    736,000.00    Comm

134

   4701173    08/25/08    27,600.00    Res/Lot

136

   5085287    08/29/08    5,498,913.09    Comm

137

   5124748    08/29/08    2,626,600.00    SFD/Condo

137-A

   same as above    same as above    0.00    SFD/Condo

137-B

   same as above    same as above    0.00    SFD/Condo

137-C

   same as above    same as above    0.00    SFD/Condo

137-D

   same as above    same as above    0.00    SFD/Condo

138

   4874543    08/29/08    3,164,577.96    Comm

139

   4673356    08/25/08    115,000.00    Res/Lot

141

   4728671    09/26/08    36,800.00    Res/Lot

146

   5208020 1st    09/30/08    441,000.00    SFD/Condo

146a

   5215850 2nd    09/30/08    0.00    SFD/Condo

147

   5263280    09/30/08    168,360.00    Res/Lot

151

   4577474    10/30/08    1,491,961.38    SFD

152

   4851200    10/30/08    1,063,878.11    SFD

152a

   5378732    10/30/08    249,274.51    SFD

153

   4661492    10/30/08    175,808.27    Comm

154

   4591566    10/30/08    118,680.00    Res/Lot

156

   4472098    10/30/08    169,200.00    SFD



--------------------------------------------------------------------------------

160

   5189485    10/28/08    92,550.92    SFD

161

   5189626    10/28/08    103,008.84    SFD

162

   5199013    10/28/08    102,872.67    SFD

163

   5199021    10/28/08    64,972.64    SFD

164

   5205976    10/28/08    13,500.00    Comm

166

   4751285    10/28/08    23,505.20    Res/Lot

168

   4416459    10/31/08    6,039,132.26    Comm

168a

   same as above    same as above    0.00    Comm

169

   4582193    11/28/08    118,386.22    Res/Lot

171

   4623831    11/25/08    15,300.00    Res/Lot

172

   4619763    11/25/08    13,500.00    Res/Lot

173

   4639209    11/24/08    117,000.00    Res/Lot

174

   4930798    11/24/08    18,000.00    Res/Lot

175

   5259429    11/24/08    540,000.00    SFD

178

   5168935    11/21/08    54,944.89    SFD

179

   5103700    11/20/08    515,200.00    SFD

180

   4972022    11/20/08    162,000.00    SFD

181

   4855193    11/26/08    90,354.65    SFD

182

   4855268    11/26/08    94,458.14    SFD

183

   4821039    11/26/08    9,000.00    Res/Lot

184

   4821245    11/26/08    11,700.00    Res/Lot

185

   4821286    11/26/08    11,700.00    Res/Lot

186

   4407987    11/26/08    153,000.00    Res/Lot

187

   4726923    11/26/08    180,000.00    Res/Lot

188

   4407912    11/26/08    153,014.39    Res/Lot

189

   4407938    11/26/08    153,000.00    Res/Lot

190

   4518163    12/18/08    1,564,000.00    Comm

191

   4497806    12/26/08    7,648,158.36    Comm

192

   4626974    12/30/08    2,500,000.00    Comm

193

   4637088    12/30/08    1,399,500.00    Comm

195

   4940102    12/29/08    117,000.00    Res/Lot

196

   4940110    12/29/08    117,000.00    Res/Lot

197

   4949292    12/29/08    117,000.00    Res/Lot

198

   4429809    12/11/08    113,400.00    SFD/Condo

199

   4445532    12/11/08    117,000.00    SFD/Condo

200

   5035084    12/29/08    67,500.00    SFD

201

   4886693    12/23/08    739,638.18    SFD

203

   4985875    12/23/08    180,000.00    Res/Lot



--------------------------------------------------------------------------------

204

   4920666    12/23/08    7,650.00    Res/Lot

206

   5167127    12/18/08    428,538.07    SFD

208

   4354510-1st    12/22/08    65,063.05    SFD

208a

   4359501-2nd    same as above    10,536.95    SFD

209

   4917845    12/11/08    185,574.46    SFD

210

   4327029    12/30/08    414,000.00    Comm

211

   4672036    12/17/08    0.00    SFD

217

   4820825    12/31/08    36,000.00    Res/Lot

218

   4820916    12/31/08    36,000.00    Res/Lot

219

   4820957    12/31/08    36,000.00    Res/Lot

220

   4820981    12/31/08    36,000.00    Res/Lot

221

   4820924    12/31/08    36,000.01    Res/Lot

222

   4820908    12/31/08    36,000.00    Res/Lot

223

   4820866    12/31/08    36,000.00    Res/Lot

224

   4820874    12/31/08    36,000.00    Res/Lot

225

   5009709    12/31/07    90,000.00    Res/Lot

226

   4965810    01/09/09    100,800.00    SFD/Condo

227

   4592671    01/12/09    180,000.00    Res/Lot

228

   4377131    01/15/09    269,100.00    SFD

229

   4901054    01/20/09    2,691,200.00    Comm

230

   4436093    01/20/09    312,800.00    Comm

233

   4449674    01/23/09    22,500.00    Res/Lot

234

   4584504    01/23/09    17,100.00    Res/Lot

235

   4589586    01/23/09    17,100.00    Res/Lot

236

   4591319    01/23/09    15,300.00    Res/Lot

237

   4604906    01/23/09    17,100.00    Res/Lot

238

   4665360    01/23/09    17,100.00    Res/Lot

239

   4885471    01/27/09    12,600.00    Res/Lot

240

   5223755    01/27/09    19,800.00    Res/Lot

241

   5245188    01/27/09    36,000.00    Res/Lot

242

   5245311    01/27/09    36,000.00    Res/Lot

243

   5245329    01/27/09    36,000.00    Res/Lot

244

   5245568    01/27/09    36,000.00    Res/Lot

245

   5245642    01/27/09    36,000.00    Res/Lot

246

   5246319    01/27/09    36,000.00    Res/Lot

247

   4842316    01/28/09    14,400.00    Res/Lot

248

   4842498    01/28/09    14,400.00    Res/Lot

249

   4887022    01/28/09    14,400.00    Res/Lot

250

   4888574    01/28/09    14,400.00    Res/Lot

253

   5347091    01/29/09    501,400.00    SFD

255

   5104369    01/30/09    3,600,000.00    Comm



--------------------------------------------------------------------------------

256

   4884193    01/30/09    1,057,500.00    Res/Lot

260

   3029774    01/30/09    11,400,000.00    Comm

261

   4226130    02/27/09    154,539.56    Res/Lot

262

   4235321    02/27/09    161,100.00    Res/Lot

265

   5406285    02/26/09    28,350.00    Res/Lot

266

   3761343    02/27/09    94,500.00    Res/Lot

267

   5196274    02/27/09    36,000.00    Res/Lot

270

   4623054    02/24/09    103,500.00    Res/Lot

271

   4623674    02/24/09    106,638.01    Res/Lot

272

   4623112    02/24/09    102,161.99    Res/Lot

273

   5297015    02/24/09    20,250.00    Res/Lot

274

   4625505    02/27/09    117,000.00    Res/Lot

277

   4627915    02/25/09    39,600.00    Res/Lot

281

   4497228    02/27/09    21,600.00    Res/Lot

285

   4863775    03/17/09    33,469.31    SFD

286

   4039640    03/30/09    193,500.00    Res/Lot

289

   5408091    03/26/09    297,000.00    SFD

290

   4160313    03/31/09    1,559,983.22    Comm

293

   5434964    03/27/09    2,883,200.00    Comm

294

   4916433    03/31/09    57,895.95    Comm/Lot

295

   5084652    03/31/09    279,923.86    SFD

296

   4395034    03/18/09    135,000.00    Res/Lot

297

   4603635    03/30/09    5,400.00    Res/Lot

298

   4641767    03/31/09    136,098.43    SFD

299

   4891248    03/31/09    4,158,630.98    Comm

300

   4690657    03/31/09    1,567,800.00    Comm

301

   5081898    03/17/09    616,500.00    SFD

303

   4800256    04/15/09    67,500.00    Res/Lot

305

   4616348    04/30/09    770,000.00    Comm/PUD

306

   4583696    04/27/09    1,702,000.00    Comm

308

   5114129    04/29/09    76,500.00    SFD

309

   5318027    04/29/09    202,500.00    SFD

310

   5149927    04/28/09    1,061,584.22    SFD

314

   5002563    04/29/09    172,701.75    SFD

315

   5293287    04/28/09    245,972.93    SFD

317

   4991097    04/28/09    99,000.00    Res/Lot

318

   4406393    04/27/09    214,989.59    Comm

319

   4842142    04/29/09    11,700.00    Res/Lot

320

   4495818    04/28/09    124,934.79    SFD

321

   4813507    04/28/09    19,065.21    SFD

322

   4492070    04/29/09    208,544.51    SFD

324

   4663480    05/29/09    22,500.00    LOT

325

   4663332    05/29/09    22,500.00    LOT

326

   5070222    05/27/09    331,024.55    SFD

327

   4966719    05/27/09    119,272.64    SFD/CONDO

328

   5063995    05/07/09    277,904.26    SFD/CONDO

329

   4338810    05/27/09    360,000.00    SFD/CONDO

330

   4437182    05/27/09    166,500.00    SFD/CONDO

331

   5298476    05/26/09    49,500.00    Res/Lot

333

   4571279    05/28/09    763,600.00    SFD

335

   4822011    05/27/09    13,050.00    Res/Lot

336

   5037213    05/27/09    144,000.00    Comm



--------------------------------------------------------------------------------

337

   4616322    05/29/09    28,800.00    Res/Lot

338

   4616421    05/29/09    28,800.00    Res/Lot

340

   4650420    06/29/09    116,550.00    Res/Lot

341

   3886520    06/24/09    251,384.96    comm. Office bldg

342

   5102926    06/26/09    58,500.00    Res/Lot

343

   4690244    06/22/09    44,912.31    SFD

344

   5106208    06/30/09    527,160.00    Comm

345

   4555769    06/25/09    351,000.00    Res/Lot

346

   4663498    06/24/09    12,600.00    Res/Lot

347

   4608576    06/25/09    40,500.00    Res/Lot

348

   5236377    06/22/09    193,500.00    Res/Lot

349

   5236955    06/22/09    171,000.00    Res/Lot

350

   4810792    06/25/09    22,500.00    Res/Lot

352

   4072161    06/16/09    334,814.98    SFD/CONDO

353

   4521811    06/26/09    58,500.00    Res/Lot

354

   4896767    06/29/09    43,200.00    Res/Lot

355

   4485280    06/26/09    43,200.00    Res/Lot

356

   5104278    06/26/09    517,500.00    SFD

357

   4886636    06/09/09    230,000.00    Res/Lots

357A

   same as above    same as above    0.00    Res/Lots

358

   4817888    06/26/09    30,600.00    res/lot

359

   5156856    06/22/09    237,019.19    SFD

360

   4680021    06/22/09    90,000.00    res/lot

361

   5100599    06/29/09    58,275.00    res/lot

362

   5104591    06/26/09    148,500.00    SFD/CONDO

363

   5304589    06/22/09    432,256.62    SFD

364

   5247010    06/23/09    270,000.00    SFD

366

   4067237    07/27/09    22,999.50    SFD

367

   5010020    07/30/09    66,240.00    res/lot

368

   5228325    07/30/09    7,360.00    res/lot

369

   5228382    07/30/09    7,360.00    res/lot

370

   4909925    07/30/09    23,000.00    res/lot

372

   4945085    07/28/09    103,705.33    SFD

373

   4987558    07/28/09    13,800.00    res/lot

374

   4987582    07/28/09    110,616.18    SFD

375

   5103809    07/28/09    108,237.68    res/lot

376

   5321575    07/28/09    127,954.53    SFD

377

   5388277    07/28/09    107,255.80    SFD

378

   4565891    07/30/09    667,000.00    res/lot

379

   4718680    07/27/09    110,400.00    res/lot

380

   4608105    07/27/09    96,600.00    res/lot

381

   4886388    07/31/09    133,725.37    res/lot

381a

   same as above    same as above    0.00    res/lot

382

   5114871    07/31/09    66,961.40    res/lot

383

   4465993    07/28/09    211,600.00    SF/Condo

384

   4605143    07/28/09    223,502.30    Comm

385

   5244587    07/28/09    483,000.00    SFD

386

   4891842    07/29/09    202,400.00    Comm

387

   5119417    07/29/09    32,200.00    SFD

388

   4177630    07/28/09    1,032,062.20    Comm

389

   5111414    07/28/09    952,200.00    SFD



--------------------------------------------------------------------------------

390

   5111463    07/28/09    795,800.00    SFD

391

   5110242    08/31/09    848,016.77    Res/Lots

392

   4822854    08/31/09    69,000.00    Res Lot

393

   4514279    08/27/09    148,791.86    SFD

394

   4527446    08/31/09    16,871.56    Res Lot

395

   4821567    08/31/09    73,600.00    Res Lot

396

   4823563    08/31/09    107,885.48    Res lots

397

   5195268    08/28/09    167,071.77    Comm/Lot

397A

   same as above    same as above    0.00    Res/lot

398

   4569323    08/26/09    239,200.00    SFD

399

   4956041    08/28/09    191,620.06    SFD

400

   4935953    08/28/09    198,089.86    SFD

401

   4360350    08/28/09    1,380,000.00    SFD

402

   5149448    08/31/09    236,397.93    SFD

403

   5162417    08/28/09    120,520.00    SF/Condo

404

   5210216    08/28/09    120,521.00    SF/Condo

405

   5210182    08/28/09    120,520.00    SF/Condo

406

   5210133    08/28/09    120,520.00    SF/Condo

407

   5210018    08/28/09    120,520.00    SF/Condo

408

   5210117    08/28/09    120,520.00    SF/Condo

409

   4952875    08/28/09    188,293.64    SFD

410

   5178678    08/28/09    191,542.69    SFD

411

   5178777    08/28/09    179,728.13    SFD

412

   5226907    08/28/09    163,561.28    SFD

413

   5226949    08/28/09    163,561.27    SFD

414

   5227350    08/28/09    163,561.26    SFD

415

   5423504    08/28/09    125,911.07    SFD

416

   5423512    08/28/09    158,301.74    SFD

417

   5423603    08/28/09    158,301.74    SFD

418

   4843280    08/28/09    256,122.53    SFD

419

   5348552    08/28/09    173,992.34    SFD

420

   4967352    08/28/09    210,048.14    SFD

421

   5103098    08/28/09    164,146.42    SFD

422

   5162391    08/29/09    120,520.00    SF/Condo

423

   4770327    08/28/09    112,231.38    SFD

424

   4585501    09/25/09    7,360.00    Res/Lot

425

   4585600    09/25/09    7,360.00    Res/Lot

426

   4582367    09/25/09    7,360.00    Res/Lot

427

   4582524    09/25/09    11,960.00    Res/Lot

428

   4582607    09/25/09    11,960.00    Res/Lot

429

   5116264    09/25/09    15,640.00    Res/Lot

430

   4585667    09/25/09    7,360.00    Res/Lot

431

   5248067    09/29/09    86,505.88    SFD

432

   4005393    09/30/09    117,204.20    Res/Lot

433

   4627212    09/28/09    132,041.88    SF/Condo

434

   5057468    09/25/09    124,200.00    SFD

435

   4945606    09/28/09    191,026.23    SFD

436

   5193784    09/29/09    101,200.00    SFD

437

   5122940    09/29/09    347,629.73    SFD

438

   4791562    09/28/09    266,490.16    SFD

439

   5150057    09/29/09    296,852.32    SF/Duplex

440

   5411665    09/25/09    334,738.90    Comm



--------------------------------------------------------------------------------

441

   4633533    09/24/09    303,611.00    SFD

442

   3736683    09/28/09    394,052.63    Comm

443

   4227377    09/28/09    399,216.89    SFD

443 B

   4822094    09/28/09    189,583.11    SFD

444

   4580122    09/29/09    330,556.00    Res/Lot

445

   5233945    09/29/09    516,733.31    Res/Lots

446

   5103064    09/29/09    653,567.99    Res/Lots

447

   4972204    09/29/09    1,127,816.57    SFD

448

   5265822    10/29/09    33,854.31    Res/Lot

449

   4869343    10/30/09    199,832.28    SFD

450

   4750527    10/30/09    241,843.96    Res/Lot

451

   5304787    10/30/09    270,161.25    SFD

452

   5081906    10/29/09    192,802.05    SFD

453

   5221205    10/29/09    416,598.08    SFD

454

   5284617    10/30/09    765,066.46    Comm

455

   4417929    10/30/09    855,333.51    Comm

456

   4712121    10/30/09    665,161.50    Comm

457

   4720587    10/30/09    43,728.03    Comm

458

   4626164    10/22/09    123,249.58    SFD

459

   4349668    10/30/09    74,529.52    SF/Condo

460

   4084281    11/30/09    727,536.45    Comm

461

   4678769    11/25/09    156,483.23    SFD

462

   5260195    11/30/09    958,113.89    SFD

463

   5358890    11/25/09    398,288.00    SFD

464

   5350590    11/25/09    508,829.38    SFD

465

   4920187    11/27/09    475,654.57    Res Lots

466

   4970034    11/27/09    171,477.62    SFD

467

   5246426    11/27/09    190,661.17    SFD

468

   5408174    11/27/09    173,479.15    SFD

469

   5408182    11/27/09    176,786.72    SFD

470

   5408265    11/27/09    168,064.44    SFD

471

   5408281    11/27/09    157,884.73    SFD

472

   4473666    11/25/09    490,407.74    SFD



--------------------------------------------------------------------------------

SCHEDULE 4.15A



--------------------------------------------------------------------------------

LOANS SUBJECT TO LOSS SHARING UNDER



--------------------------------------------------------------------------------

THE SINGLE FAMILY SHARED-LOSS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7

Accounts Excluded from Calculation of Deposit Franchise Bid Premium

PEOPLES FIRST COMMUNITY BANK

Panama City, Florida

The accounts identified below will pass to the Assuming Bank (unless otherwise
noted). When calculating the premium to be paid on Assumed Deposits in a P&A
transaction, the FDIC will

 

Category

  

Description

   Amount I II III   

Non- DO Brokered Deposits CDARS Market Place

   $ None   

Deposits Total deposits excluded from Calculation of premium

   $ None       $ None       $ None

exclude the following categories of deposit accounts:

Category Description

I Brokered Deposits. Brokered deposit accounts are accounts for which the
“depositor of record” is an agent, nominee, or custodian who deposits funds for
a principal or principals to whom “pass-through” deposit insurance coverage may
be extended. The FDIC separates brokered deposit accounts into 2 categories: 1)
Depository Organization (DO) Brokered Deposits and 2) Non-Depository
Organization (Non-DO) Brokered Deposits. This distinction is made by the FDIC to
facilitate our role as Receiver and Insurer. These terms will not appear on
other “brokered deposit” reports generated by the institution.

Non-DO Brokered Deposits pass to the Assuming Bank, but are excluded from
Assumed Deposits when the deposit premium is calculated. Please see the attached
“Schedule 7 Non-DO Broker Deposit Detail Report” for a listing of these
accounts. This list will be updated post closing with balances as of Bank
Closing date.

DO Brokered Deposits (Cede & Co as Nominee for DTC), are typically excluded from
Assumed Deposits in the P&A transaction. A list of these accounts is provided on
“Schedule 2.1 DO Brokered Deposit Detail Report”. If, however, the terms of a
particular transaction are altered and the DO Brokered Deposits pass to the
Assuming Bank, they will not be included in Assumed Deposits for purposes of
calculating the deposit premium.

II CDARS

CDARS deposits pass to the Assuming Bank, but are excluded from Assumed Deposits
when the deposit premium is calculated.



--------------------------------------------------------------------------------

People First Community Bank did not participate in the CDARS program as of the
date of the deposit download. If CDARS deposits are taken between the date of
the deposit download and the Bank Closing Date, they will be identified post
closing and made part of Schedule 7 to the P&A Agreement.

III Market Place Deposits

“Market Place Deposits” is a description given to deposits that may have been
solicited via a money desk, internet subscription service (for example,
Qwickrate), or similar programs.

People First Community Bank does have Qwickrate deposits however none existed as
of the download date of September 30, 2009. The Qwickrate deposits are reported
as time deposits in the Call Report. Peoples First Community Bank uses “Branch
4” on their system to identify both brokered and Qwickrate deposits. Please see
the attached Schedule 7 – Qwickrate Deposit Detail Report for a listing of these
accounts as of September 30, 2009. This list will be updated post closing with
balances as of Bank Closing date as the bank just recently within last 10 days)
started taking in Qwickrate deposits. This schedule provides a snapshot of
account categories and balances as of September 30, 2009, which is the date of
the deposit download. The deposit franchise bid premium will be calculated using
account categories and balances as of Bank Closing Date that are reflected in
the general ledger or subsystem as described above. The final numbers for
Schedule 7 will be provided post closing.

As of September 30, 2009 there were none.



--------------------------------------------------------------------------------

EXHIBIT 2.3A

FINAL NOTICE LETTER

FINAL LEGAL NOTICE

Claiming Requirements for Deposits Under 12 U.S.C. 1822(e)

[Date]

[Name of Unclaimed Depositor]

[Address of Unclaimed Depositor]

[Anytown, USA]

Subject: [XXXXX – Name of Bank City, State] – In Receivership

Dear [Sir/Madam]:

As you may know, on [Date: Closing Date], the [Name of Bank (“The Bank”)] was
closed and the Federal Deposit Insurance Corporation (“FDIC”) transferred [The
Bank’s] accounts to [Name of Acquiring Institution].

According to federal law under 12 U.S.C., 1822(e), on [Date: eighteen months
from the Closing Date], [Name of Acquiring Institution] must transfer the funds
in your account(s) back to the FDIC if you have not claimed your account(s) with
[Name of Acquiring Institution]. Based on the records recently supplied to us by
[Name of Acquiring Institution], your account(s) currently fall into this
category.

This letter is your formal Legal Notice that you have until [Date: eighteen
months from the Closing Date], to claim or arrange to continue your account(s)
with [Name of Acquiring Institution]. There are several ways that you can claim
your account(s) at [Name of Acquiring Institution]. It is only necessary for you
to take any one of the following actions in order for your account(s) at [Name
of Acquiring Institution] to be deemed claimed. In addition, if you have more
than one account, your claim to one account will automatically claim all
accounts:

1. Write to [Name of Acquiring Institution] and notify them that you wish to
keep your account(s) active with them. Please be sure to include the name of the
account(s), the account number(s), the signature of an authorized signer on the
account(s), name, and address. [Name of Acquiring Institution] address is:

[123 Main Street

Anytown, USA]

2. Execute a new signature card on your account(s), enter into a new deposit
agreement with [Name of Acquiring Institution], change the ownership on your
account(s), or renegotiate the terms of your certificate of deposit account(s)
(if any).

3. Provide [Name of Acquiring Institution] with a change of address form.



--------------------------------------------------------------------------------

4. Make a deposit to or withdrawal from your account(s). This includes writing a
check on any account or having an automatic direct deposit credited to or an
automatic withdrawal debited from an account.

If you do not want to continue your account(s) with [Name of Acquiring
Institution] for any reason, you can withdraw your funds and close your
account(s). Withdrawing funds from one or more of your account(s) satisfies the
federal law claiming requirement. If you have time deposits, such as
certificates of deposit, [Name of Acquiring Institution] can advise you how to
withdraw them without being charged an interest penalty for early withdrawal.

If you do not claim ownership of your account(s) at [Name of Acquiring
Institution by Date: eighteen months from the Closing Date] federal law requires
[Name of Acquiring Institution] to return your deposits to the FDIC, which will
deliver them as unclaimed property to the State indicated in your address in the
Failed Institution’s records. If your address is outside of the United States,
the FDIC will deliver the deposits to the State in which the Failed Institution
had its main office. 12 U.S.C. § 1822(e). If the State accepts custody of your
deposits, you will have 10 years from the date of delivery to claim your
deposits from the State. After 10 years you will be permanently barred from
claiming your deposits. However, if the State refuses to take custody of your
deposits, you will be able to claim them from the FDIC until the receivership is
terminated. If you have not claimed your insured deposits before the
receivership is terminated, and a receivership may be terminated at any time,
all of your rights in those deposits will be barred.

If you have any questions or concerns about these items, please contact [Bank
Employee] at [Name of Acquiring Institution] by phone at [(XXX) XXX-XXXX].

 

Sincerely,

[Name of Claims Specialist] [Title]



--------------------------------------------------------------------------------

EXHIBIT 2.3B

AFFIDAVIT OF MAILING

STATE OF                     

COUNTY OF                     

I am employed as a [Title of Office] by the [Name of Acquiring Institution].

This will attest that on [Date of mailing], I caused a true and correct copy of
the Final Legal Notice, attached hereto, to owners of unclaimed deposits of
[Name of Failed Bank], City, State, to be prepared for deposit in the mail of
the United States of America on behalf of the Federal Deposit Insurance
Corporation. A list of depositors to whom the notice was mailed is attached.
This notice was mailed to the depositor’s last address as reflected on the books
and records of the [Name of Failed Bank] as of the date of failure.

[Name]

[Title of Office]

[Name of Acquiring Institution]

Subscribed and sworn to before me this                      day of [Month,
Year].

My commission expires:

[Name], Notary Public



--------------------------------------------------------------------------------

EXHIBIT 3.2(C)

VALUATION OF CERTAIN QUALIFIED FINANCIAL CONTRACTS

 

A.

Scope

Interest Rate Contracts - All interest rate swaps, forward rate agreements,
interest rate futures, caps, collars and floors, whether purchased or written.

Option Contracts - All put and call option contracts, whether purchased or
written, on marketable securities, financial futures, foreign currencies,
foreign exchange or foreign exchange futures contracts.

Foreign Exchange Contracts - All contracts for future purchase or sale of
foreign currencies, foreign currency or cross currency swap contracts, or
foreign exchange futures contracts.

 

B.

Exclusions

All financial contracts used to hedge assets and liabilities that are acquired
by the Assuming Bank but are not subject to adjustment from Book Value.

 

C.

Adjustment

The difference between the Book Value and market value as of Bank Closing.

 

D.

Methodology

1. The price at which the Assuming Bank sells or disposes of Qualified Financial
Contracts will be deemed to be the fair market value of such contracts, if such
sale or disposition occurs at prevailing market rates within a predefined
timetable as agreed upon by the Assuming Bank and the Receiver.

2. In valuing all other Qualified Financial Contracts, the following principles
will apply:

(i) All known cash flows under swaps or forward exchange contracts shall be
present valued to the swap zero coupon interest rate curve.

(ii) All valuations shall employ prices and interest rates based on the actual
frequency of rate reset or payment.

(iii) Each tranche of amortizing contracts shall be separately valued. The total
value of such amortizing contract shall be the sum of the values of its
component tranches.



--------------------------------------------------------------------------------

(iv) For regularly traded contracts, valuations shall be at the midpoint of the
bid and ask prices quoted by customary sources (e.g., The Wall Street Journal,
Telerate, Reuters or other similar source) or regularly traded exchanges.

FOR ALL OTHER QUALIFIED FINANCIAL CONTRACTS WHERE PUBLISHED MARKET QUOTES ARE
UNAVAILABLE, THE ADJUSTED PRICE SHALL BE THE AVERAGE OF THE BID AND ASK PRICE
QUOTES FROM THREE (3) SECURITIES DEALERS ACCEPTABLE TO THE RECEIVER AND ASSUMING
BANK AS OF BANK CLOSING. IF QUOTES FROM SECURITIES DEALERS CANNOT BE OBTAINED,
AN APPRAISER ACCEPTABLE TO THE RECEIVER AND THE ASSUMING BANK WILL PERFORM A
VALUATION BASED ON MODELING, CORRELATION ANALYSIS, INTERPOLATION OR OTHER
TECHNIQUES, AS APPROPRIATE.]



--------------------------------------------------------------------------------

EXHIBIT 4.13

INTERIM ASSET SERVICING ARRANGEMENT

(a) With respect to each asset (or liability) designated from time to time by
the Receiver to be serviced by the Assuming Bank pursuant to this Arrangement
(such being designated as “Pool Assets”), during the term of this Arrangement,
the Assuming Bank shall:

(i) Promptly apply payments received with respect to any Pool Assets;

(ii) Reverse and return insufficient funds checks;

(iii) Pay (A) participation payments to participants in Loans, as and when
received; and (B) tax and insurance bills on Pool Assets as they come due, out
of escrow funds maintained for purposes;

(iv) Maintain accurate records reflecting (A) the payment history of Pool
Assets, with updated information received concerning changes in the address or
identity of the obligors and (B) usage of data processing equipment and employee
services with respect to servicing duties;

(v) Send billing statements to obligors on Pool Assets to the extent that such
statements were sent by the Failed Bank;

(vi) Send notices to obligors who are in default on Loans (in the same manner as
the Failed Bank);

(vii) Send to the Receiver, Attn: Managing Liquidator, at the address provided
in Section 13.7 of the Agreement, via overnight delivery: (A) on a weekly basis,
weekly reports for the Pool Assets, including, without limitation, reports
reflecting collections and the trial balances, transaction journals and loan
histories for Pool Assets having activity, together with copies of (1) checks
received, (2) insufficient funds checks returned, (3) checks for payment to
participants or for taxes and insurance, (4) pay-off requests, (5) notices to
defaulted obligors, and (6) data processing and employee logs and (B) any other
reports, copies or information as may be periodically or from time to time
requested;

(viii) Remit on a weekly basis to the Receiver, Attn: Division of Finance,
Cashier Unit, Operations, at the address in (vii), via wire transfer to the
account designated by the Receiver, all payments received on Pool Assets managed
by the Assuming Bank or at such time and place and in such manner as may be
directed by the Receiver;

(ix) prepare and timely file all information reports with appropriate tax
authorities, and, if required by the Receiver, prepare and file tax returns and
pay taxes due on or before the due date, relating to the Pool Assets; and



--------------------------------------------------------------------------------

(x) provide and furnish such other services, operations or functions as may be
required with regard to Pool Assets, including, without limitation, as may be
required with regard to any business, enterprise or agreement which is a Pool
Asset, all as may be required by the Receiver.

Notwithstanding anything to the contrary in this Section, the Assuming Bank
shall not be required to initiate litigation or other collection proceedings
against any obligor or any collateral with respect to any defaulted Loan. The
Assuming Bank shall promptly notify the Receiver, at the address provided above
in subparagraph (a)(vii), of any claims or legal actions regarding any Pool
Asset.

(b) The Receiver agrees to reimburse the Assuming Bank for actual, reasonable
and necessary expenses incurred in connection with the performance of duties
pursuant to this Arrangement, including expenses of photocopying, postage and
express mail, and data processing and employee services (based upon the number
of hours spent performing servicing duties).

(c) The Assuming Bank shall provide the services described herein for an initial
period of ninety (90) days after Bank Closing. At the option of the Receiver,
exercisable by notice given not later than ten (10) days prior to the end of
such initial period or a renewal period, the Assuming Bank shall continue to
provide such services for such renewal period(s) as designated by the Receiver,
up to the Settlement Date.

(d) At any time during the term of this Arrangement, the Receiver may, upon
written notice to the Assuming Bank, remove one or more Pool Assets from the
Pool, at which time the Assuming Bank’s responsibility with respect thereto
shall terminate.

(e) At the expiration of this Agreement or upon the termination of the Assuming
Bank’s responsibility with respect to any Pool Asset pursuant to paragraph
(d) hereof, the Assuming Bank shall:

(i) deliver to the Receiver (or its designee) all of the Credit Documents and
Pool Records relating to the Pool Assets; and

(ii) cooperate with the Receiver to facilitate the orderly transition of
managing the Pool Assets to the Receiver (or its designee).

(f) At the request of the Receiver, the Assuming Bank shall perform such
transitional services with regard to the Pool Assets as the Receiver may
request. Transitional services may include, without limitation, assisting in any
due diligence process deemed necessary by the Receiver and providing to the
Receiver or its designee(s) (x) information and data regarding the Pool Assets,
including, without limitation, system reports and data downloads sufficient to
transfer the Pool Assets to another system or systems, and (y) access to
employees of the Assuming Bank involved in the management of, or otherwise
familiar with, the Pool Assets.



--------------------------------------------------------------------------------

EXHIBIT 4.15A

SINGLE FAMILY SHARED-LOSS AGREEMENT

This agreement for the reimbursement of loss sharing on certain single family
residential mortgage loans (the “Single Family Shared-Loss Agreement”) shall
apply when the Assuming Bank purchases Single Family Shared-Loss Loans as that
term is defined herein. The terms hereof shall modify and supplement, as
necessary, the terms of the Purchase and Assumption Agreement to which this
Single Family Shared-Loss Agreement is attached as Exhibit 4.15A and
incorporated therein. To the extent any inconsistencies may arise between the
terms of the Purchase and Assumption Agreement and this Single Family
Shared-Loss Agreement with respect to the subject matter of this Single Family
Shared-Loss Agreement, the terms of this Single Family Shared-Loss Agreement
shall control. References in this Single Family Shared-Loss Agreement to a
particular Section shall be deemed to refer to a Section in this Single Family
Shared-Loss Agreement, unless the context indicates that it is intended to be a
reference to a Section of the Purchase and Assumption Agreement.

ARTICLE I

DEFINITIONS

The capitalized terms used in this Single Family Shared-Loss Agreement that are
not defined in this Single Family Shared-Loss Agreement are defined in the
Purchase and Assumption Agreement. In addition to the terms defined above,
defined below are certain additional terms relating to loss-sharing, as used in
this Single Family Shared-Loss Agreement.

“Accounting Records” means the subsidiary system of record on which the loan
history and balance of each Single Family Shared-Loss Loan is maintained;
individual loan files containing either an original or copies of documents that
are customary and reasonable with respect to loan servicing, including
management and disposition of Other Real Estate; the records documenting
alternatives considered with respect to loans in default or for which a default
is reasonably foreseeable; records of loss calculations and supporting
documentation with respect to line items on the loss calculations; and, monthly
delinquency reports and other performance reports customarily utilized by the
Assuming Bank in management of loan portfolios.

“Accrued Interest” means, with respect to Single Family Shared-Loss Loans, the
amount of earned and unpaid interest at the note rate specified in the
applicable loan documents, limited to 90 days.

“Affiliate” shall have the meaning set forth in the Purchase and Assumption
Agreement; provided, that, for purposes of this Single Family Shared-Loss
Agreement, no Third Party Servicer shall be deemed to be an Affiliate of the
Assuming Bank.

“Commencement Date” means the first calendar day following the Bank Closing.

“Commercial Shared-Loss Agreement” means the Commercial and Other Assets
Shared-Loss Agreement attached to the Purchase and Assumption Agreement as
Exhibit 4.15B.



--------------------------------------------------------------------------------

“Cumulative Loss Amount” means the sum of the Monthly Loss Amounts less the sum
of all Recovery Amounts.

“Cumulative Servicing Amount” means the sum of the Period Servicing Amounts for
every consecutive twelve-month period prior to and ending on the True-Up
Measurement Date in respect of each of the Shared-Loss Agreements during which
the loss-sharing provisions of the applicable Shared-Loss Agreement is in
effect.

“Cumulative Shared-Loss Amount” means the excess, if any, of the Cumulative Loss
Amount over the First Loss Tranche.

“Cumulative Shared-Loss Payments” means (i) the aggregate of all of the payments
made or payable to the Assuming Bank under the Shared-Loss Agreements minus
(ii) the aggregate of all of the payments made or payable to the Receiver under
the Shared-Loss Agreements.

“Customary Servicing Procedures” means procedures (including collection
procedures) that the Assuming Bank (or, to the extent a Third Party Servicer is
engaged, the Third Party Servicer) customarily employs and exercises in
servicing and administering mortgage loans for its own accounts and the
servicing procedures established by FNMA or FHLMC (as in effect from time to
time), which are in accordance with accepted mortgage servicing practices of
prudent lending institutions.

“Deficient Valuation” means the determination by a court in a bankruptcy
proceeding that the value of the collateral is less than the amount of the loan
in which case the loss will be the difference between the then unpaid principal
balance (or the NPV of a modified loan that defaults) and the value of the
collateral so established.

“Examination Criteria” means the loan classification criteria employed by, or
any applicable regulations of, the Assuming Bank’s Chartering Authority at the
time such action is taken, as such criteria may be amended from time to time.

“Home Equity Loans” means loans or funded portions of lines of credit secured by
mortgages on one-to four-family residences or stock of cooperative housing
associations, where the Failed Bank did not have a first lien on the same
property as collateral.

“Final Shared-Loss Month” means the calendar month in which the tenth
anniversary of the Commencement Date occurs.

“Final Shared-Loss Recovery Month” means the calendar month in which the tenth
anniversary of the Commencement Date occurs.

“Foreclosure Loss” means the loss realized when the Assuming Bank has completed
the foreclosure on a Single Family Shared-Loss Loan and realized final recovery
on the collateral through liquidation and recovery of all insurance proceeds.
Each Foreclosure Loss shall be calculated in accordance with the form and
methodology specified in Exhibit 2a or Exhibit 2a(1).

“Investor-Owned Residential Loans” means Loans, excluding advances made pursuant
to Home Equity Loans, that are secured by mortgages on one- to four family
residences or stock of cooperative housing associations that are not
owner-occupied. These loans can be treated as Restructured Loans on a
commercially reasonable basis and can be a restructured under terms separate
from the Exhibit 5 standards. Please refer to Exhibit 2b for guidance in
Calculation of Loss for Restructured Loans.

 

2



--------------------------------------------------------------------------------

“Loss” means a Foreclosure Loss, Restructuring Loss, Short Sale Loss, Portfolio
Loss, Modification Default Loss or Deficient Valuation.

“Loss Amount” means the dollar amount of loss incurred and reported on the
Monthly Certificate for a Single Family Shared-Loss Loan.

“Modification Default Loss” means the loss calculated in Exhibits 2a(1) and
2c(1) for single family loans modified under this part of the agreement that
default and result in a foreclosure or short sale.

“Modification Guidelines” has the meaning provided in Section 2.1(a) of this
Single Family Shared-Loss Agreement.

“Monthly Certificate” has the meaning provided in Section 2.1(b) of this Single
Family Shared-Loss Agreement.

“Monthly Loss Amount” means the sum of all Foreclosure Losses, Restructuring
Losses, Short Sale Losses, Portfolio Losses, Modification Default Losses and
losses in connection with Deficient Valuations realized by the Assuming Bank for
any Shared Loss Month.

“Monthly Shared-Loss Amount” means the change in the Cumulative Shared-Loss
Amount from the beginning of each month to the end of each month.

“Neutral Member” has the meaning provided in Section 2. 1(f)(ii) of this Single
Family Shared-Loss Agreement.

“Period Servicing Amount” means, for any twelve month period with respect to
each of the Shared-Loss Agreements during which the loss-sharing provisions of
the applicable Shared-Loss Agreement are in effect, the product of (i) the
simple average of the principal amount of Shared-Loss Loans and Shared-Loss
Assets (other than the Shared-Loss Securities) (in each case as defined in the
Shared-Loss Agreements), as the case may be, at the beginning of such period and
at the end of such period times (ii) one percent (1%).

“Portfolio Loss” means the loss realized on either (i) a portfolio sale of
Single Family Shared-Loss Loans in accordance with the terms of Article IV or
(ii) the sale of a loan with the consent of the Receiver as provided in
Section 2.7.

“Recovery Amount” means, with respect to any period prior to the Termination
Date, the amount of collected funds received by the Assuming Bank that (i) are
applicable against a Foreclosure Loss which has previously been paid to the
Assuming Bank by the Receiver or (ii) gains realized from a Section 4.1 sale of
Single Family Shared-Loss Loans for which the Assuming Bank has previously
received a Restructuring Loss payment from the Receiver (iii) or any incentive
payments from national programs paid to an investor or borrower on loans that
have been modified or otherwise treated (short sale or foreclosure) in
accordance with Exhibit 5.

 

3



--------------------------------------------------------------------------------

“Restructuring Loss” means the loss on a modified or restructured loan measured
by the difference between (a) the principal, Accrued Interest, tax and insurance
advances, third party or other fees due on a loan prior to the modification or
restructuring, and

(a) the net present value of estimated cash flows on the modified or
restructured loan, discounted at the Then-Current Interest Rate. Each
Restructuring Loss shall be calculated in accordance with the form and
methodology attached as Exhibit 2b, as applicable.

“Restructured Loan” means a Single Family Shared-Loss Loan for which the
Assuming Bank has received a Restructuring Loss payment from the Receiver. This
applies to owner occupied and investor owned residences.

“Servicing Officer” has the meaning provided in Section 2.1(b) of this Single
Family Shared-Loss Agreement.

“Shared Loss Payment Trigger” means when the sum of the Cumulative Loss Amount
under this Single Family Shared-Loss Agreement and the Shared-Loss Amount under
the Commercial and Other Assets Shared-Loss Agreement, exceeds the First Loss
Tranche. If the First Loss Tranche is zero or a negative number, the Shared Loss
Payment Trigger shall be deemed to have been reached upon Bank Closing.

“Shared-Loss Month” means each calendar month between the Commencement Date and
the last day of the month in which the tenth anniversary of the Commencement
Date occurs, provided that, the first Shared-Loss Month shall begin on the
Commencement Date and end on the last day of that month.

“Short-Sale Loss” means the loss resulting from the Assuming Bank’s agreement
with the mortgagor to accept a payoff in an amount less than the balance due on
the loan (including the costs of any cash incentives to borrower to agree to
such sale or to maintain the property pending such sale), further provided, that
each Short-Sale Loss shall be calculated in accordance with the form and
methodology specified in Exhibit 2c or Exhibit 2c(1).

“Single Family Shared-Loss Loans” means the single family one-to-four
residential mortgage loans (whether owned by the Assuming Bank or any
Subsidiary) identified on Schedule 4.15A of the Purchase and Assumption
Agreement.

“Stated Threshold” means total losses under the shared loss agreements in the
amount of $385,000,000.00.

“Termination Date” means the last day of the Final Shared-Loss Recovery Month.

“Then-Current Interest Rate” means the most recently published Freddie Mac
survey rate for 30-year fixed-rate loans.

 

4



--------------------------------------------------------------------------------

“Third Party Servicer” means any servicer appointed from time to time by the
Assuming Bank or any Affiliate of the Assuming Bank to service the Shared-Loss
Loans on behalf of the Assuming Bank, the identity of which shall be given to
the Receiver prior to or concurrent with the appointment thereof.

ARTICLE II

SHARED-LOSS ARRANGEMENT

Section 2.1 Shared-Loss Arrangement.

(a) Loss Mitigation and Consideration of Alternatives. For each Single Family
Shared-Loss Loan in default or for which a default is reasonably foreseeable,
the Assuming Bank shall undertake reasonable and customary loss mitigation
efforts, in accordance with any of the following programs selected by Assuming
Bank in its sole discretion, Exhibit 5 (FDIC Mortgage Loan Modification
Program), the United States Treasury’s Home Affordable Modification Program
Guidelines or any other modification program approved by the United States
Treasury Department, the Corporation, the Board of Governors of the Federal
Reserve System or any other governmental agency (it being understood that the
Assuming Bank can select different programs for the various Single Family
Shared-Loss Loans) (such program chosen, the “Modification Guidelines”). After
selecting the applicable Modification Guideline for any such Single Family
Shared-Loss Loan, the Assuming Bank shall document its consideration of
foreclosure, loan restructuring under such Modification Guideline chosen, and
short-sale (if short-sale is a viable option) alternatives and shall select the
alternative the Assuming Bank believes, based on its estimated calculations,
will result in the least Loss. Losses on Home Equity Loans shall be shared under
the charge-off policies of the Assuming Bank’s Examination Criteria as if they
were Single Family Shared-Loss Loans with respect to the calculation of the
Stated Threshold. Assuming Bank shall retain its calculations of the estimated
loss under each alternative, such calculations to be provided to the Receiver
upon request. For the avoidance of doubt and notwithstanding anything herein to
the contrary, (i) the Assuming Bank is not required to modify or restructure any
Single Family Shared-Loss Loan on more than one occasion and (ii) the Assuming
Bank is not required to consider any alternatives with respect to any
Shared-Loss Loan in the process of foreclosure as of the Bank Closing and shall
be entitled to continue such foreclosure measures and recover the Foreclosure
Loss as provided herein, and (iii) the Assuming Bank shall have a transition
period of up to 90 days after Bank Closing to implement the Modification
Guidelines, during which time, the Assuming Bank may submit claims under such
guidelines as may be in place at the Failed Bank.

(b) Monthly Certificates.

Not later than fifteen (15) days after the end of each Shared-Loss Month,
beginning with the month in which the Commencement Date occurs and ending in the
month in which the tenth anniversary of the Commencement Date occurs, the
Assuming Bank shall deliver to the Receiver a certificate, signed by an officer
of the Assuming Bank involved in, or responsible for, the administration and
servicing of the Single Family Shared-Loss Loans whose name appears on a list of
servicing officers furnished by the Assuming Bank to the Receiver, (a “Servicing
Officer”) setting forth in such form and detail as the Receiver may reasonably
specify (a “Monthly Certificate”):

(i) a schedule substantially in the form of Exhibit 1 listing:

(ii) each Single Family Shared-Loss Loan for which a Loss Amount (calculated in
accordance with the applicable Exhibit) is being claimed, the related Loss
Amount for each Single Family Shared-Loss Loan, and the total Monthly Loss
Amount for all Single Family Shared-Loss Loans;

 

5



--------------------------------------------------------------------------------

(iii) each Single Family Shared-Loss Loan for which a Recovery Amount was
received, the Recovery Amount for each Single Family Shared-Loss Loan, and the
total Recovery Amount for all Single Family Shared-Loss Loans;

(iv) the total Monthly Loss Amount for all Single Family Shared-Loss Loans minus
the total monthly Recovery Amount for all Single Family Shared-Loss Loans;

(v) the Cumulative Shared-Loss Amount as of the beginning and end of the month;

(vi) the Monthly Shared Loss Amount;

(vii) the result obtained in (v) times 80%, or times 95% if the Stated Threshold
has been reached, which in either case is the amount to be paid under
Section 2.1(d) of this Single Family Shared-Loss Agreement by the Receiver to
the Assuming Bank if the amount is a positive number, or by the Assuming Bank to
the Receiver if the amount is a negative number;

(viii) for each of the Single Family Shared-Loss Loans for which a Loss is
claimed for that Shared-Loss Month, a schedule showing the calculation of the
Loss Amount using the form and methodology shown in Exhibit 2a, Exhibit 2b, or
Exhibit 2c, as applicable.

(ix) For each of the Restructured Loans where a gain or loss is realized in a
sale under Section 4.1 or 4.2, a schedule showing the calculation using the form
and methodology shown in Exhibit 2d.

(x) a portfolio performance and summary schedule substantially in the form shown
in Exhibit 3.

(c) Monthly Data Download. Not later than fifteen (15) days after the end of
each month, beginning with the month in which the Commencement Date occurs and
ending with the Final Shared-Loss Recovery Month, Assuming Bank shall provide
Receiver:

(i) the servicing file in machine-readable format including but not limited to
the following fields for each outstanding Single Family Shared-Loss Loan, as
applicable:

(A) Loan number

(B) FICO score

 

6



--------------------------------------------------------------------------------

(C) Origination date

(D) Original principal amount

(E) Maturity date

(F) Paid-to date

(G) Last payment date

(H) Loan status (bankruptcy, in foreclosure, etc.)

(I) Delinquency counters

(J) Current principal balance

(K) Current escrow account balance

(L) Current Appraisal/BPO value

(M) Current Appraisal/BPO date

(N) Interest rate

(O) Monthly principal and interest payment amount

(P) Monthly escrow payment for taxes and insurance

(Q) Interest rate type (fixed or adjustable)

(R) If adjustable: index, margin, next interest rate reset date

(S) Payment/Interest rate cap and/or floor

(T) Underwriting type (Full doc, Alt Doc, No Doc)

(U) Lien type (1st, 2nd)

(V) Amortization type (amortizing or I/O)

(W) Property address, including city, state, zip code

(X) A code indicating whether the Mortgaged Property is owner occupied

(Y) Property type (single-family detached, condominium, duplex, etc.)

 

7



--------------------------------------------------------------------------------

(ii) An Excel file for ORE held as a result of foreclosure on a Single Family
Shared-Loss Loan listing:

(A) Foreclosure date

(B) Unpaid loan principal balance

(C) Appraised value or BPO value, as applicable

(D) Projected liquidation date

Notwithstanding the foregoing, the Assuming Bank shall not be required to
provide any of the foregoing information to the extent it is unable to do so as
a result of the Failed Bank’s or Receiver’s failure to provide information
required to produce the information set forth in this Section 2.1(c); provided,
that the Assuming Bank shall, consistent with Customary Servicing Procedures
seek to produce any such missing information or improve any inaccurate
information previously provided to it.

(d) Payments With Respect to Shared-Loss Assets.

(i) Losses Under the Stated Threshold. After the Shared Loss Payment Trigger is
reached, not later than fifteen (15) days after the date on which the Receiver
receives the Monthly Certificate, the Receiver shall pay to the Assuming Bank,
in immediately available funds, an amount equal to eighty percent (80%) of the
Monthly Shared-Loss Amount reported on the Monthly Certificate. If the total
Monthly Shared-Loss Amount reported on the Monthly Certificate is a negative
number, the Assuming Bank shall pay to the Receiver in immediately available
funds eighty percent (80%) of that amount.

(ii) Losses in Excess of the Stated Threshold. In the event that the sum of the
Cumulative Loss Amount under this Single Family Shared-Loss Agreement and the
Stated Loss Amount under the Commercial Shared-Loss Agreement meets or exceeds
the Stated Threshold, the loss/recovery sharing percentages set forth herein
shall change from 80/20 to 95/5 and thereafter the Receiver shall pay to the
Assuming Bank, in immediately available funds, an amount equal to ninety-five
percent (95%) of the Monthly Shared-Loss Amount reported on the Monthly
Certificate. If the Monthly Shared-Loss Amount reported on the Monthly
Certificate is a negative number, the Assuming Bank shall pay to the Receiver in
immediately available funds ninety-five percent (95%) of that amount.

(e) Limitations on Shared-Loss Payment. The Receiver shall not be required to
make any payments pursuant to Section 2.1(d) with respect to any Foreclosure
Loss, Restructuring Loss, Short Sale Loss or Portfolio Loss that the Receiver
determines, based upon the criteria set forth in this Single Family Shared-Loss
Agreement (including the analysis and documentation requirements of
Section 2.1(a)) or Customary Servicing Procedures, should not have been effected
by the Assuming Bank; provided, however, (x) the Receiver must provide notice to
the Assuming Bank detailing the grounds for not making such payment, (y) the
Receiver must provide the Assuming Bank with a reasonable opportunity to cure
any such deficiency and (z) (1) to the extent curable, if cured, the Receiver
shall make payment with respect to the properly effected Loss, and (2) to the
extent not curable, notwithstanding the foregoing, the Receiver shall make a
payment as to all Losses (or portion of Losses) that were effected which would
have been payable as a Loss if the Assuming Bank had properly effected such
Loss. In the event that the Receiver does not make any payment with respect to
Losses claimed pursuant to Section 2.1(d), the Receiver and Assuming Bank shall,
upon final resolution, make the necessary adjustments to the Monthly Shared-Loss
Amount for that Monthly Certificate and the payment pursuant to Section 2.1(d)
above shall be adjusted accordingly.

 

8



--------------------------------------------------------------------------------

(f) Payments by Wire-Transfer. All payments under this Single Family Shared-Loss
Agreement shall be made by wire-transfer in accordance with the wire-transfer
instructions on Exhibit 4.

(g) Payment in the Event Losses Fail to Reach Expected Level. On the date that
is 45 days following the last day (such day, the “True-Up Measurement Date”) of
the calendar month in which the tenth anniversary of the calendar day following
the Bank Closing occurs, the Assuming Bank shall pay to the Receiver fifty
percent (50%) of the excess, if any, of (i) twenty percent (20%) of the Stated
Threshold less (ii) the sum of (A) twenty-five percent (25%) of the asset
premium (discount) plus (B) twenty-five percent (25%) of the Cumulative
Shared-Loss Payments plus (C) the Cumulative Servicing Amount. The Assuming Bank
shall deliver to the Receiver not later than 30 days following the True-Up
Measurement Date, a schedule, signed by an officer of the Assuming Bank, setting
forth in reasonable detail the calculation of the Cumulative Shared-Loss
Payments and the Cumulative Servicing Amount.

Section 2.2 Auditor Report; Right to Audit.

(a) Within ninety (90) days after the end of each fiscal year during which the
Receiver makes any payment to the Assuming Bank under this Single Family
Shared-Loss Agreement, the Assuming Bank shall deliver to the Corporation and to
the Receiver a report signed by its independent public accountants stating that
they have reviewed the terms of this Single Family Shared-Loss Agreement and
that, in the course of their annual audit of the Assuming Bank’s books and
records, nothing has come to their attention suggesting that any computations
required to be made by the Assuming Bank during such year pursuant to this
Article II were not made by the Assuming Bank in accordance herewith. In the
event that the Assuming Bank cannot comply with the preceding sentence, it shall
promptly submit to the Receiver corrected computations together with a report
signed by its independent public accountants stating that, after giving effect
to such corrected computations, nothing has come to their attention suggesting
that any computations required to be made by the Assuming Bank during such year
pursuant to this Article II were not made by the Assuming Bank in accordance
herewith. In such event, the Assuming Bank and the Receiver shall make all such
accounting adjustments and payments as may be necessary to give effect to each
correction reflected in such corrected computations, retroactive to the date on
which the corresponding incorrect computation was made. It is the intention of
this provision to align the timing of the audit required under this
Single-Family Shared-Loss Agreement with the examination audit required pursuant
to 12 CFR Section 363.

 

9



--------------------------------------------------------------------------------

(b) The Receiver or the FDIC in its corporate capacity (“Corporation”) may
perform an audit or audits to determine the Assuming Bank’s compliance with the
provisions of this Single Family Shared-Loss Agreement, including this Article
II, by providing not less than ten (10) Business Days’ prior written notice.
Assuming Bank shall provide access to pertinent records and proximate working
space in Assuming Bank’s facilities. The scope and duration of any such audit
shall be within the reasonable discretion of the Receiver or the Corporation,
but shall in no event be administered in a manner that unreasonably interferes
with the operation of the Assuming Bank’s business. The Receiver or the
Corporation, as the case may be, shall bear the expense of any such audit. In
the event that any corrections are necessary as a result of such an audit or
audits, the Assuming Bank and the Receiver shall make such accounting
adjustments and payments as may be necessary to give retroactive effect to such
corrections.

Section 2.3 Withholdings. Notwithstanding any other provision in this Article
II, the Receiver, upon the direction of the Director (or designee) of the
Federal Deposit Insurance Corporation’s Division of Resolutions and
Receiverships, may withhold payment for any amounts included in a Monthly
Certificate delivered pursuant to Section 2.1, if in its good faith and
reasonable judgment there is a reasonable basis under the requirements of this
Single Family Shared-Loss Agreement for denying the eligibility of an item for
which reimbursement or payment is sought under such Section. In such event, the
Receiver shall provide a written notice to the Assuming Bank detailing the
grounds for withholding such payment. At such time as the Assuming Bank
demonstrates to the satisfaction of the Receiver, in its reasonable judgment,
that the grounds for such withholding of payment, or portion of payment, no
longer exist or have been cured, then the Receiver shall pay the Assuming Bank
the amount withheld which the Receiver determines is eligible for payment,
within fifteen (15) Business Days.

Section 2.4 Books and Records. The Assuming Bank shall at all times during the
term of this Single Family Shared-Loss Agreement keep books and records
sufficient to ensure and document compliance with the terms of this Single
Family Shared-Loss Agreement, including but not limited to (a) documentation of
alternatives considered with respect to defaulted loans or loans for which
default is reasonably foreseeable, (b) documentation showing the calculation of
loss for claims submitted to the Receiver, (c) retention of documents that
support each line item on the loss claim forms, and (d) documentation with
respect to the Recovery Amount on loans for which the Receiver has made a
loss-share payment

Section 2.5 Information. The Assuming Bank shall promptly provide to the
Receiver such other information, including but not limited to, financial
statements, computations, and bank policies and procedures, relating to the
performance of the provisions of this Single Family Shared-Loss Agreement, as
the Receiver may reasonably request from time to time.

Section 2.6 Tax Ruling. The Assuming Bank shall not at any time, without the
Receiver’s prior written consent, seek a private letter ruling or other
determination from the Internal Revenue Service or otherwise seek to qualify for
any special tax treatment or benefits associated with any payments made by the
Receiver pursuant to this Single Family Shared-Loss Agreement.

 

10



--------------------------------------------------------------------------------

Section 2.7 Sale of Single Family Shared-Loss Loans. The Receiver shall be
relieved of its obligations with respect to a Single Family Shared-Loss Loan
upon payment of a Foreclosure Loss amount or a Short Sale Loss amount with
respect to such Single Family Shared-Loss Loan or upon the sale of a Single
Family Shared-Loss Loan by Assuming Bank to a person or entity that is not an
Affiliate; provided, however, that if the Receiver consents to the sale of any
such Single Family Shared-Loss Loan, any loss on such sale shall be a Portfolio
Loss. The Assuming Bank shall provide the Receiver with timely notice of any
such sale. Notwithstanding the foregoing, a sale of the Single Family
Shared-Loss Loan, for purposes of this Section 2.7, shall not be deemed to have
occurred as the result of (i) any change in the ownership or control of Assuming
Bank or the transfer of any or all of the Single Family Shared-Loss Loan(s) to
any Affiliate of Assuming Bank, (ii) a merger by Assuming Bank with or into any
other entity, or

(i) a sale by Assuming Bank of all or substantially all of its assets.

ARTICLE III

RULES REGARDING THE ADMINISTRATION OF SINGLE FAMILY SHARED-LOSS

LOANS

Section 3.1 Agreement with Respect to Administration. The Assuming Bank shall
(and shall cause any of its Affiliates to which the Assuming Bank transfers any
Single Family Shared-Loss Loans to) manage, administer, and collect the Single
Family Shared-Loss Loans while owned by the Assuming Bank or any Affiliate
thereof during the term of this Single Family Shared-Loss Agreement in
accordance with the rules set forth in this Article III. The Assuming Bank shall
be responsible to the Receiver in the performance of its duties hereunder and
shall provide to the Receiver such reports as the Receiver reasonably deems
advisable, including but not limited to the reports required by Sections 2.1,
2.2 and 3.3 hereof, and shall permit the Receiver to monitor the Assuming Bank’s
performance of its duties hereunder.

Section 3.2 Duties of the Assuming Bank. (a) In performance of its duties under
this Article III, the Assuming Bank shall:

(i) manage and administer each Single Family Shared-Loss Loan in accordance with
Assuming Bank’s usual and prudent business and banking practices and Customary
Servicing Procedures;

(ii) exercise its best business judgment in managing, administering and
collecting amounts owed on the Single Family Shared-Loss Loans;

(iii) use commercially reasonable efforts to maximize Recoveries with respect to
Losses on Single Family Shared-Loss Loans without regard to the effect of
maximizing collections on assets held by the Assuming Bank or any of its
Affiliates that are not Single Family Shared-Loss Loans;

(iv) retain sufficient staff (in Assuming Bank’s discretion) to perform its
duties hereunder; and

(v) other than as provided in Section 2.1(a), comply with the terms of the
Modification Guidelines for any Single Family Shared-Loss Loans meeting the
requirements set forth therein. For the avoidance of doubt, the Assuming Bank
may propose exceptions to Exhibit 5 (the FDIC Loan Modification Program) for a
group of Loans with similar characteristics, with the objectives of
(1) minimizing the loss to the Assuming Bank and the FDIC and (2) maximizing the
opportunity for qualified homeowners to remain in their homes with affordable
mortgage payments.

 

11



--------------------------------------------------------------------------------

(b) Any transaction with or between any Affiliate of the Assuming Bank with
respect to any Single Family Shared-Loss Loan including, without limitation, the
execution of any contract pursuant to which any Affiliate of the Assuming Bank
will manage, administer or collect any of the Single Family Shared-Loss Loans
will be provided to FDIC for informational purposes and if such transaction is
not entered into on an arm’s length basis on commercially reasonable terms such
transaction shall be subject to the prior written approval of the Receiver.

Section 3.3 Shared-Loss Asset Records and Reports. The Assuming Bank shall
establish and maintain such records as may be appropriate to account for the
Single Family Shared-Loss Loans in such form and detail as the Receiver may
reasonably require, and to enable the Assuming Bank to prepare and deliver to
the Receiver such reports as the Receiver may from time to time request
regarding the Single Family Shared-Loss Loans and the Monthly Certificates
required by Section 2.1 of this Single Family Shared-Loss Agreement.

Section 3.4 Related Loans.

(a) Assuming Bank shall use its best efforts to determine which loans are
“Related Loans”, as hereinafter defined. The Assuming Bank shall not manage,
administer or collect any “Related Loan” in any manner that would have the
effect of increasing the amount of any collections with respect to the Related
Loan to the detriment of the Single Family Shared-Loss Loan to which such loan
is related. A “Related Loan” means any loan or extension of credit held by the
Assuming Bank at any time on or prior to the end of the Final Shared-Loss Month
that is made to an Obligor of a Single Family Shared-Loss Loan.

(b) The Assuming Bank shall prepare and deliver to the Receiver with the Monthly
Certificates for the calendar months ending June 30 and December 31, a schedule
of all Related Loans on the Accounting Records of the Assuming Bank as of the
end of each such semi-annual period.

Section 3.5 Legal Action; Utilization of Special Receivership Powers. The
Assuming Bank shall notify the Receiver in writing (such notice to be given in
accordance with Article V below and to include all relevant details) prior to
utilizing in any legal action any special legal power or right which the
Assuming Bank derives as a result of having acquired an asset from the Receiver,
and the Assuming Bank shall not utilize any such power unless the Receiver shall
have consented in writing to the proposed usage. The Receiver shall have the
right to direct such proposed usage by the Assuming Bank and the Assuming Bank
shall comply in all respects with such direction. Upon request of the Receiver,
the Assuming Bank will advise the Receiver as to the status of any such legal
action. The Assuming Bank shall immediately notify the Receiver of any judgment
in litigation involving any of the aforesaid special powers or rights.

Section 3.6 Third Party Servicer. The Assuming Bank may perform any of its
obligations and/or exercise any of its rights under this Single Family
Shared-Loss Agreement through or by one or more Third Party Servicers, who may
take actions and make expenditures as if any such Third Party Servicer was the
Assuming Bank hereunder (and, for the avoidance of doubt, such expenses incurred
by any such Third Party Servicer on behalf of the Assuming Bank shall be
included in calculating Losses to the extent such expenses would be included in
such calculation if the expenses were incurred by Assuming Bank); provided,
however, that the use thereof by the Assuming Bank shall not release the
Assuming Bank of any obligation or liability hereunder.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

PORTFOLIO SALE

Section 4.1 Assuming Bank Portfolio Sales of Remaining Single Family Shared-Loss
Loans. The Assuming Bank shall have the right with the concurrence of the
Receiver to liquidate for cash consideration, from time to time in one or more
transactions, all or a portion of Single Family Shared-Loss Loans held by the
Assuming Bank at any time prior to the Termination Date (“Portfolio Sales”). If
the Assuming Bank exercises its option under this Section 4.1, it must give
thirty (30) days notice in writing to the Receiver setting forth the details and
schedule for the Portfolio Sale which shall be conducted by means of sealed bid
sales to third parties, not including any of the Assuming Bank’s affiliates,
contractors, or any affiliates of the Assuming Bank’s contractors. Sales of
Restructured Loans shall be sold in a separate pool from Single Family
Shared-Loss Loans not restructured. The Receiver’s review of the Assuming Bank’s
proposed Portfolio Sale will be considered in a timely fashion and approval will
not be unreasonably withheld, delayed or conditioned.

Section 4.2 Assuming Bank’s Liquidation of Remaining Single Family Shared-Loss
Loans. In the event that the Assuming Bank does not conduct a Portfolio Sale
pursuant to Section 4.1, the Receiver shall have the right, exercisable in its
sole and absolute discretion, to require the Assuming Bank to liquidate for cash
consideration, any Single Family Shared-Loss Loans held by the Assuming Bank at
any time after the date that is six months prior to the Termination Date. If the
Receiver exercises its option under this Section 4.2, it must give notice in
writing to the Assuming Bank, setting forth the time period within which the
Assuming Bank shall be required to liquidate the Single Family Shared-Loss
Loans. The Assuming Bank will comply with the Receiver’s notice and must
liquidate the Single Family Shared-Loss Loans as soon as reasonably practicable
by means of sealed bid sales to third parties, not including any of the Assuming
Bank’s affiliates, contractors, or any affiliates of the Assuming Bank’s
contractors. The selection of any financial advisor or other third party broker
or sales agent retained for the liquidation of the remaining Single Family
Shared-Loss Loans pursuant to this Section shall be subject to the prior
approval of the Receiver, such approval not to be unreasonably withheld, delayed
or conditioned.

Section 4.3 Calculation of Sale Gain or Loss. For Single Family Shared-Loss
Loans that are not Restructured Loans gain or loss on the sales under
Section 4.1 or Section 4.2 will be calculated as the sale price received by the
Assuming Bank less the unpaid principal balance of the remaining Single Family
Shared-Loss Loans. For any Restructured Loan included in the sale gain or loss
on sale will be calculated as (a) the sale price received by the Assuming Bank
less

(a) the net present value of estimated cash flows on the Restructured Loan that
was used in the calculation of the related Restructuring Loss plus (c) Loan
principal payments collected by the Assuming Bank from the date the Loan was
restructured to the date of sale. (See Exhibit 2d for example calculation).

 

13



--------------------------------------------------------------------------------

ARTICLE V

LOSS-SHARING NOTICES GIVEN TO RECEIVER AND PURCHASER

All notices, demands and other communications hereunder shall be in writing and
shall be delivered by hand, or overnight courier, receipt requested, addressed
to the parties as follows:

If to Receiver, to: Federal Deposit Insurance Corporation as Receiver for
Peoples First Community Bank Division of Resolutions and Receiverships 550 17th
Street, N.W. Washington, D.C. 20429 Attention: Ralph Malami, Manager, Capital
Markets

with a copy to: Federal Deposit Insurance Corporation as Receiver for Peoples
First Community Bank Room E7056 3501 Fairfax Drive, Arlington, VA 2226 Attn:
Special Issues Unit

With respect to a notice under Section 3.5 of this Single Family Shared-Loss

Agreement, copies of such notice shall be sent to:

Federal Deposit Insurance Corporation Legal Division 1601 Bryan St. Dallas,
Texas 75201 Attention: Regional Counsel If to Assuming Bank, to:

Hancock Bank

Attn: Mr. Carl J. Chaney, President and CEO

One Hancock Plaza, 7th Floor

Gulfport, Mississippi 39502

868 – 4627 (fax)

Such Persons and addresses may be changed from time to time by notice given
pursuant to the provisions of this Article V. Any notice, demand or other
communication delivered pursuant to the provisions of this Article V shall be
deemed to have been given on the date actually received.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Expenses. Except as otherwise expressly provided herein, all costs
and expenses incurred by or on behalf of a party hereto in connection with this
Single Family Shared-Loss Agreement shall be borne by such party whether or not
the transactions contemplated herein shall be consummated.

 

14



--------------------------------------------------------------------------------

Section 6.2 Successors and Assigns; Specific Performance. All terms and
provisions of this Single Family Shared-Loss Agreement shall be binding upon and
shall inure to the benefit of the parties hereto only; provided, however, that,
Receiver may assign or otherwise transfer this Single Family Shared-Loss
Agreement (in whole or in part) to the Federal Deposit Insurance Corporation in
its corporate capacity without the consent of Assuming Bank. Notwithstanding
anything to the contrary contained in this Single Family Shared-Loss Agreement,
except as is expressly permitted in this Section 6.2, Assuming Bank may not
assign or otherwise transfer this Single Family Shared-Loss Agreement (in whole
or in part) without the prior written consent of the Receiver, which consent may
be granted or withheld by the Receiver in its sole discretion, and any attempted
assignment or transfer in violation of this provision shall be void ab initio.
For the avoidance of doubt, a merger or consolidation of the Assuming Bank with
and into another financial institution, the sale of all or substantially all of
the assets of the Assuming Bank to another financial institution constitutes the
transfer of this Single Family Shared-Loss Agreement which requires the consent
of the Receiver; and for a period of thirty-six (36) months after Bank Closing,
a merger or consolidation shall also include the sale by any individual
shareholder, or shareholders acting in concert, of more than 9% of the
outstanding shares of the Assuming Bank, or of its holding company, or of any
subsidiary holding Shared-Loss Assets, or the sale of shares by the Assuming
Bank or its holding company or any subsidiary holding Shared-Loss Assets, in a
public or private offering, that increases the number of shares outstanding by
more than 9%, constitutes the transfer of this Single Family Shared-Loss
Agreement which requires the consent of the Receiver. However, no Loss shall be
recognized as a result of any accounting adjustments that are made due to any
such merger, consolidation or sale consented to by the FDIC. The FDIC’s consent
shall not be required if the aggregate outstanding principal balance of
Shared-Loss Assets is less than twenty percent (20%) of the initial aggregate
balance of Shared-Loss Assets.

Section 6.3 Governing Law. This Single Family Shared-Loss Agreement shall be
construed in accordance with federal law, or, if there is no applicable federal
law, the laws of the State of New York, without regard to any rule of conflict
of law that would result in the application of the substantive law of any
jurisdiction other than the State of New York.

Section 6.4 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF OR RELATING TO
OR IN CONNECTION WITH THIS SINGLE FAMILY SHARED-LOSS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.5 Captions. All captions and headings contained in this Single Family
Shared-Loss Agreement are for convenience of reference only and do not form a
part of, and shall not affect the meaning or interpretation of, this Single
Family Shared-Loss Agreement.

Section 6.6 Entire Agreement; Amendments. This Single Family Shared-Loss
Agreement, along with the Commercial Shared-Loss Agreement and the Purchase and
Assumption Agreement, including the Exhibits and any other documents delivered
pursuant hereto or thereto, embody the entire agreement of the parties with
respect to the subject matter hereof, and supersede all prior representations,
warranties, offers, acceptances, agreements and understandings, written or oral,
relating to the subject matter herein. This Single Family Shared-Loss Agreement
may be amended or modified or any provision thereof waived only by a written
instrument signed by both parties or their respective duly authorized agents.

 

15



--------------------------------------------------------------------------------

Section 6.7 Severability. Whenever possible, each provision of this Single
Family Shared-Loss Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Single
Family Shared-Loss Agreement is held to be prohibited by or invalid, illegal or
unenforceable under applicable law, such provision shall be construed and
enforced as if it had been more narrowly drawn so as not to be prohibited,
invalid, illegal or unenforceable, and the validity, legality and enforceability
of the remainder of such provision and the remaining provisions of this Single
Family Shared-Loss Agreement shall not in any way be affected or impaired
thereby.

Section 6.8 No Third Party Beneficiary. This Single Family Shared-Loss Agreement
and the Exhibits hereto are for the sole and exclusive benefit of the parties
hereto and their respective permitted successors and permitted assigns and there
shall be no other third party beneficiaries, and nothing in this Single Family
Shared-Loss Agreement or the Exhibits shall be construed to grant to any other
Person any right, remedy or Claim under or in respect of this Single Family
Shared-Loss Agreement or any provision hereof.

Section 6.9 Counterparts. This Single Family Shared-Loss Agreement may be
executed separately by Receiver and Assuming Bank in any number of counterparts,
each of which when executed and delivered shall be an original, but such
counterparts shall together constitute one and the same instrument.

Section 6.10 Consent. Except as otherwise provided herein, when the consent of a
party is required herein, such consent shall not be unreasonably withheld or
delayed.

Section 6.11 Rights Cumulative. Except as otherwise expressly provided herein,
the rights of each of the parties under this Single Family Shared-Loss Agreement
are cumulative, may be exercised as often as any party considers appropriate and
are in addition to each such party’s rights under the Purchase and Sale
Agreement and any of the related agreements or under law. Except as otherwise
expressly provided herein, any failure to exercise or any delay in exercising
any of such rights, or any partial or defective exercise of such rights, shall
not operate as a waiver or variation of that or any other such right.

ARTICLE VII

DISPUTE RESOLUTION

Section 7.1 Dispute Resolution Procedures.

(a) In the event a dispute arises about the interpretation, application,
calculation of Loss, or calculation of payments or otherwise with respect to
this Single Family Shared-Loss Agreement (“SF Shared-Loss Dispute Item”), then
the Receiver and the Assuming Bank shall make every attempt in good faith to
resolve such items within sixty (60) days following the receipt of a written
description of the SF Shared-Loss Dispute Item, with notification of the
possibility of taking the matter to arbitration (the date on which such 60-day
period expires, or any extension of such period as the parties hereto may
mutually agree to in writing, herein called the “Resolution Deadline Date”). If
the Receiver and the Assuming Bank resolve all such items to their mutual
satisfaction by the Resolution Deadline Date, then within thirty (30) days
following such resolution, any payment arising out such resolution shall be made
arising from the settlement of the SF Shared-Loss Dispute.

 

16



--------------------------------------------------------------------------------

(b) If the Receiver and the Assuming Bank fail to resolve any outstanding SF
Shared-Loss Dispute Items by the Resolution Deadline Date, then either party may
notify the other of its intent to submit the SF Shared-Loss Dispute Item to
arbitration pursuant to the provisions of this Article VII. Failure of either
party to notify the other of its intent to submit any unresolved SF Shared-Loss
Dispute Item to arbitration within thirty (30) days following the Resolution
Deadline Date (the date on which such thirty (30) day period expires is herein
called the “Arbitration Deadline Date”) shall be deemed an acceptance of such SF
Shared-Loss Dispute not submitted to arbitration, as well as a waiver of the
submitting party’s right to dispute such non-submitted SF Shared-Loss Dispute
Item but not a waiver of any similar claim which may arise in the future.

(c) If a SF Shared-Loss Dispute Item is submitted to arbitration, it shall be
governed by the rules of the American Arbitration Association (the “AAA”),
except as otherwise provided herein. Either party may submit a matter for
arbitration by delivering a notice, prior to the Arbitration Deadline Date, to
the other party in writing setting forth:

(i) A brief description of each SF Shared-Loss Dispute Item submitted for
arbitration;

(ii) A statement of the moving party’s position with respect to each SF
Shared-Loss Dispute Item submitted for arbitration;

(iii) The value sought by the moving party, or other relief requested regarding
each SF Shared-Loss Dispute Item submitted for arbitration, to the extent
reasonably calculable; and

(iv) The name and address of the arbiter selected by the moving party (the
“Moving Arbiter”), who shall be a neutral, as determined by the AAA.

Failure to adequately include any information above shall not be deemed to be a
waiver of the parties right to arbitrate so long as after notification of such
failure the moving party cures such failure as promptly as reasonably
practicable.

(d) The non-moving party shall, within thirty (30) days following receipt of a
notice of arbitration pursuant to this Section 7.1, deliver a notice to the
moving party setting forth:

(i) The name and address of the arbiter selected by the non-moving party (the
“Respondent Arbiter”), who shall be a neutral, as determined by the AAA;

(ii) A statement of the position of the respondent with respect to each Dispute
Item; and

(iii) The ultimate resolution sought by the respondent or other relief, if any,
the respondent deems is due the moving party with respect to each SF Shared-Loss
Dispute Item.

Failure to adequately include any information above shall not be deemed to be a
waiver of the non-moving party’s right to defend such arbitration so long as
after notification of such failure the non-moving party cures such failure as
promptly as reasonably practicable

 

17



--------------------------------------------------------------------------------

(e) The Moving Arbiter and Respondent Arbiter shall select a third arbiter from
a list furnished by the AAA. In accordance with the rules of the AAA, the three
(3) arbiters shall constitute the arbitration panel for resolution of each SF
Loss-Share Dispute Item. The concurrence of any two (2) arbiters shall be deemed
to be the decision of the arbiters for all purposes hereunder. The arbitration
shall proceed on such time schedule and in accordance with the Rules of
Commercial Arbitration of the AAA then in effect, as modified by this
Section 7.1. The arbitration proceedings shall take place at such location as
the parties thereto may mutually agree, but if they cannot agree, then they will
take place at the offices of the Corporation in Washington, DC, or Arlington,
Virginia.

(f) The Receiver and Assuming Bank shall facilitate the resolution of each
outstanding SF Shared-Loss Dispute Item by making available in a prompt and
timely manner to one another and to the arbiters for examination and copying, as
appropriate, all documents, books, and records under their respective control
and that would be discoverable under the Federal Rules of Civil Procedure.

(g) The arbiters designated pursuant to subsections (c), (d) and (e) hereof
shall select, with respect to each Dispute Item submitted to arbitration
pursuant to this Section 7.1, either (i) the position and relief submitted by
the Assuming Bank with respect to each SF Shared-Loss Dispute Item, or (ii) the
position and relief submitted by the Receiver with respect to each SF
Shared-Loss Dispute Item, in either case as set forth in its respective notice
of arbitration. The arbiters shall have no authority to select a value for each
Dispute Item other than the determination set forth in Section 7.1(c) and
Section 7.1(d). The arbitration shall be final, binding and conclusive on the
parties.

(h) Any amounts ultimately determined to be payable pursuant to such award shall
bear interest at the Settlement Interest Rate from and including the date
specified for the arbiters decisions specified in this Section 7.1, without
regard to any extension of the finality of such award, to but not including the
date paid. All payments required to be made under this Section 7.2 shall be made
by wire transfer.

(i) For the avoidance of doubt, to the extent any notice of a SF Shared-Loss
Dispute Item(s) is provided prior to the Termination Date, the terms of this
Single Family Shared-Loss Agreement shall remain in effect with respect to the
Single Family Shared-Loss Loans that are the subject of such SF Shared-Loss
Dispute Item(s) until such time as any such dispute is finally resolved.

Section 7.2 Fees and Expenses of Arbiters. The aggregate fees and expenses of
the arbiters shall be borne equally by the parties. The parties shall pay the
aggregate fees and expenses within thirty (30) days after receipt of the written
decision of the arbiters (unless the arbiters agree in writing on some other
payment schedule).

 

18



--------------------------------------------------------------------------------

Exhibit 1

Monthly Certificate

SEE FOLLOWING PAGE



--------------------------------------------------------------------------------

Exhibit 2a

This exhibit contains three versions of the loss share calculation for
foreclosure, plus explanatory notes.



--------------------------------------------------------------------------------

Exhibit 2a(1)

CALCULATION OF FORECLOSURE LOSS

Foreclosure Occurred Prior to Loss Share Agreement



--------------------------------------------------------------------------------

Notes to Exhibit 2a (foreclosure)

1. The data shown are for illustrative purpose. The figures will vary for actual
restructurings.

2. The covered loss is the difference between the gross balance recoverable by
Purchaser and the total cash recovery. There are three methods of calculation
for covered losses from foreclosures, depending upon the circumstances. They are
shown below:

a. If foreclosure occurred prior to the beginning of the Loss Share agreement,
use Exhibit 2a(1). This version uses the book value of the REO as the starting
point for the covered loss.

b. If foreclosure occurred after the Loss Share agreement was in place, and if
the loan was not restructured when the Loss Share agreement was in place, use
Exhibit 2a(2). This version uses the unpaid balance of the loan as of the last
payment as the starting point for the covered loss.

c. If the loan was restructured when the Loss Share agreement was in place, and
then foreclosure occurred, use Exhibit 2a(3). This version uses the Net Present
Value (NPV) of the modified loan as the starting point for the covered loss.

3. For Exhibit 2a(1), the gross balance recoverable by the purchaser is
calculated as the sum of lines 9 – 18; it is shown in line 19. For Exhibit
2a(2), the gross balance recoverable by the purchaser is calculated as the sum
of lines 16 – 24; it is shown in line 25. For Exhibit 2a(3), the gross balance
recoverable by the purchaser is calculated as line 11 minus line 12 plus lines
13 – 21; it is shown in line 22.

4. For Exhibit 2a(1), the total cash recovery is calculated as the sum of lines
20 – 24; it is shown in line 25. For Exhibit 2a(2), the total cash recovery is
calculated as the sum of lines 26 – 30; it is shown in line 31. For Exhibit
2a(3), the total cash recovery is calculated as the sum of lines 23 – 27; it is
shown in line 28.

5. Reasonable and customary third party attorney’s fees and expenses incurred by
or on behalf of Assuming Bank in connection with any enforcement procedures, or
otherwise with respect to such loan, are reported under Attorney’s fees.

6. Assuming Bank’s (or Third Party Servicer’s) reasonable and customary
out-of-pocket costs paid to either a third party or an affiliate (if affiliate
is pre-approved by the FDIC) for foreclosure, property protection and
maintenance costs, repairs, assessments, taxes, insurance and similar items are
treated as part of the gross recoverable balance, to the extent they are not
paid from funds in the borrower’s escrow account. Allowable costs are limited to
amounts per Freddie Mac and Fannie Mae guidelines (as in effect from time to
time), where applicable, provided that this limitation shall not apply to costs
or expenses relating to environmental conditions.

7. Do not include late fees, prepayment penalties, or any similar lender fees or
charges by the Failed Bank or Assuming Bank to the loan account, any allocation
of Assuming Bank’s servicing costs, or any allocations of Assuming Bank’s
general and administrative (G&A) or other operating costs.



--------------------------------------------------------------------------------

8. If Exhibit 2a(3) is used, then no accrued interest may be included as a
covered loss. Otherwise, the amount of accrued interest that may be included as
a covered loss is limited to the minimum of:

a. 90 days

b. The number of days that the loan is delinquent when the property was sold

c. The number of days between the resolution date and the date when the property
was sold to calculate accrued interest, apply the note interest rate that would
have been in effect if the loan were performing to the principal balance after
application of the last payment made by the borrower.



--------------------------------------------------------------------------------

Exhibit 2b

This exhibit contains the loss share calculation for restructuring (loan mod),
plus explanatory notes.

44 Loss Amount 58,438



--------------------------------------------------------------------------------

Notes to Exhibit 2b (restructuring)

1. The data shown are for illustrative purpose. The figures will vary for actual
restructurings.

2. For purposes of loss sharing, losses on restructured loans are calculated as
the difference between:

a. The principal, accrued interest, advances due on the loan, and allowable 3rd
party fees prior to restructuring (lines 36-39), and

b. The Net Present Value (NPV) of the estimated cash flows (line 43). The cash
flows should assume no default or prepayment for 10 years, followed by
prepayment in full at the end of 10 years (120 months).

3. For owner-occupied residential loans, the NPV is calculated using the most
recently published Freddie Mac survey rate on 30-year fixed rate loans as of the
restructure date.

4. For investor owned or non-owner occupied residential loans, the NPV is
calculated using commercially reasonable rate on 30-year fixed rate loans as of
the restructure date.

5. If the new loan is an adjustable-rate loan, interest rate resets and related
cash flows should be projected based on the index rate in effect at the date of
the loan restructuring. If the restructured loan otherwise provides for specific
charges in monthly P&I payments over the term of the loan, those changes should
be reflected in the projected cash flows. Assuming Bank must retain supporting
schedule of projected cash flows as required by Section 2.1 of the Single Family
Shared-Loss Agreement and provide it to the FDIC if requested for a sample
audit.

6. Do not include late fees, prepayment penalties, or any similar lender fees or
charges by the Failed Bank or Assuming Bank to the loan account, any allocation
of Assuming Bank’s servicing costs, or any allocations of Assuming Bank’s
general and administrative (G&A) or other operating costs.

7. The amount of accrued interest that may be added to the balance of the loan
is limited to the minimum of:

a. 90 days

b. The number of days that the loan is delinquent at the time of restructuring

c. The number of days between the resolution date and the restructuring To
calculate accrued interest, apply the note interest rate that would have been in
effect if the loan were performing to the principal balance after application of
the last payment made by the borrower.



--------------------------------------------------------------------------------

Exhibit 2c

This exhibit contains two versions of the loss share calculation for short
sales, plus explanatory notes.



--------------------------------------------------------------------------------

Exhibit 2c(1)

CALCULATION OF LOSS FOR SHORT SALE LOANS



--------------------------------------------------------------------------------

Notes to Exhibit 2c (short sale)

1. The data shown are for illustrative purpose. The figures will vary for actual
short sales.

2. The covered loss is the difference between the gross balance recoverable by
Purchaser and the total cash recovery. There are two methods of calculation for
covered losses from short sales, depending upon the circumstances. They are
shown below:

a. If the loan was restructured when the Loss Share agreement was in place, and
then the short sale occurred, use Exhibit 2c(2). This version uses the Net
Present Value (NPV) of the modified loan as the starting point for the covered
loss.

b. Otherwise, use Exhibit 2c(1). This version uses the unpaid balance of the
loan as of the last payment as the starting point for the covered loss.

3. For Exhibit 2c(1), the gross balance recoverable by the purchaser is
calculated as the sum of lines 12 – 17; it is shown in line 18. For Exhibit
2a(2), the gross balance recoverable by the purchaser is calculated as line 11
minus line 12 plus lines 13 – 16; it is shown in line 17.

4. For Exhibit 2c(1), the total cash recovery is calculated as the sum of lines
19 – 21; it is shown in line 22. For Exhibit 2c(2), the total cash recovery is
calculated as the sum of lines 18 – 20; it is shown in line 21.

5. Reasonable and customary third party attorney’s fees and expenses incurred by
or on behalf of Assuming Bank in connection with any enforcement procedures, or
otherwise with respect to such loan, are reported under Attorney’s fees.

6. Do not include late fees, prepayment penalties, or any similar lender fees or
charges by the Failed Bank or Assuming Bank to the loan account, any allocation
of Assuming Bank’s servicing costs, or any allocations of Assuming Bank’s
general and administrative (G&A) or other operating costs.

7. If Exhibit 2c(2) is used, then no accrued interest may be included as a
covered loss. Otherwise, the amount of accrued interest that may be included as
a covered loss is limited to the minimum of:

d. 90 days

e. The number of days that the loan is delinquent when the property was sold

f. The number of days between the resolution date and the date when the property
was sold To calculate accrued interest, apply the note interest rate that would
have been in effect if the loan were performing to the principal balance after
application of the last payment made by the borrower.



--------------------------------------------------------------------------------

Exhibit 2d



--------------------------------------------------------------------------------

Exhibit 3

Portfolio Performance and Summary Schedule



--------------------------------------------------------------------------------

Exhibit 4

Wire Transfer Instructions

PURCHASER WIRING INSTRUCTIONS



--------------------------------------------------------------------------------

EXHIBIT 5

FDIC MORTGAGE LOAN MODIFICATION PROGRAM

Objective

The objective of this FDIC Mortgage Loan Modification Program (“Program”) is to
modify the terms of certain residential mortgage loans so as to improve
affordability, increase the probability of performance, allow borrowers to
remain in their homes and increase the value of the loans to the FDIC and
assignees. The Program provides for the modification of Qualifying Loans (as
defined below) by reducing the borrower’s monthly housing debt to income ratio
(“DTI Ratio”) to no more than 31% at the time of the modification and
eliminating adjustable interest rate and negative amortization features.

Qualifying Mortgage Loans

In order for a mortgage loan to be a Qualifying Loan it must meet all of the
following criteria, which must be confirmed by the lender:

 

  •  

The collateral securing the mortgage loan is owner-occupied and the owner’s
primary residence; and

 

  •  

The mortgagor has a first priority lien on the collateral; and

 

  •  

Either the borrower is at least 60 days delinquent or a default is reasonably
foreseeable.

Modification Process

The lender shall undertake a review of its mortgage loan portfolio to identify
Qualifying Loans. For each Qualifying Loan, the lender shall determine the net
present value of the modified loan and, if it will exceed the net present value
of the foreclosed collateral upon disposition, then the Qualifying Loan shall be
modified so as to reduce the borrower’s monthly DTI Ratio to no more than 31% at
the time of the modification. To achieve this, the lender shall use a
combination of interest rate reduction, term extension and principal
forbearance, as necessary.

The borrower’s monthly DTI Ratio shall be a percentage calculated by dividing
the borrower’s monthly income by the borrower’s monthly housing payment
(including principal, interest, taxes and insurance). For these purposes,
(1) the borrower’s monthly income shall be the amount of the borrower’s (along
with any co-borrowers’) documented and verified gross monthly income, and
(2) the borrower’s monthly housing payment shall be the amount required to pay
monthly principal and interest plus one-twelfth of the then current annual
amount required to pay real property taxes and homeowner’s insurance with
respect to the collateral.

In order to calculate the monthly principal payment, the lender shall capitalize
to the outstanding principal balance of the Qualifying Loan the amount of all
delinquent interest, delinquent taxes, past due insurance premiums, third party
fees and (without duplication) escrow advances (such amount, the “Capitalized
Balance”).



--------------------------------------------------------------------------------

In order to achieve the goal of reducing the DTI Ratio to 31%, the lender shall
take the following steps in the following order of priority with respect to each
Qualifying Loan:

1 Reduce the interest rate to the then current Freddie Mac Survey Rate for
30-year fixed rate mortgage loans, and adjust the term to 30 years.

2 If the DTI Ratio is still in excess of 31%, reduce the interest rate further,
but no lower than 3%, until the DTI ratio of 31% is achieved.

3 If the DTI Ratio is still in excess of 31% after adjusting the interest rate
to 3%, extend the remaining term of the loan by 10 years.

4 If the DTI Ratio is still in excess of 31%, calculate a new monthly payment
(the “Adjusted Payment Amount”) that will result in the borrower’s monthly DTI
Ratio not exceeding 31%. After calculating the Adjusted Payment Amount, the
lender shall bifurcate the Capitalized Balance into two portions – the
amortizing portion and the non-amortizing portion. The amortizing portion of the
Capitalized Balance shall be the mortgage amount that will fully amortize over a
40-year term at an annual interest rate of 3% and monthly payments equal to the
Adjusted Payment Amount. The non-amortizing portion of the Capitalized Balance
shall be the difference between the Capitalized Balance and the amortizing
portion of the Capitalized Balance. If the amortizing portion of the Capitalized
Balance is less than 75% of the current estimated value of the collateral, then
the lender may choose not to restructure the loan. If the lender chooses to
restructure the loan, then the lender shall forbear on collecting the
non-amortizing portion of the Capitalized Balance, and such amount shall be due
and payable only upon the earlier of (i) maturity of the modified loan, (ii) a
sale of the property or (iii) a pay-off or refinancing of the loan. No interest
shall be charged on the non-amortizing portion of the Capitalized Balance, but
repayment shall be secured by a first lien on the collateral.

Special Note:

The net present value calculation used to determine whether a loan should be
modified based on the modification process above is distinct and different from
the net present value calculation used to determine the covered loss if the loan
is modified. Please refer only to the net present value calculation described in
this exhibit for the modification process, with its separate assumptions, when
determining whether to provide a modification to a borrower. Separate
assumptions may include, without limitation, Assuming Bank’s determination of a
probability of default without modification, a probability of default with
modification, home price forecasts, prepayment speeds, and event timing. These
assumptions are applied to different projected cash flows over the term of the
loan, such as the projected cash flow of the loan performing or defaulting
without modification and the projected cash flow of the loan performing or
defaulting with modification.

By contrast, the net present value for determining the covered loss is based on
a 10 year period. While the assumptions in the net present value calculation
used in the modification process may change, the net present value calculation
for determining the covered loss remains constant.

 

2



--------------------------------------------------------------------------------

EXHIBIT 4.15B

COMMERCIAL AND OTHER ASSETS SHARED-LOSS AGREEMENT

This agreement for reimbursement of loss sharing expenses on certain loans and
other assets (the “Commercial Shared-Loss Agreement”) shall apply when the
Assuming Bank purchases Shared-Loss Assets as that term is defined herein. The
terms hereof shall modify and supplement, as necessary, the terms of the
Purchase and Assumption Agreement to which this Commercial Shared-Loss Agreement
is attached as Exhibit 4.15B and incorporated therein. To the extent any
inconsistencies may arise between the terms of the Purchase and Assumption
Agreement and this Commercial Shared-Loss Agreement with respect to the subject
matter of this Commercial Shared-Loss Agreement, the terms of this Commercial
Shared-Loss Agreement shall control. References in this Commercial Shared-Loss
Agreement to a particular Section shall be deemed to refer to a Section in this
Commercial Shared-Loss Agreement unless the context indicates that a Section of
the Purchase and Assumption Agreement is intended.

ARTICLE I

DEFINITIONS

Capitalized terms used in this Commercial Shared-Loss Agreement that are not
defined in this Commercial Shared-Loss Agreement are defined in the Purchase and
Assumption Agreement In addition to the terms defined above, defined below are
certain additional terms relating to loss-sharing, as used in this Commercial
Shared-Loss Agreement.

“AAA” means the American Arbitration Association as provided in
Section 2.1(f)(iii) of this Commercial Shared-Loss Agreement.

“Accrued Interest” means, with respect to any Shared-Loss Loan, Permitted
Advance or Shared-Loss Loan Commitment Advance at any time, the amount of earned
and unpaid interest, taxes, credit life and/or disability insurance premiums (if
any) payable by the Obligor accrued on or with respect to such Shared-Loss Loan,
Permitted Advance or Shared-Loss Loan Commitment Advance, all as reflected on
the Accounting Records of the Failed Bank or the Assuming Bank (as applicable);
provided, that Accrued Interest shall not include any amount that accrues on or
with respect to any Shared-Loss Loan, Permitted Advance or Shared-Loss Loan
Commitment Advance after that Asset has been placed on non-accrual or
nonperforming status by either the Failed Bank or the Assuming Bank (as
applicable).

“Additional ORE” means Shared-Loss Loans that become Other Real Estate after
Bank Closing Date.

“Affiliate” shall have the meaning set forth in the Purchase and Assumption
Agreement; provided, that, for purposes of this Commercial Shared-Loss
Agreement, no Third Party Servicer shall be deemed to be an Affiliate of the
Assuming Bank.

“Applicable Anniversary of the Commencement Date” means the fifth
(5th) anniversary of the Commencement Date.

“Calendar Quarter” means a quarterly period (a) for the first such period,
beginning on the Commencement Date and ending on the last calendar day of either
March, June, September or December, whichever is the first to occur after the
Commencement Date, and

(a) for quarterly periods thereafter, beginning on the first calendar day of the
calendar month immediately after the month that ended the prior period and
ending on the last calendar day of each successive three-calendar-month period
thereafter (i.e., each March, June, September and December, starting in the
applicable order depending on the ending date of first such period) of any year.



--------------------------------------------------------------------------------

“Capitalized Expenditures” means those expenditures that (i) would be
capitalized under generally accepted accounting principles, and (ii) are
incurred with respect to Shared-Loss Loans, Other Real Estate, Additional ORE or
Subsidiary ORE. Capitalized Expenditures shall not include expenses related to
environmental conditions including, but not limited to, remediation, storage or
disposal of any hazardous or toxic substances or any pollutant or contaminant.

“Charge-Offs” means, with respect to any Shared-Loss Assets for any period, an
amount equal to the aggregate amount of loans or portions of loans classified as
“Loss” under the Examination Criteria, including (a) charge-offs of (i) the
principal amount of such assets net of unearned interest (including write-downs
associated with Other Real Estate, Additional ORE, Subsidiary ORE or loan
modification(s)) (ii) Accrued Interest, and (iii) Capitalized Expenditures plus
(b) Pre-Charge-Off Expenses incurred on the respective Shared-Loss Loans, all as
effected by the Assuming Bank during such period and reflected on the Accounting
Records of the Assuming Bank; provided, that: (i) the aggregate amount of
Accrued Interest (including any reversals thereof) for the period after Bank
Closing that shall be included in determining the amount of Charge-Offs for any
Shared-Loss Loan shall not exceed ninety (90) days’ Accrued Interest; (ii) no
Charge-Off shall be taken with respect to any anticipated expenditure by the
Assuming Bank until such expenditure is actually incurred; (iii) any financial
statement adjustments made in connection with the purchase of any Assets
pursuant to this Purchase and Assumption Agreement or any future purchase,
merger, consolidation or other acquisition of the Assuming Bank shall not
constitute “Charge-Offs”; and (iv) except for Portfolio Sales or any other sales
or dispositions consented to by the Receiver, losses incurred on the sale or
other disposition of Shared-Loss Assets to any Person (other than the sale or
other disposition of Other Real Estate, Additional ORE or Subsidiary ORE to a
Person other than an Affiliate of the Assuming Bank which is conducted in a
commercially reasonable and prudent manner) shall not constitute Charge-Offs.

“Commencement Date” means the first calendar day following Bank Closing.

“Consumer Loans” means Loans to individuals for household, family and other
personal expenditures (including United States and/or State-guaranteed student
loans and extensions of credit pursuant to a credit card plan or debit card
plan).

“Cumulative Servicing Amount” means the sum of the Period Servicing Amounts for
every consecutive twelve-month period prior to and ending on the True-Up

Measurement Date in respect of each of the Shared-Loss Agreements during which
the loss-sharing provisions of the applicable Shared-Loss Agreement is in
effect.

“Cumulative Shared-Loss Payments” means (i) the aggregate of all of the payments
made or payable to the Assuming Bank under the Shared-Loss Agreements minus
(ii) the aggregate of all of the payments made or payable to the Receiver under
the Shared-Loss Agreements.

“Environmental Assessment” means an assessment of the presence, storage or
release of any hazardous or toxic substance, pollutant or contaminant with
respect to the collateral securing a Shared-Loss Loan that has been fully or
partially charged off.

“Examination Criteria” means the loan classification criteria employed by, or
any applicable regulations of, the Assuming Bank’s Chartering Authority at the
time such action is taken, as such criteria may be amended from time to time.

“Failed Bank Charge-Offs/Write-Downs” means, with respect to any Shared-Loss
Asset, an amount equal to the aggregate amount of reversals or charge-offs of
Accrued Interest and charge-offs and write-downs of principal effected by the
Failed Bank with respect to that Shared-Loss Asset as reflected on the
Accounting Records of the Failed Bank.



--------------------------------------------------------------------------------

“Fair Value” means the value of a Shared Loss MTM Asset as stated on the books
and records of the Failed Bank as of Bank Closing, inclusive of all adjustments.

“FDIC Party” has the meaning provided in Section 2.1(f)(ii) of this Commercial
Shared-Loss Agreement.

“Net Charge-Offs” means, with respect to any period, an amount equal to the
aggregate amount of Charge-Offs for such period less the amount of Recoveries
for such period.

“Neutral Member” has the meaning provided in Section 2.1(f)(ii) of this
Commercial Shared-Loss Agreement.

“New Shared-Loss Loans” means loans that would otherwise be subject to loss
sharing under this Commercial Shared-Loss Agreement that were originated after
September 30, 2009 and before Bank Closing.

“Notice of Dispute” has the meaning provided in Section 2.1(f)(iii) of this
Commercial Shared-Loss Agreement.

“ORE Subsidiary” means any Subsidiary of the Assuming Bank that engages solely
in holding, servicing, managing or liquidating interests of a type described in
clause (A) of the definition of “Other Real Estate,” which interests have arisen
from the collection or settlement of a Shared-Loss Loan.

“Other Real Estate” means all of the following (including any of the following
fully or partially charged off the books and records of the Failed Bank or the
Assuming Bank) that (i) are owned by the Failed Bank as of Bank Closing and are
purchased pursuant to the Purchase and Assumption Agreement or (ii) have arisen
subsequent to Bank Closing from the collection or settlement by the Assuming
Bank of a Shared-Loss Loan:

(A) all interests in real estate (other than Bank Premises and Fixtures),
including but not limited to mineral rights, leasehold rights, condominium and
cooperative interests, air rights and development rights; and

(B) all other assets (whether real or personal property) acquired by foreclosure
or in full or partial satisfaction of judgments or indebtedness.

“Period Servicing Amount” means, for any twelve month period with respect to
each of the Shared-Loss Agreements during which the loss-sharing provisions of
the applicable Shared-Loss Agreement are in effect, the product of (i) the
simple average of the principal amount of Shared-Loss Loans and Shared-Loss
Assets (other than the Shared-Loss Securities) (in each case as defined in the
Shared-Loss Agreements), as the case may be, at the beginning of such period and
at the end of such period times (ii) one percent (1%).

“Permitted Advance” means an advance of funds by the Assuming Bank with respect
to a Shared-Loss Loan, or the making of a legally binding commitment by the
Assuming Bank to advance funds with respect to a Shared-Loss Loan, that (i) in
the case of such an advance, is actually made, and, in the case of such a
commitment, is made and all of the proceeds thereof actually advanced, within
one (1) year after the Commencement Date, (ii) does not cause the sum of (A) the
book value of such Shared-Loss Loan as reflected on the Accounting Records of
the Assuming Bank after any such advance has been made by the Assuming Bank plus
(B) the unfunded amount of any such commitment made by the Assuming Bank related
thereto, to exceed 110% of the Book Value of such Shared-Loss Loan, (iii) is not
made with respect to a Shared-Loss Loan with respect to which (A) there exists a
related Shared-Loss Loan Commitment or (B) the Assuming Bank has taken a
Charge-Off and (iv) is made in good faith, is supported at the time it is made
by documentation in the Credit Files and conforms to and is in accordance with
the applicable requirements set forth in Article III of this Commercial
Shared-Loss Agreement and with the then effective written internal credit policy
guidelines of the Assuming Bank; provided, that the limitations in subparagraphs
(i), (ii) and (iii) of this definition shall not apply to any such action (other
than to an advance or commitment related to the remediation, storage or final
disposal of any hazardous or toxic substance, pollutant or contaminant) that is
taken by Assuming Bank in its reasonable discretion to preserve or secure the
value of the collateral for such Shared-Loss Loan.



--------------------------------------------------------------------------------

“Permitted Amendment” means, with respect to any Shared-Loss Loan Commitment or
Shared-Loss Loan, any amendment, modification, renewal or extension thereof, or
any waiver of any term, right, or remedy thereunder, made by the Assuming Bank
in good faith and otherwise in accordance with the applicable requirements set
forth in Article III of this Commercial Shared-Loss Agreement and the then
effective written internal credit policy guidelines of the Assuming Bank;
provided, that:

(i) with respect to a Shared-Loss Loan Commitment or a Shared-Loss Loan that is
not a revolving line of credit, no such amendment, modification, renewal,
extension, or waiver, except as allowed under the definition of Permitted
Advance, shall operate to increase the amount of principal (A) then remaining
available to be advanced by the Assuming Bank under the Shared-Loss Loan
Commitment or (B) then outstanding under the Shared-Loss Loan;

(ii) with respect to a Shared-Loss Loan Commitment or a Shared-Loss Loan that is
a revolving line of credit, no such amendment, modification, renewal, extension,
or waiver, except as allowed under the definition of Permitted Advance, shall
operate to increase the maximum amount of principal authorized as of Bank
Closing to be outstanding at any one time under the underlying revolving line of
credit relationship with the debtor (regardless of the extent to which such
revolving line of credit may have been funded as of Bank Closing or may
subsequently have been funded and/or repaid); and

(iii) no such amendment, modification, renewal, extension or waiver shall extend
the term of such Shared-Loss Loan Commitment or Shared-Loss Loan beyond the end
of the final Shared-Loss Quarter unless the term of such Shared-Loss Loan
Commitment or Shared-Loss Loan as existed on Bank Closing was beyond the end of
the final Shared-Loss Quarter, in which event no such amendment, modification,
renewal, extension or waiver shall extend such term beyond the term as existed
as of Bank Closing.

“Pre-Charge-Off Expenses” means those expenses incurred in the usual and prudent
management of a Shared-Loss Loan that would qualify as a Reimbursable Expense or
Recovery Expense if incurred after a Charge-Off of the related Shared-Loss Asset
had occurred.

“Quarterly Certificate” has the meaning provided in Section 2.1(a)(i) of this
Commercial Shared-Loss Agreement.

“Recoveries” (I)(A) In addition to any sums to be applied as Recoveries pursuant
to subparagraph (II) below, “Recoveries” means, with respect to any period, the
sum of (without duplication):

(i) the amount of collections during such period by the Assuming Bank on
Charge-Offs of Shared-Loss Assets effected by the Assuming Bank prior to the end
of the final Shared-Loss Quarter; plus

(ii) the amount of collections during such period by the Assuming Bank on Failed
Bank Charge-Offs/Write-Downs; plus



--------------------------------------------------------------------------------

(iii) the amount of gain on any sale or other disposition during such period by
the Assuming Bank of Shared Loss Loans, Other Real Estate, Additional ORE or
Subsidiary ORE (provided, that the amount of any such gain included in
Recoveries shall not exceed the aggregate amount of the related Failed Bank
Charge-Offs/Write-Downs and Charge-Offs taken and any related Reimbursable
Expenses and Recovery Expenses); plus

(iv) the amount of collections during such period by the Assuming Bank of any
Reimbursable Expenses or Recovery Expenses; plus

(v) the amount of any fee or other consideration received by the Assuming Bank
during or prior to such period in connection with any amendment, modification,
renewal, extension, refinance, restructure, commitment or other similar action
taken by the Assuming Bank with respect to a Shared-Loss Asset with respect to
which there exists a Failed Bank Charge-Off/Write-Down or a Shared-Loss Loan as
to which a Charge-Off has been effected by the Assuming Bank during or prior to
such period (provided, that the amount of any such fee or other consideration
included in Recoveries shall not exceed the aggregate amount of the related
Failed Bank Charge-Offs/Write-Downs and Charge-Offs taken and any related
Reimbursable Expenses and Recovery Expenses). (I)(B) For the purpose of
determining the amounts to be applied as Recoveries pursuant to subparagraph
(I)(A) above, the Assuming Bank shall apply amounts received on the Assets that
are not otherwise applied to reduce the book value of principal of a Shared-Loss
Loan (or, in the case of Other Real Estate, Additional ORE, Subsidiary ORE and
Capitalized Expenditures, that are not otherwise applied to reduce the book
value thereof) in the following order: first to Charge-Offs and Failed Bank
Charge-Offs/Write Downs; then to Reimbursable Expenses and Recovery Expenses;
then to interest income; and then to other expenses incurred by the Assuming
Bank.

(II) If there occurs an amendment, modification, renewal, extension, refinance,
restructure, commitment, sale or other similar action with respect to a
Shared-Loss Loan as to which there exists a Failed Bank Charge-Off/Write Down or
as to which a Charge-Off has been effected by the Assuming Bank during or prior
to such period, and if, as a result of such occurrence, the Assuming Bank
recognizes any interest income for financial accounting purposes on that
Shared-Loss Loan, then “Recoveries” shall also include the portion of the total
amount of any such interest income recognized by the Assuming Bank which is
derived by multiplying:

(A) the total amount of any such interest income recognized by the Assuming Bank
during such period with respect to that Shared-Loss Loan as described above, by

(B) a fraction, the numerator of which is the aggregate principal amount
(excluding reversals or charge-offs of Accrued Interest) of all such Failed Bank
Charge-Offs/Write-Downs and Charge-Offs effected by the Assuming Bank with
respect to that Shared-Loss Loan plus the principal amount of that Shared-Loss
Loan that has not yet been charged-off but has been placed on nonaccrual status,
all of which occurred at any time prior to or during the period in which the
interest income referred to in subparagraph (II)(A) immediately above was
recognized, and the denominator of which is the total amount of principal
indebtedness (including all such prior Failed Bank Charge-Offs/Write-Downs and
Charge-Offs as described above) due from the Obligor on that Shared-Loss Loan as
of the end of such period;

provided, however, that the amount of any interest income included as Recoveries
for a particular Shared-Loss Loan shall not exceed the aggregate amount of
(a) Failed Bank Charge-Offs/Write-Downs, (b) Charge-Offs effected by the
Assuming Bank during or prior to the period in which the amount of Recoveries is
being determined, plus (c) any Reimbursable Expenses and Recovery Expenses paid
to the Assuming Bank pursuant to this Commercial Shared-Loss Agreement during or
prior to the period in which the amount of Recoveries is being determined, all
with respect to that particular Shared-Loss Loan; and, provided, further, that
any collections on any such Shared-Loss Loan that are not applied to reduce book
value of principal or recognized as interest income shall be applied pursuant to
subparagraph (I) above.



--------------------------------------------------------------------------------

(III) Notwithstanding subparagraphs (I) and (II) above, the term “Recoveries”
shall not include: (a) any amounts paid to the Assuming Bank by the Receiver
pursuant to Section 2.1 of this Commercial Shared-Loss Agreement, (b) amounts
received with respect to Charge-Offs effected by the Assuming Bank after the
final Shared-Loss Quarter, (c) after the final Shared-Loss Quarter, income
received by the Assuming Bank from the operation of, and any gains recognized by
the Assuming Bank on the disposition of, Other Real Estate, Additional ORE or
Subsidiary ORE (such income and gains being hereinafter together referred to as
“ORE Income”), except to the extent that aggregate ORE Income exceeds the
aggregate expenses paid to third parties by or on behalf of the Assuming Bank
after the final Shared-Loss Quarter to manage, operate and maintain Other Real
Estate, Additional ORE or Subsidiary ORE (such expenses being hereinafter
referred to as “ORE Expenses”). In determining the extent aggregate ORE Income
exceeds aggregate ORE Expenses for any Recovery Quarter as set forth immediately
above in subparagraph (c), the Assuming Bank will subtract (i) ORE Expenses paid
to third parties during such Recovery Quarter (provided, that, in the case of
the final Recovery Quarter only, the Assuming Bank will subtract ORE Expenses
paid to third parties from the beginning of the final Recovery Quarter up to the
date the Assuming Bank is required to deliver the final Quarterly Certificate
pursuant to this Commercial Shared-Loss Agreement) from (ii) ORE Income received
during such Recovery Quarter, to calculate net ORE income (“Net ORE Income”) for
that Recovery Quarter. If the amount of Net ORE Income so calculated for a
Recovery Quarter is positive, such amount shall be reported as Recoveries on the
Quarterly Certificate for such Recovery Quarter. If the amount of Net ORE Income
so calculated for a Recovery Quarter is negative (“Net ORE Loss Carryforward”),
such amount shall be added to any ORE Expenses paid to third parties in the next
succeeding Recovery Quarter, which sum shall then be subtracted from ORE Income
for that next succeeding Recovery Quarter, for the purpose of determining the
amount of Net ORE Income (or, if applicable, Net ORE Loss Carryforward) for that
next succeeding Recovery Quarter. If, as of the end of the final Recovery
Quarter, a Net ORE Loss Carryforward exists, then the amount of the Net ORE Loss
Carryforward that does not exceed the aggregate amount of Net ORE Income
reported as Recoveries on Quarterly Certificates for all Recovery Quarters may
be included as a Recovery Expense on the Quarterly Certificate for the final
Recovery Quarter.

“Recovery Amount” has the meaning provided in Section 2.1(b)(ii) of this
Commercial Shared-Loss Agreement.

“Recovery Expenses” means, for any Recovery Quarter, the amount of actual,
reasonable and necessary out-of-pocket expenses (other than Capitalized
Expenditures) paid to third parties (other than Affiliates of the Assuming Bank)
by or on behalf of the Assuming Bank, as limited by Sections 3.2(c) and (d) of
Article III to this Commercial Shared-Loss Agreement, to recover amounts owed
with respect to (i) any Shared-Loss Asset as to which a Charge-Off was effected
prior to the end of the final Shared-Loss Quarter (provided that such amounts
were incurred no earlier than the date the first Charge-Off on such Shared-Loss
Asset could have been reflected on the Accounting Records of the Assuming Bank),
and (ii) Failed Bank Charge-Offs/Write-Downs (including, in each case, all costs
and expenses related to an Environmental Assessment and any other costs or
expenses related to any environmental conditions with respect to the Shared-Loss
Assets (it being understood that any remediation expenses for any such pollutant
or contaminant are not recoverable if in excess of $200,000 per Shared-Loss
Asset, without the Assuming Bank having obtained the prior consent of the
Receiver for such expenses); provided, that, so long as income with respect to a
Shared-Loss Loan is being prorated pursuant to the arithmetical formula in
subsection (II) of the definition of “Recoveries”, the term “Recovery Expenses”
shall not include that portion of any such expenses paid during such Recovery
Quarter to recover any amounts owed on that Shared-Loss Loan that is derived by:

subtracting (1) the product derived by multiplying:

(A) the total amount of any such expenses paid by or on behalf of the Assuming
Bank during such Recovery Quarter with respect to that Shared-Loss Loan, by



--------------------------------------------------------------------------------

(B) a fraction, the numerator of which is the aggregate principal amount
(excluding reversals or charge-offs of Accrued Interest) of all such Failed Bank
Charge-Offs/Write-Downs and Charge-Offs effected by the Assuming Bank with
respect to that Shared-Loss Loan plus the principal amount of that Shared-Loss
Loan that has not yet been charged-off but has been placed on nonaccrual status,
all of which occurred at any time prior to or during the period in which the
interest income referred to in subparagraph (II)(A) of the definition of
“Recoveries” was recognized, and the denominator of which is the total amount of
principal indebtedness (including all such prior Failed Bank
Charge-Offs/Write-Downs and Charge-Offs as described above) due from the Obligor
on that Shared-Loss Loan as of the end of such period;

from (2) the total amount of any such expenses paid during that Recovery Quarter
with respect to that Shared-Loss Loan.

“Recovery Quarter” has the meaning provided in Section 2.1(a)(ii) of this
Commercial Shared-Loss Agreement.

“Reimbursable Expenses” means, for any Shared-Loss Quarter, the amount of
actual, reasonable and necessary out-of-pocket expenses (other than Capitalized
Expenditures), paid to third parties (other than Affiliates of the Assuming
Bank) by or on behalf of the Assuming Bank, as limited by Sections 3.2(c) and
(d) of Article III of this Commercial Shared-Loss Agreement, to:

(i) recover amounts owed with respect to any Shared-Loss Asset as to which a
Charge-Off has been effected prior to the end of the final Shared-Loss Quarter
(provided that such amounts were incurred no earlier than the date the first
Charge-Off on such Shared-Loss Asset could have been reflected on the Accounting
Records of the Assuming Bank) and recover amounts owed with respect to Failed
Bank Charge-Offs/Write-Downs (including, in each case, all costs and expenses
related to an Environmental Assessment and any other costs or expenses related
to any environmental conditions with respect to the Shared-Loss Assets (it being
understood that any such remediation expenses for any such pollutant or
contaminant are not recoverable if in excess of $200,000 per Shared-Loss Asset,
without the Assuming Bank having obtained the prior consent of the Receiver for
such expenses); provided, that, so long as income with respect to a Shared-Loss
Loan is being pro-rated pursuant to the arithmetical formula in subsection (II)
of the definition of “Recoveries”, the term “Reimbursable Expenses” shall not
include that portion of any such expenses paid during such Shared-Loss Quarter
to recover any amounts owed on that Shared-Loss Loan that is derived by:

subtracting (1) the product derived by multiplying:

(A) the total amount of any such expenses paid by or on behalf of the Assuming
Bank during such Shared-Loss Quarter with respect to that Shared-Loss Loan, by



--------------------------------------------------------------------------------

(B) a fraction, the numerator of which is the aggregate principal amount
(excluding reversals or charge-offs of Accrued Interest) of all such Failed Bank
Charge-Offs/Write-Downs and Charge-Offs effected by the Assuming Bank with
respect to that Shared-Loss Loan plus the principal amount of that Shared-Loss
Loan that has not yet been charged-off but has been placed on nonaccrual status,
all of which occurred at any time prior to or during the period in which the
interest income referred to in subparagraph (II)(A) of the definition of
“Recoveries” was recognized, and the denominator of which is the total amount of
principal indebtedness (including all such prior Failed Bank
Charge-Offs/Write-Downs and Charge-Offs as described above) due from the Obligor
on that Shared-Loss Loan as of the end of such period;

from (2) the total amount of any such expenses paid during that Shared-Loss
Quarter with respect to that Shared-Loss Loan; and

(ii) manage, operate or maintain Other Real Estate, Additional ORE or Subsidiary
ORE less the amount of any income received by the Assuming Bank during such
Shared-Loss Quarter with respect to such Other Real Estate, Additional ORE or
Subsidiary ORE (which resulting amount under this clause (ii) may be negative).

“Review Board” has the meaning provided in Section 2.1(f)(i) of this Commercial
Shared-Loss Agreement.

“Shared-Loss Amount” has the meaning provided in Section 2.1(b)(i) of this
Commercial Shared-Loss Agreement.

“Shared-Loss Asset Repurchase Price” means, with respect to any Shared-Loss
Asset, the principal amount thereof plus any other fees or penalties due from an
Obligor (including, subject to the limitations discussed below, the amount of
any Accrued Interest) stated on the Accounting Records of the Assuming Bank, as
of the date as of which the Shared-Loss Asset Repurchase Price is being
determined (regardless, in the case of a Shared-Loss Loan, of the Legal Balance
thereof) plus all Reimbursable Expenses and Recovery Expenses incurred up to and
through the date of consummation of purchase of such Shared-Loss Asset;
provided, that

(i) in the case of a Shared-Loss Loan there shall be excluded from such amount
the amount of any Accrued Interest accrued on or with respect to such
Shared-Loss Loan prior to the ninety (90)-day period ending on the day prior to
the purchase date determined pursuant to Sections 2.1(e)(i) or 2.1(e)(iii) of
this Commercial Shared-Loss Agreement, except to the extent such Accrued
Interest was included in the Book Value of such Shared-Loss Loan, and (ii) any
collections on a Shared-Loss Loan received by the Assuming Bank after the
purchase date applicable to such Shared-Loss Loan shall be applied (without
duplication) to reduce the Shared-Loss Asset Repurchase Price of such
Shared-Loss Loan on a dollar-for-dollar basis. For purposes of determining the
amount of unpaid interest which accrued during a given period with respect to a
variable-rate Shared-Loss Loan, all collections of interest shall be deemed to
be applied to unpaid interest in the chronological order in which such interest
accrued.

“Shared-Loss Assets” means Shared-Loss Loans, Other Real Estate purchased by the
Assuming Bank, Additional ORE, Subsidiary ORE and Capitalized Expenditures, but
does not include Shared Loss MTM Assets.

“Shared-Loss Loan Commitment” means:

(i) any Commitment to make a further extension of credit or to make a further
advance with respect to an existing Shared-Loss Loan; and



--------------------------------------------------------------------------------

(ii) any Shared-Loss Loan Commitment (described in subparagraph (i) immediately
preceding) with respect to which the Assuming Bank has made a Permitted
Amendment.

“Shared-Loss Loan Commitment Advance” means an advance pursuant to a Shared-Loss
Loan Commitment with respect to which the Assuming Bank has not made a Permitted
Advance.

“Shared-Loss Loans” means:

(i) Loans purchased by the Assuming Bank pursuant to the Purchase and Assumption
Agreement set forth on Exhibit 4.15(b) to the Purchase and Assumption Agreement,

(A) New Shared-Loss Loans purchased by the Assuming Bank pursuant to the
Purchase and Assumption Agreement, (C) Permitted Advances and (D) Shared-Loss
Loan Commitment Advances, if any; provided, that Shared-Loss Loans shall not
include Loans, New Shared-Loss Loans, Permitted Advances and Shared-Loss Loan
Commitment Advances with respect to which an Acquired Subsidiary, or a
constituent Subsidiary thereof, is an Obligor; (E) Loans owned by any Subsidiary
which are not Shared-Loss Loans under the Single Family Shared-Loss Agreement;
and (F) Consumer Loans; and

(ii) any Shared-Loss Loans (described in subparagraph (i) immediately preceding)
with respect to which the Assuming Bank has made a Permitted Amendment.

“Shared-Loss MTM Assets” means those securities and other assets listed on
Exhibit 4.15(C).

“Shared-Loss Payment Trigger” means when the sum of the Cumulative Loss Amount
under the Single Family Shared-Loss Agreement and the cumulative Net Charge-Offs
under this Commercial Shared-Loss Agreement, exceeds the First Loss Tranche. If
the First Loss Tranche is zero or a negative number, the Shared-Loss Payment
Trigger shall be deemed to have been reached upon Bank Closing.

“Shared-Loss Quarter” has the meaning provided in Section 2.1(a)(i) of this
Commercial Shared-Loss Agreement.

“Stated Threshold” means total losses under the shared loss agreements in the
amount of $385,000,000.00.

“Subsidiary ORE” means all assets owned by ORE Subsidiaries that would
constitute Additional ORE if such assets were on the books of the Assuming Bank.

“Termination Date” means the eighth (8th) anniversary of the Commencement Date.

“Third Party Servicer” means any servicer appointed from time to time by the
Assuming Bank or any Affiliate of the Assuming Bank to service the Shared-Loss
Assets on behalf of the Assuming bank, the identity of which shall be given to
the Receiver prior to or concurrent with the appointment thereof.



--------------------------------------------------------------------------------

ARTICLE II

SHARED-LOSS ARRANGEMENT

Section 2.1 Shared-Loss Arrangement.

(a) Quarterly Certificates. (i) Not later than thirty (30) days after the end of
each Calendar Quarter from and including the initial Calendar Quarter to and
including the Calendar Quarter in which the Applicable Anniversary of the
Commencement Date falls (each of such Calendar Quarters being referred to herein
as a “Shared-Loss Quarter”), the Assuming Bank shall deliver to the Receiver a
certificate, signed by the Assuming Bank’s chief executive officer and its chief
financial officer, setting forth in such form and detail as the Receiver may
specify (a “Quarterly Certificate”):

(A) the amount of Charge-Offs, the amount of Recoveries and the amount of Net
Charge-Offs (which amount may be negative) during such Shared-Loss Quarter with
respect to the Shared-Loss Assets (and for Recoveries, with respect to the
Assets for which a charge-off was effected by the Failed Bank prior to Bank
Closing); and

(B) the aggregate amount of Reimbursable Expenses (which amount may be negative)
during such Shared-Loss Quarter; and

(C) net realized loss on the Shared Loss MTM Assets determined pursuant to FAS
115, expressed as a positive number (MTM Net Realized Loss), or net realized
gain on the Shared Loss MTM assets, expressed as a negative number (MTM Net
Realized Gain); and

(D) any other than temporary impairment of the Shared Loss MTM Assets,
determined pursuant to FAS 115, expressed as a positive number (“OTTI Loss”) or
reversals of OTTI Loss, expressed as a negative number (for the avoidance of
doubt, normal and customary unrealized mark-to-market changes by reason of the
application of fair value accounting do not qualify for loss sharing payments).

(ii) Not later than thirty (30) days after the end of each Calendar Quarter from
and including the first Calendar Quarter following the final Shared-Loss Quarter
to and including the Calendar Quarter in which the Termination Date falls (each
of such Calendar Quarters being referred to herein as a “Recovery Quarter”), the
Assuming Bank shall deliver to the Receiver a Quarterly Certificate setting
forth, in such form and detail as the Receiver may specify

(A) the amount of Recoveries and Recovery Expenses during such Recovery Quarter.
On the Quarterly Certificate for the first Recovery Quarter only, the Assuming
Bank may report as a separate item, in such form and detail as the Receiver may
specify, the aggregate amount of any Reimbursable Expenses that: (a) were
incurred prior to or during the final Shared-Loss Quarter, and (b) had not been
included in any Quarterly Certificate for any Shared-Loss Quarter because they
had not been actually paid by or on behalf of the Assuming Bank (in accordance
with the terms of this Commercial Shared-Loss Agreement) during any Shared-Loss
Quarter and (c) were actually paid by or on behalf of the Assuming Bank (in
accordance with the terms of this Commercial Shared-Loss Agreement) during the
first Recovery Quarter; and

(B) net realized gain on the Shared Loss MTM Assets.



--------------------------------------------------------------------------------

(b) Payments With Respect to Shared-Loss Assets.

(i) For purposes of this Section 2.1(b), the Assuming Bank shall initially
record the Shared-Loss Assets on its Accounting Records at Book Value, and
initially record the Shared Loss MTM Assets on its Accounting Records at Fair
Value, and adjust such amounts as such values may change after the Bank Closing.
If the amount of all Net Charge-Offs during any Shared-Loss Quarter plus
Reimbursable Expenses, plus MTM Net Realized Gain or MTM Net Realized Loss, plus
OTTI Loss during such Shared-Loss Quarter (the “Shared-Loss Amount”) is
positive, then, except as provided in Sections 2.1(c) and (e) below, and subject
to the provisions of Section 2.1(b)(vi) below, not later than fifteen (15) days
after the date on which the Receiver receives the Quarterly Certificate with
respect to such Shared-Loss Quarter, the Receiver shall pay to the Assuming Bank
an amount equal to eighty percent (80%) of the Shared-Loss Amount for such
Shared-Loss Quarter. If the Shared-Loss Amount during any Shared-Loss Quarter is
negative, the Assuming Bank shall pay to the Receiver an amount equal to eighty
percent (80%) of the Shared-Loss Amount for such Shared-Loss Quarter, which
payment shall be delivered to the Receiver together with the Quarterly
Certificate for such Shared-Loss Quarter. When the cumulative Shared-Loss
Amounts for all Shared-Loss Quarters plus the Cumulative Loss Amount under the
Single Family Shared-Loss Agreement equals or exceeds the Stated Threshold, the
Receiver shall pay to the Assuming Bank an amount equal to ninety-five percent
((95%) of the Shared-Loss Amount for each Shared-Loss Quarter, until such time
as the cumulative Shared-Loss Amount for all Shared-Loss Quarters is less than
the Stated Threshold, when the percentage shall revert back to eighty percent
(80%).

(ii) If the amount of gross Recoveries during any Recovery Quarter less Recovery
Expenses during such Recovery Quarter plus net realized gains or reversals of
OTTI Loss on Shared Loss MTM Assets (the “Recovery Amount”) is positive, then,
simultaneously with its delivery of the Quarterly Certificate with respect to
such Recovery Quarter, the Assuming Bank shall pay to the Receiver an amount
equal to eighty percent (80%) of the Recovery Amount for such Recovery Quarter.
If the Recovery Amount is negative, then such negative amount shall be
subtracted from the amount of gross Recoveries during the next succeeding
Recovery Quarter in determining the Recovery Amount in such next succeeding
Recovery Quarter; provided, that this Section 2.1(b)(ii) shall operate
successively in the event that the Recovery Amount (after giving effect to this
Section 2.1(b)(ii)) in such next succeeding Recovery Quarter is negative. The
Assuming Bank shall specify, in the Quarterly Certificate for the final Recovery
Quarter, the aggregate amount for all Recovery Quarters only, as of the end of,
and including, the final Recovery Quarter of (A) Recoveries plus net realized
gains or reversals of OTTI Loss on Shared Loss MTM Assets (“Aggregate Recovery
Period Recoveries”), (B) Recovery Expenses (“Aggregate Recovery Expenses”), and
(C) only those Recovery Expenses that have been actually “offset” against
Aggregate Recovery Period Recoveries (including those so “offset” in that final
Recovery Quarter) (“Aggregate Offset Recovery Expenses”); as used in this
sentence, the term “offset” means the amount that has been applied to reduce
gross Recoveries in any Recovery Quarter pursuant to the methodology set forth
in this Section 2.1(b)(ii). If, at the end of the final Recovery Quarter the
amount of Aggregate Recovery Expenses exceeds the amount of Aggregate Recovery
Period Recoveries, the Receiver shall have no obligation to pay to the Assuming
Bank all or any portion of such excess. Subsequent to the Assuming Bank’s
calculation of the Recovery Amount (if any) for the final Recovery Quarter, the
Assuming Bank shall also show on the Quarterly Certificate for the final
Recovery Quarter the results of the following three mathematical calculations:
(i) Aggregate Recovery Period Recoveries minus Aggregate Offset Recovery
Expenses; (ii) Aggregate Recovery Expenses minus Aggregate Offset Recovery
Expenses; and (iii) the lesser of the two amounts calculated in (i) and
(ii) immediately above (“Additional Recovery Expenses”) multiplied by 80% (the
amount so calculated in (iii) being defined as the “Additional Recovery Expense
Amount”). If the Additional Recovery Expense Amount is greater than zero, then
the Assuming Bank may request in the Quarterly Certificate for the final
Recovery Quarter that the Receiver reimburse the Assuming Bank the amount of the
Additional Recovery Expense Amount and the Receiver shall pay to the Assuming
Bank the Additional Recovery Expense Amount within fifteen (15) days after the
date on which the Receiver receives that Quarterly Certificate. On the Quarterly
Certificate for the final Recovery Quarter only, the Assuming Bank may include,
in addition to any Recovery Expenses for that Recovery Quarter that were paid by
or on behalf of the Assuming Bank in that Recovery Quarter, those Recovery
Expenses that: (a) were incurred prior to or during the final Recovery Quarter,
and (b) had not been included in any Quarterly Certificate for any Recovery
Quarter because they had not been actually paid by or on behalf of the Assuming
Bank (in accordance with the terms of this Commercial Shared-Loss Agreement)
during any Recovery Quarter, and (c) were actually paid by or on behalf of the
Assuming Bank (in accordance with the terms of this Commercial Shared-Loss
Agreement) prior to the date the Assuming Bank is required to deliver that final
Quarterly Certificate to the Receiver under the terms of Section 2.1(a)(ii).



--------------------------------------------------------------------------------

(iii) With respect to each Shared-Loss Quarter and Recovery Quarter, collections
by or on behalf of the Assuming Bank on any charge-off effected by the Failed
Bank prior to Bank Closing on an Asset other than a Shared-Loss Asset or
Shared-Loss MTM Assets shall be reported as Recoveries under this Section 2.1
only to the extent such collections exceed the Book Value of such Asset, if any.
For any Shared-Loss Quarter or Recovery Quarter in which collections by or on
behalf of the Assuming Bank on such Asset are applied to both Book Value and to
a charge-off effected by the Failed Bank prior to Bank Closing, the amount of
expenditures incurred by or on behalf of the Assuming Bank attributable to the
collection of any such Asset, that shall be considered a Reimbursable Expense or
a Recovery Expense under this Section 2.1 will be limited to a proportion of
such expenditures which is equal to the proportion derived by dividing (A) the
amount of collections on such Asset applied to a charge-off effected by the
Failed Bank prior to Bank Closing, by (B) the total collections on such Assets.

(iv) If the Assuming Bank has duly specified an amount of Reimbursable Expenses
on the Quarterly Certificate for the first Recovery Quarter as described above
in the last sentence of Section 2.1(a)(ii), then, not later than fifteen
(15) days after the date on which the Receiver receives that Quarterly
Certificate, the Receiver shall pay to the Assuming Bank an amount equal to
eighty percent (80%) (or, if the Cumulative Loss Amount under the Single Family
Shared-Loss Agreement plus the cumulative Shared-Loss Amount for all Shared-Loss
Quarters equals or exceeds the Stated Threshold, ninety-five percent (95%)) of
the amount of such Reimbursable Expenses.

(v) If the First Loss Tranche as determined under the Purchase and Assumption
Agreement is a positive number, Receiver has no obligation to make payment for
any Shared Loss Quarters until the Shared-Loss Payment Trigger is satisfied.

(vi) Payments from the Receiver with respect to this Commercial Shared-Loss
Agreement are administrative expenses of the Receiver. To the extent the
Receiver needs funds for shared-loss payments respect to this Commercial
Shared-Loss Agreement, the Receiver shall request funds under the Master Loan
and Security Agreement, as amended (“MLSA”), from FDIC in its corporate
capacity. The Receiver will not agree to any amendment of the MLSA that would
prevent the Receiver from drawing on the MLSA to fund shared-loss payments.

(c) Limitation on Shared-Loss Payment. The Receiver shall not be required to
make any payments pursuant to this Section 2.1 with respect to any Charge-Off of
a Shared-Loss Asset that the Receiver or the Corporation determines, based upon
the Examination Criteria, should not have been effected by the Assuming Bank;
provided, (x) the Receiver must provide notice to the Assuming Bank detailing
the grounds for not making such payment, (y) the Receiver must provide the
Assuming Bank with a reasonable opportunity to cure any such deficiency and
(z) (1) to the extent curable, if cured, the Receiver shall make payment with
respect to any properly effected Charge-Off and (2) to the extent not curable,
the Receiver shall make a payment as to all Charge-Offs (or portion of
Charge-Offs) that were effected which would have been payable as a Charge-Off if
the Assuming Bank had properly effected such Charge-Off. In the event that the
Receiver does not make any payments with respect to any Charge-Off of a
Shared-Loss Asset pursuant to this Section 2.1 or determines that a payment was
improperly made, the Assuming Bank and the Receiver shall, upon final
resolution, make such accounting adjustments and payments as may be necessary to
give retroactive effect to such corrections.



--------------------------------------------------------------------------------

(d) Sale of, or Additional Advances or Amendments with Respect to, Shared-Loss
Loans and Administration of Related Loans. No Shared-Loss Loan shall be treated
as a Shared-Loss Asset pursuant to this Section 2.1 (i) if the Assuming Bank
sells or otherwise transfers such Shared-Loss Loan or any interest therein
(whether with or without recourse) to any Person, (ii) after the Assuming Bank
makes any additional advance, commitment or increase in the amount of a
commitment with respect to such Shared-Loss Loan that does not constitute a
Permitted Advance or a Shared-Loss Loan Commitment Advance, (iii) after the
Assuming Bank makes any amendment, modification, renewal or extension to such
Shared-Loss Loan that does not constitute a Permitted Amendment, or (iv) after
the Assuming Bank has managed, administered or collected any “Related Loan” (as
such term is defined in Section 3.4 of Article III of this Commercial
Shared-Loss Agreement) in any manner which would have the effect of increasing
the amount of any collections with respect to the Related Loan to the detriment
of such Shared-Loss Asset to which such loan is related; provided, that any such
Shared-Loss Loan that has been the subject of Charge-Offs prior to the taking of
any action described in clause (i), (ii), (iii) or (iv) of this Section 2.1(d)
by the Assuming Bank shall be treated as a Shared-Loss Asset pursuant to this
Section 2.1 solely for the purpose of treatment of Recoveries on such
Charge-Offs until such time as the amount of Recoveries with respect to such
Shared-Loss Asset equals such Charge-Offs.

(e) Option to Purchase.

(i) In the event that the Assuming Bank determines that there is a substantial
likelihood that continued efforts to collect a Shared-Loss Asset or an Asset for
which a charge-off was effected by the Failed Bank with, in either case, a Legal
Balance of $500,000 or more on the Accounting Records of the Assuming Bank will
result in an expenditure, after Bank Closing, of funds by on behalf of the
Assuming Bank to a third party for a specified purpose (the expenditure of
which, in its best judgment, will maximize collections), which do not constitute
Reimbursable Expenses or Recovery Expenses, and such expenses will exceed ten
percent (10%) of the then book value thereof as reflected on the Accounting
Records of the Assuming Bank, the Assuming Bank shall (i) promptly so notify the
Receiver and (ii) request that such expenditure be treated as a Reimbursable
Expense or Recovery Expense for purposes of this Section 2.1. (Where the
Assuming Bank determines that there is a substantial likelihood that the
previously mentioned situation exists with respect to continued efforts to
collect a Shared-Loss Asset or an Asset for which a charge-off was effected by
the Failed Bank with, in either case, a Legal Balance of less than $1,000,000 on
the Accounting Records of the Assuming Bank, the Assuming Bank may so notify the
Receiver and request that such expenditure be treated as a Reimbursable Expense
or Recovery Expense.) Within thirty (30) days after its receipt of such a
notice, the Receiver will advise the Assuming Bank of its consent or denial,
that such expenditures shall be treated as a Reimbursable Expense or Recovery
Expense, as the case may be. Notwithstanding the failure of the Receiver to give
its consent with respect to such expenditures, the Assuming Bank shall continue
to administer such Shared-Loss Asset in accordance with Section 2.2, except that
the Assuming Bank shall not be required to make such expenditures. At any time
after its receipt of such a notice and on or prior to the Termination Date the
Receiver shall have the right to purchase such Shared-Loss Asset or Asset as
provided in Section 2.1(e)(iii), notwithstanding any consent by the Receiver
with respect to such expenditure.

(ii) During the period prior to the Termination Date, the Assuming Bank shall
notify the Receiver within fifteen (15) days after any of the following becomes
fully or partially charged-off:

(A) a Shared-Loss Loan having a Legal Balance (or, in the case of more than one
(1) Shared-Loss Loan made to the same Obligor, a combined Legal Balance) of
$500,000 or more in circumstances in which the legal claim against the relevant
Obligor survives; or



--------------------------------------------------------------------------------

(B) a Shared-Loss Loan to a director, an “executive officer” as defined in 12
C.F.R. 215.2(d), a “principal shareholder” as defined in 12 C.F.R. 215.2(l), or
an Affiliate of the Assuming Bank.

(iii) If the Receiver determines in its discretion that the Assuming Bank is not
diligently pursuing collection efforts with respect to any Shared-Loss Asset
which has been fully or partially charged-off or written-down (including any
Shared-Loss Asset which is identified or required to be identified in a notice
pursuant to Section 2.1(e)(ii)) or any Asset for which there exists a Failed
Bank Charge-Off/Write-Down, the Receiver may at its option, exercisable at any
time on or prior to the Termination Date, require the Assuming Bank to assign,
transfer and convey such Shared-Loss Asset or Asset to and for the sole benefit
of the Receiver for a price equal to the Shared-Loss Asset Repurchase Price
thereof less the Related Liability Amount with respect to any Related
Liabilities related to such Shared-Loss Asset or Asset.

(iv) Not later than ten (10) days after the date upon which the Assuming Bank
receives notice of the Receiver’s intention to purchase or require the
assignment of any Shared-Loss Asset or Asset pursuant to Section 2.1(e)(i) or
(iii), the Assuming Bank shall transfer to the Receiver such Shared-Loss Asset
or Asset and any Credit Files relating thereto and shall take all such other
actions as may be necessary and appropriate to adequately effect the transfer of
such Shared-Loss Asset or Asset from the Assuming Bank to the Receiver. Not
later than fifteen (15) days after the date upon which the Receiver receives
such Shared-Loss Asset or Asset and any Credit Files relating thereto, the
Receiver shall pay to the Assuming Bank an amount equal to the Shared-Loss Asset
Repurchase Price of such Shared-Loss Asset or Asset less the Related Liability
Amount.

(v) The Receiver shall assume all Related Liabilities with respect to any
Shared-Loss Asset or Asset set forth in the notice described in
Section 2.1(e)(iv).

(f) Dispute Resolution.

(i) (A) Any dispute as to whether a Charge-Off of a Shared-Loss Asset was made
in accordance with Examination Criteria shall be resolved by the Assuming Bank’s
Chartering Authority. (B) With respect to any other dispute arising under the
terms of this Commercial Shared-Loss Agreement which the parties hereto cannot
resolve after having negotiated such matter, in good faith, for a thirty
(30) day period, other than a dispute the Corporation is not permitted to submit
to arbitration under the Administrative Dispute Resolution Act of 1996 (“ADRA”),
as amended, such other dispute shall be resolved by determination of a review
board (a “Review Board”) established pursuant to Section 2.1(f). Any Review
Board under this Section 2.1(f) shall follow the provisions of the Federal
Arbitration Act and shall follow the provisions of the ADRA. (C) Any
determination by the Assuming Bank’s Chartering Authority or by a Review Board
shall be conclusive and binding on the parties hereto and not subject to further
dispute, and judgment may be entered on said determination in accordance with
applicable arbitration law in any court having jurisdiction thereof.

(ii) A Review Board shall consist of three (3) members, each of whom shall have
such expertise as the Corporation and the Assuming Bank agree is relevant. As
appropriate, the Receiver or the Corporation (the “FDIC Party”) will select one
member, one member will be selected by the Assuming Bank and the third member
(the “Neutral Member”) will be selected by the other two members. The member of
the Review Board selected by a party may be removed at any time by such party
upon two (2) days’ written notice to the other party of the selection of a
replacement member. The Neutral Member may be removed by unanimous action of the
members appointed by the FDIC Party and the Assuming Bank after two (2) days’
prior written notice to the FDIC Party and the Assuming Bank of the selection of
a replacement Neutral Member. In addition, if a Neutral Member fails for any
reason to serve or continue to serve on the Review Board, the other remaining
members shall so notify the parties to the dispute and the Neutral Member in
writing that such Neutral Member will be replaced, and the Neutral Member shall
thereafter be replaced by the unanimous action of the other remaining members
within twenty (20) business days of that notification.



--------------------------------------------------------------------------------

(iii) No dispute may be submitted to a Review Board by any of the parties to
this Commercial Shared-Loss Agreement unless such party has provided to the
other party a written notice of dispute (“Notice of Dispute”). During the
forty-five (45)-day period following the providing of a Notice of Dispute, the
parties to the dispute will make every effort in good faith to resolve the
dispute by mutual agreement. As part of these good faith efforts, the parties
should consider the use of less formal dispute resolution techniques, as judged
appropriate by each party in its sole discretion. Such techniques may include,
but are not limited to, mediation, settlement conference, and early neutral
evaluation. If the parties have not agreed to a resolution of the dispute by the
end of such forty-five (45)-day period, then, subject to the discretion of the
Corporation and the written consent of the Assuming Bank as set forth in
Section 2.1(f)(i)(B) above, on the first day following the end of such period,
the FDIC Party and the Assuming Bank shall notify each other of its selection of
its member of the Review Board and such members shall be instructed to promptly
select the Neutral Member of the Review Board. If the members appointed by the
FDIC Party and the Assuming Bank are unable to promptly agree upon the initial
selection of the Neutral Member, or a timely replacement Neutral Member as set
forth in Section 2.1(f)(ii) above, the two appointed members shall apply to the
American Arbitration Association (“AAA”), and such Neutral Member shall be
appointed in accordance with the Commercial Arbitration Rules of the AAA.

(iv) The resolution of a dispute pursuant to this Section 2.1(f) shall be
governed by the Commercial Arbitration Rules of the AAA to the extent that such
rules are not inconsistent with this Section 2.1(f). The Review Board may modify
the procedures set forth in such rules from time to time with the prior approval
of the FDIC Party and the Assuming Bank.

(v) Within fifteen (15) days after the last to occur of the final written
submissions of both parties, the presentation of witnesses, if any, and oral
presentations, if any, the Review Board shall adopt the position of one of the
parties and shall present to the parties a written award regarding the dispute.
The determination of any two (2) members of a Review Board will constitute the
determination of such Review Board.

(vi) The FDIC Party and the Assuming Bank will each pay the fees and expenses of
the member of the Review Board selected by it. The FDIC Party and Assuming Bank
will share equally the fees and expenses of the Neutral Member. No such fees or
expenses incurred by or on behalf of the Assuming Bank shall be subject to
reimbursement by the FDIC Party under this Commercial Shared-Loss Agreement or
otherwise.

(vii) Each party will bear all costs and expenses incurred by it in connection
with the submission of any dispute to a Review Board. No such costs or expenses
incurred by or on behalf of the Assuming Bank shall be subject to reimbursement
by the FDIC Party under this Commercial Shared-Loss Agreement or otherwise. The
Review Board shall have no authority to award costs or expenses incurred by
either party to these proceedings.

(viii) Any dispute resolution proceeding held pursuant to this Section 2.1(f)
shall not be public. In addition, each party and each member of any Review Board
shall strictly maintain the confidentiality of all issues, disputes, arguments,
positions and interpretations of any such proceeding, as well as all
information, attachments, enclosures, exhibits, summaries, compilations,
studies, analyses, notes, documents, statements, schedules and other similar
items associated therewith, except as the parties agree in writing or such
disclosure is required pursuant to law, rule or regulation. Pursuant to ADRA,
dispute resolution communications may not be disclosed either by the parties or
by any member of the Review board unless:

(1) all parties to the dispute resolution proceeding agree in writing;



--------------------------------------------------------------------------------

(2) the communication has already been made public;

(3) the communication is required by statute, rule or regulation to be made
public; or

(4) a court determines that such testimony or disclosure is necessary to prevent
a manifest injustice, help establish a violation of the law or prevent harm to
the public health or safety, or of sufficient magnitude in the particular case
to outweigh the integrity of dispute resolution proceedings in general by
reducing the confidence of parties in future cases that their communications
will remain confidential.

(ix) Any dispute resolution proceeding pursuant to this Section 2.1(f) (whether
as a matter of good faith negotiations, by resort to a Review Board, or
otherwise) is a compromise negotiation for purposes of the Federal Rules of
Evidence and state rules of evidence. The parties agree that all proceedings,
including any statement made or document prepared by any party, attorney or
other participants are privileged and shall not be disclosed in any subsequent
proceeding or document or construed for any purpose as an admission against
interest. Any document submitted and any statements made during any dispute
resolution proceeding are for settlement purposes only. The parties further
agree not to subpoena any of the members of the Review Board or any documents
submitted to the Review Board. In no event will the Neutral Member voluntarily
testify on behalf of any party.

(x) No decision, interpretation, determination, analysis, statement, award or
other pronouncement of any Review Board shall constitute precedent as regards
any subsequent proceeding (whether or not such proceeding involves dispute
resolution under this Commercial Shared-Loss Agreement) nor shall any Review
Board be bound to follow any decision, interpretation, determination, analysis,
statement, award or other pronouncement rendered by any previous Review Board or
any other previous dispute resolution panel which may have convened in
connection with a transaction involving other failed financial institutions or
Federal assistance transactions.

(xi) The parties may extend any period of time in this Section 2.1(f) by mutual
agreement. Notwithstanding anything above to the contrary, no dispute shall be
submitted to a Review Board until each member of the Review Board, and any
substitute member, if applicable, agrees to be bound by the provisions of this
Section 2.1(f) as applicable to members of a Review Board. Prior to the
commencement of the Review Board proceedings, or, in the case of a substitute
Neutral Member, prior to the re-commencement of such proceedings subsequent to
that substitution, the Neutral Member shall provide a written oath of
impartiality.

(xii) For the avoidance of doubt, and notwithstanding anything herein to the
contrary, in the event any notice of dispute is provided to a party under this
Section 2.1(g) prior to the Termination Date, the terms of this Commercial
Shared-Loss Agreement shall remain in effect with respect to any such items set
forth in such notice until such time as any such dispute with respect to such
item is finally resolved.



--------------------------------------------------------------------------------

(g) Payment in the Event Losses Fail to Reach Expected Level. On the date that
is 45 days following the last day (such day, the “True-Up Measurement Date”) of
the calendar month in which the tenth anniversary of the calendar day following
the Bank Closing occurs, the Assuming Bank shall pay to the Receiver fifty
percent (50%) of the excess, if any, of

(i) twenty percent (20%) of the Stated Threshold less (ii) the sum of
(A) twenty-five percent (25%) of the asset premium (discount) plus
(B) twenty-five percent (25%) of the Cumulative Shared-Loss Payments plus
(C) the Cumulative Servicing Amount. The Assuming Bank shall deliver to the
Receiver not later than 30 days following the True-Up Measurement Date, a
schedule, signed by an officer of the Assuming Bank, setting forth in reasonable
detail the calculation of the Cumulative Shared-Loss Payments and the Cumulative
Servicing Amount.

Section 2.2 Administration of Shared-Loss Assets. The Assuming Bank shall at all
times prior to the Termination Date comply with the Rules Regarding the
Administration of Shared-Loss Assets as set forth in Article III of this
Commercial Shared-Loss Agreement.

Section 2.3 Auditor Report; Right to Audit.

(a) Within ninety (90) days after the end of each fiscal year from and including
the fiscal year during which Bank Closing falls to and including the calendar
year during which the Termination Date falls, the Assuming Bank shall deliver to
the Corporation and to the Receiver a report signed by its independent public
accountants stating that they have reviewed the terms of this Commercial
Shared-Loss Agreement and that, in the course of their annual audit of the
Assuming Bank’s books and records, nothing has come to their attention
suggesting that any computations required to be made by the Assuming Bank during
such year by this Article II were not made by the Assuming Bank in accordance
herewith. In the event that the Assuming Bank cannot comply with the preceding
sentence, it shall promptly submit to the Receiver corrected computations
together with a report signed by its independent public accountants stating
that, after giving effect to such corrected computations, nothing has come to
their attention suggesting that any computations required to be made by the
Assuming Bank during such year by this Article II were not made by the Assuming
Bank in accordance herewith. In such event, the Assuming Bank and the Receiver
shall make all such accounting adjustments and payments as may be necessary to
give effect to each correction reflected in such corrected computations,
retroactive to the date on which the corresponding incorrect computation was
made. It is the intention of this provision to align the timing of the audit
required under this Commercial Shared-Loss Agreement with the examination audit
required pursuant to 12 CFR Section 363.

(b) The Assuming Bank shall perform on an annual basis an internal audit of its
compliance with the provisions of this Article II and shall provide the Receiver
and the Corporation with copies of the internal audit reports and access to
internal audit work papers related to such internal audit.

(c) The Receiver or the Corporation may perform an audit to determine the
Assuming Bank’s compliance with the provisions of this Commercial Shared-Loss
Agreement, including this Article II, at any time by providing not less than ten
(10) Business Days prior written notice. The scope and duration of any such
audit shall be within the discretion of the Receiver or the Corporation, as the
case may be, but shall in no event be administered in a manner that unreasonably
interferes with the operation of the Assuming Bank’s business. The Receiver or
the Corporation, as the case may be, shall bear the expense of any such audit.
In the event that any corrections are necessary as a result of such an audit,
the Assuming Bank and the Receiver shall make such accounting adjustments and
payments as may be necessary to give retroactive effect to such corrections.



--------------------------------------------------------------------------------

Section 2.4 Withholdings. Notwithstanding any other provision in this Article
II, the Receiver, upon the direction of the Director (or designee) of the
Corporation’s Division of Resolutions and Receiverships, may withhold payment
for any amounts included in a Quarterly Certificate delivered pursuant to
Section 2.1, if, in its judgment, there is a reasonable basis under the terms of
this Commercial Shared-Loss Agreement for denying the eligibility of an item for
which reimbursement or payment is sought under such Section. In such event, the
Receiver shall provide a written notice to the Assuming Bank detailing the
grounds for withholding such payment. At such time as the Assuming Bank
demonstrates to the satisfaction of the Receiver that the grounds for such
withholding of payment, or portion of payment, no longer exist or have been
cured, then the Receiver shall pay the Assuming Bank the amount withheld which
the Receiver determines is eligible for payment, within fifteen (15) Business
Days. In the event the Receiver or the Assuming Bank elects to submit the issue
of the eligibility of the item for reimbursement or payment for determination
under the dispute resolution procedures of Section 2.1(f), then (i) if the
dispute is settled by the mutual agreement of the parties in accordance with
Section 2.1(f)(iii), the Receiver shall pay the amount withheld (to the extent
so agreed) within fifteen (15) Business Days from the date upon which the
dispute is determined by the parties to be resolved by mutual agreement, and
(ii) if the dispute is resolved by the determination of a Review Board, the
Receiver shall pay the amount withheld (to the extent so determined) within
fifteen (15) Business Days from the date upon which the Receiver is notified of
the determination by the Review Board of its obligation to make such payment.
Any payment by the Receiver pursuant to this Section 2.4 shall be made together
with interest on the amount thereof from the date the payment was agreed or
determined otherwise to be due, at the interest rate per annum determined by the
Receiver to be equal to the coupon equivalent of the three (3)-month

U.S. Treasury Bill Rate in effect as of the first Business Day of each Calendar
Quarter during which such interest accrues as reported in the Federal Reserve
Board’s Statistical Release for Selected Interest Rates H.15 opposite the
caption “Auction Average - 3-Month” or, if not so reported for such day, for the
next preceding Business Day for which such rate was so reported.

Section 2.5 Books and Records. The Assuming Bank shall at all times during the
term of this Commercial Shared-Loss Agreement keep books and records which
fairly present all dealings and transactions carried out in connection with its
business and affairs. Except as otherwise provided for in the Purchase and
Assumption Agreement or this Commercial Shared-Loss Agreement, all financial
books and records shall be kept in accordance with generally accepted accounting
principles, consistently applied for the periods involved and in a manner such
that information necessary to determine compliance with any requirement of the
Purchase and Assumption Agreement or this Commercial Shared-Loss Agreement will
be readily obtainable, and in a manner such that the purposes of the Purchase
and Assumption Agreement or this Commercial Shared-Loss Agreement may be
effectively accomplished. Without the prior written approval of the Corporation,
the Assuming Bank shall not make any change in its accounting principles
adversely affecting the value of the Shared-Loss Assets except as required by a
change in generally accepted accounting principles. The Assuming Bank shall
notify the Corporation of any change in its accounting principles affecting the
Shared-Loss Assets which it believes are required by a change in generally
accepted accounting principles.

Section 2.6 Information. The Assuming Bank shall promptly provide to the
Corporation such other information, including financial statements and
computations, relating to the performance of the provisions of the Purchase and
Assumption Agreement or otherwise relating to its business and affairs or this
Commercial Shared-Loss Agreement, as the Corporation or the Receiver may request
from time to time.

Section 2.7 Tax Ruling. The Assuming Bank shall not at any time, without the
Corporation’s prior written consent, seek a private letter ruling or other
determination from the Internal Revenue Service or otherwise seek to qualify for
any special tax treatment or benefits associated with any payments made by the
Corporation pursuant to the Purchase and Assumption Agreement or this Commercial
Shared-Loss Agreement.



--------------------------------------------------------------------------------

ARTICLE III

RULES REGARDING THE ADMINISTRATION OF SHARED-LOSS ASSETS AND SHARED-LOSS

MTM ASSETS

Section 3.1 Agreement with Respect to Administration. The Assuming Bank shall
(and shall cause any of its Affiliates to which the Assuming Bank transfers any
Shared-Loss Assets or Shared-Loss MTM Assets) to, or a Third Party Servicer to,
manage, administer, and collect the Shared-Loss Assets and Shared-Loss MTM
Assets while owned by the Assuming Bank or any Affiliate thereof during the term
of this Commercial Shared-Loss Agreement in accordance with the rules set forth
in this Article III (“Rules”). The Assuming Bank shall be responsible to the
Receiver and the Corporation in the performance of its duties hereunder and
shall provide to the Receiver and the Corporation such reports as the Receiver
or the Corporation reasonably deems advisable, including but not limited to the
reports required by Section 3.3 hereof, and shall permit the Receiver and the
Corporation at all times to monitor the Assuming Bank’s performance of its
duties hereunder.

Section 3.2 Duties of the Assuming Bank with Respect to Shared-Loss Assets.

(a) In performance of its duties under these Rules, the Assuming Bank shall:

(i) manage, administer, collect and effect Charge-Offs and Recoveries with
respect to each Shared-Loss Asset in a manner consistent with (A) usual and
prudent business and banking practices; (B) the Assuming Bank’s (or, in the case
a Third Party Servicer is engaged, the Third Party Servicer’s) practices and
procedures including, without limitation, the then-effective written internal
credit policy guidelines of the Assuming Bank, with respect to the management,
administration and collection of and taking of charge-offs and write-downs with
respect to loans, other real estate and repossessed collateral that do not
constitute Shared Loss Assets;

(ii) exercise its best business judgment in managing, administering, collecting
and effecting Charge-Offs with respect to Shared-Loss Assets;

(iii) use its best efforts to maximize collections with respect to Shared-Loss
Assets and, if applicable for a particular Shared-Loss Asset, without regard to
the effect of maximizing collections on assets held by the Assuming Bank or any
of its Affiliates that are not Shared-Loss Assets;

(iv) adopt and implement accounting, reporting, record-keeping and similar
systems with respect to the Shared-Loss Assets, as provided in Section 3.4
hereof;

(v) retain sufficient staff to perform its duties hereunder; and

(vi) provide written notification in accordance with Article IV of this
Commercial Shared-Loss Agreement immediately after the execution of any contract
pursuant to which any third party (other than an Affiliate of the Assuming Bank)
will manage, administer or collect any of the Shared-Loss Assets, together with
a copy of that contract.

(b) Any transaction with or between any Affiliate of the Assuming Bank with
respect to any Shared-Loss Asset including, without limitation, the execution of
any contract pursuant to which any Affiliate of the Assuming Bank will manage,
administer or collect any of the Shared-Loss Assets, or any other action
involving self-dealing, shall be subject to the prior written approval of the
Receiver or the Corporation.



--------------------------------------------------------------------------------

(c) The following categories of expenses shall not be deemed to be Reimbursable
Expenses or Recovery Expenses:

(i) Federal, State, or local income taxes and expenses related thereto;

(ii) salaries or other compensation and related benefits of Assuming Bank
employees and the employees of its Affiliates including, without limitation, any
bonus, commission or severance arrangements, training, payroll taxes, dues, or
travel- or relocation-related expenses,;

(iii) the cost of space occupied by the Assuming Bank, any Affiliate thereof and
their staff, the rental of and maintenance of furniture and equipment, and
expenses for data processing including the purchase or enhancement of data
processing systems;

(iv) except as otherwise provided herein, fees for accounting and other
independent professional consultants (other than consultants retained to assess
the presence, storage or release of any hazardous or toxic substance, or any
pollutant or contaminant with respect to the collateral securing a Shared-Loss
Loan that has been fully or partially charged-off); provided, that for purposes
of this Section 3.2(c)(iv), fees of attorneys and appraisers engaged as
necessary to assist in collections with respect to Shared-Loss Assets shall not
be deemed to be fees of other independent consultants;

(v) allocated portions of any other overhead or general and administrative
expense other than any fees relating to specific assets, such as appraisal fees
or environmental audit fees, for services of a type the Assuming Bank does not
normally perform internally;

(vi) any expense not incurred in good faith and with the same degree of care
that the Assuming Bank normally would exercise in the collection of troubled
assets in which it alone had an interest; and

(vii) any expense incurred for a product, service or activity that is of an
extravagant nature or design.

(d) Subject to Section 3.7, the Assuming Bank shall not contract with third
parties to provide services the cost of which would be a Reimbursable Expense or
Recovery Expense if the Assuming Bank would have provided such services itself
if the relevant Shared-Loss Assets were not subject to the loss-sharing
provisions of Section 2.1 of this Commercial Shared-Loss Agreement.

Section 3.3 Duties of the Assuming Bank with Respect to Shared-Loss MTM Assets.

(a) In performance of its duties under these Rules, the Assuming Bank shall:

(i) manage, administer, collect and each Shared-Loss MTM Asset in a manner
consistent with (A) usual and prudent business and banking practices; (B) the
Assuming Bank’s practices and procedures including, without limitation, the
then-effective written internal credit policy guidelines of the Assuming Bank,
with respect to the management, administration and collection of similar assets
that are not Shared-Loss MTM Assets;

(ii) exercise its best business judgment in managing, administering, collecting
and effecting Charge-Offs with respect to Shared-Loss MTM Assets;

(iii) use its best efforts to maximize collections with respect to Shared-Loss
MTM Assets and, if applicable for a particular Shared-Loss MTM Asset, without
regard to the effect of maximizing collections on assets held by the Assuming
Bank or any of its Affiliates that are not Shared-Loss MTM Assets, provided
that, any sale of a Shared-Loss MTM Asset shall only be made with the prior
approval of the Receiver or the Corporation;



--------------------------------------------------------------------------------

(iv) adopt and implement accounting, reporting, record-keeping and similar
systems with respect to the Shared-Loss MTM Assets, as provided in Section 3.4
hereof;

(v) retain sufficient staff to perform its duties hereunder; and

(vi) provide written notification in accordance with Article IV of this
Commercial Shared-Loss Agreement immediately after the execution of any contract
pursuant to which any third party (other than an Affiliate of the Assuming Bank)
will manage, administer or collect any of the Shared-Loss MTM Assets, together
with a copy of that contract.

(b) Any transaction with or between any Affiliate of the Assuming Bank with
respect to any Shared-Loss MTM Asset including, without limitation, the
execution of any contract pursuant to which any Affiliate of the Assuming Bank
will manage, administer or collect any of the Shared-Loss Assets, or any other
action involving self-dealing, shall be subject to the prior written approval of
the Receiver or the Corporation.

(c) The Assuming Bank shall not contract with third parties to provide services
the cost of which would be a Reimbursable Expense or Recovery Expense if the
Assuming Bank would have provided such services itself if the relevant
Shared-Loss Assets were not subject to the loss-sharing provisions of
Section 2.1 of this Commercial Shared-Loss Agreement.

Section 3.4 Records and Reports. The Assuming Bank shall establish and maintain
records on a separate general ledger, and on such subsidiary ledgers as may be
appropriate to account for the Shared-Loss Assets and the Shared-Loss MTM
Assets, in such form and detail as the Receiver or the Corporation may require,
to enable the Assuming Bank to prepare and deliver to the Receiver or the
Corporation such reports as the Receiver or the Corporation may from time to
time request regarding the Shared-Loss Assets, the Shared-Loss MTM Assets and
the Quarterly Certificates required by Section 2.1 of this Commercial
Shared-Loss Agreement.

Section 3.5 Related Loans.

(a) The Assuming Bank shall not manage, administer or collect any “Related Loan”
in any manner which would have the effect of increasing the amount of any
collections with respect to the Related Loan to the detriment of the Shared-Loss
Asset to which such loan is related. A “Related Loan” means any loan or
extension of credit held by the Assuming Bank at any time on or prior to the end
of the final Recovery Quarter that is: (i) made to the same Obligor with respect
to a Loan that is a Shared-Loss Asset or with respect to a Loan from which Other
Real Estate, Additional ORE or Subsidiary ORE derived, or (ii) attributable to
the same primary Obligor with respect to any Loan described in clause (i) under
the rules of the Assuming Bank’s Chartering Authority concerning the legal
lending limits of financial institutions organized under its jurisdiction as in
effect on the Commencement Date, as applied to the Assuming Bank.

(b) The Assuming Bank shall prepare and deliver to the Receiver with the
Quarterly Certificates for the Calendar Quarters ending June 30 and December 31
for all Shared-Loss Quarters and Recovery Quarters, a schedule of all Related
Loans which are commercial loans or commercial real estate loans with Legal
Balances of $500,000 or more on the Accounting Records of the Assuming Bank as
of the end of each such semi-annual period, and all other commercial loans or
commercial real estate loans attributable to the same Obligor on such loans of
$500,000 or more.



--------------------------------------------------------------------------------

Section 3.6 Legal Action; Utilization of Special Receivership Powers. The
Assuming Bank shall notify the Receiver in writing (such notice to be given in
accordance with Article IV below and to include all relevant details) prior to
utilizing in any legal action any special legal power or right which the
Assuming Bank derives as a result of having acquired a Shared-Loss Asset from
the Receiver, and the Assuming Bank shall not utilize any such power unless the
Receiver shall have consented in writing to the proposed usage. The Receiver
shall have the right to direct such proposed usage by the Assuming Bank and the
Assuming Bank shall comply in all respects with such direction. Upon request of
the Receiver, the Assuming Bank will advise the Receiver as to the status of any
such legal action. The Assuming Bank shall immediately notify the Receiver of
any judgment in litigation involving any of the aforesaid special powers or
rights.

Section 3.7 Third Party Servicer. The Assuming Bank may perform any of its
obligations and/or exercise any of its rights under this Commercial Shared-Loss
Agreement through or by one or more Third Party Servicers, who may take actions
and make expenditures as if any such Third Party Servicer was the Assuming Bank
hereunder (and, for the avoidance of doubt, such expenses incurred by any such
Third Party Servicer on behalf of the Assuming Bank shall be Reimbursable
Expenses or Recovery Expenses, as the case may be, to the same extent such
expenses would so qualify if incurred by the Assuming Bank); provided, however,
that the use thereof by the Assuming Bank shall not release the Assuming Bank of
any obligation or liability hereunder.

ARTICLE IV

PORTFOLIO SALE

Section 4.1 Assuming Bank Portfolio Sales of Remaining Shared-Loss Assets. The
Assuming Bank shall have the right with the concurrence of the Receiver,
commencing as of the first day of the third to last Shared-Loss Quarter, to
liquidate for cash consideration, in one or more transactions, all or a portion
of Shared-Loss Assets held by the Assuming Bank (“Portfolio Sales”). If the
Assuming Bank exercises its option under this Section 4.1, it must give thirty
(30) days notice in writing to the Receiver setting forth the details and
schedule for the Portfolio Sale which shall be conducted by means of sealed bid
sales to third parties, not including any of the Assuming Bank’s affiliates,
contractors, or any affiliates of the Assuming Bank’s contractors.

Section 4.2 Calculation of Sale Gain or Loss. For Shared-Loss Assets gain or
loss on the sales under Section 4.1 will be calculated as the sale price
received by the Assuming Bank less the book value of the remaining Shared-Loss
Assets.

ARTICLE V

LOSS-SHARING NOTICES GIVEN TO CORPORATION AND/OR RECEIVER

As a supplement to the notice provisions contained in Section 13.7 of the
Purchase and Assumption Agreement, any notice, request, demand, consent,
approval, or other communication (a “Notice”) given to the Corporation and/or
the Receiver in the loss-sharing context shall be given as follows:

Section 5.1 With respect to a Notice under Section 2 and Sections 3.1-3.5 of
this Commercial Shared-Loss Agreement:

Federal Deposit Insurance Corporation Division of Resolutions and Receiverships
550 17th Street, N.W. Washington, D.C. 20429

Attention: Assistant Director, Franchise and Asset Marketing



--------------------------------------------------------------------------------

Section 5.2 With respect to a Notice under Section 3.6 of this Commercial
Shared-Loss Agreement:

Federal Deposit Insurance Corporation Legal Division 1601 Bryan Street Dallas,
Texas 75201 Attention: Regional Counsel with a copy to:

Federal Deposit Insurance Corporation

Legal Division

550 17th Street, N.W.

Washington, D.C. 20429

Attention: Senior Counsel (Special Issues Group)

ARTICLE VI

MISCELLANEOUS

Section 6.1 Expenses. Except as otherwise expressly provided herein, all costs
and expenses incurred by a party hereto in connection with this Commercial
Shared-Loss Agreement shall be borne by such party whether or not the
transactions contemplated herein shall be consummated.

Section 6.2 Successors and Assigns; Specific Performance. All terms and
provisions of this Commercial Shared-Loss Agreement shall be binding upon and
shall inure to the benefit of the parties hereto only; provided, however, that,
Receiver may assign or otherwise transfer this Commercial Shared-Loss Agreement
(in whole or in part) to the Federal Deposit Insurance Corporation in its
corporate capacity without the consent of Assuming Bank. Notwithstanding
anything to the contrary contained in this Commercial Shared-Loss Agreement,
except as is expressly permitted in this Section 6.2, Assuming Bank may not
assign or otherwise transfer this Commercial Shared-Loss Agreement (in whole or
in part) without the prior written consent of the Receiver, which consent may be
granted or withheld by the Receiver in its sole discretion, and any attempted
assignment or transfer in violation of this provision shall be void ab initio.
For the avoidance of doubt, a merger or consolidation of the Assuming Bank with
and into another financial institution, the sale of all or substantially all of
the assets of the Assuming Bank to another financial institution constitutes the
transfer of this Commercial Shared-Loss Agreement which requires the consent of
the Receive; and for a period of thirty-six (36) months after Bank Closing, a
merger or consolidation shall also include the sale by any individual
shareholder, or shareholders acting in concert, of more than 9% of the
outstanding shares of the Assuming Bank, or of its holding company, or of any
subsidiary holding Shared-Loss Assets, or the sale of shares by the Assuming
Bank or its holding company or any subsidiary holding Shared-Loss Assets, in a
public or private offering, that increases the number of shares outstanding by
more than 9%, constitutes the transfer of this Commercial Shared-Loss Agreement
which requires the consent of the Receiver. However, no Loss shall be recognized
as a result of any accounting adjustments that are made due to any such merger,
consolidation or sale consented to by the FDIC. The FDIC’s consent shall not be
required if the aggregate outstanding principal balance of Shared-Loss Assets is
less than twenty percent (20%) of the initial aggregate balance of Shared-Loss
Assets.

Section 6.3 Governing Law. This Commercial Shared-Loss Agreement shall be
construed in accordance with federal law, or, if there is no applicable federal
law, the laws of the State of New York, without regard to any rule of conflict
of law that would result in the application of the substantive law of any
jurisdiction other than the State of New York.

Section 6.4 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF OR RELATING TO
OR IN CONNECTION WITH THIS COMMERCIAL SHARED-LOSS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

Section 6.5 Captions. All captions and headings contained in this Commercial
Shared-Loss Agreement are for convenience of reference only and do not form a
part of, and shall not affect the meaning or interpretation of, this Commercial
Shared-Loss Agreement.

Section 6.6 Entire Agreement; Amendments. This Commercial Shared-Loss Agreement,
along with the Single Family Shared-Loss Agreement and the Purchase and
Assumption Agreement, including the Exhibits and any other documents delivered
pursuant hereto, embody the entire agreement of the parties with respect to the
subject matter hereof, and supersede all prior representations, warranties,
offers, acceptances, agreements and understandings, written or oral, relating to
the subject matter herein. This Commercial Shared-Loss Agreement may be amended
or modified or any provision thereof waived only by a written instrument signed
by both parties or their respective duly authorized agents.

Section 6.7 Severability. Whenever possible, each provision of this Commercial
Shared-Loss Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Commercial Shared-Loss
Agreement is held to be prohibited by or invalid, illegal or unenforceable under
applicable law, such provision shall be construed and enforced as if it had been
more narrowly drawn so as not to be prohibited, invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remainder of
such provision and the remaining provisions of this Commercial Shared-Loss
Agreement shall not in any way be affected or impaired thereby.

Section 6.8 No Third Party Beneficiary. This Commercial Shared-Loss Agreement
and the Exhibits hereto are for the sole and exclusive benefit of the parties
hereto and their respective permitted successors and permitted assigns and there
shall be no other third party beneficiaries, and nothing in Commercial
Shared-Loss Agreement or the Exhibits shall be construed to grant to any other
Person any right, remedy or claim under or in respect of this Commercial
Shared-Loss Agreement or any provision hereof.

Section 6.9 Consent. Except as otherwise provided herein, when the consent of a
party is required herein, such consent shall not be unreasonably withheld or
delayed.

Section 6.10 Rights Cumulative. Except as otherwise expressly provided herein,
the rights of each of the parties under this Commercial Shared-Loss Agreement
are cumulative, may be exercised as often as any party considers appropriate and
are in addition to each such party’s rights under the Purchase and Sale
Agreement and any of the related agreements or under law. Except as otherwise
expressly provided herein, any failure to exercise or any delay in exercising
any of such rights, or any partial or defective exercise of such rights, shall
not operate as a waiver or variation of that or any other such right.